UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-05452) Exact name of registrant as specified in charter: Putnam Premier Income Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2009 Date of reporting period: August 1, 2008 - July 31, 2009 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: A BALANCED APPROACH Since 1937, when George Putnam created a diverse mix of stocks and bonds in a single, professionally managed portfolio, Putnam has championed the balanced approach. A WORLD OF INVESTING Today, we offer investors a world of equity, fixed-income, multi-asset, and absolute-return portfolios to suit a range of financial goals. A COMMITMENT TO EXCELLENCE Our portfolio managers seek superior results over time, backed by original, fundamental research on a global scale. We believe in the value of experienced financial advice, in providing exemplary service, and in putting clients first in all we do. Putnam Premier Income Trust Annual report 7 | 31 | 09 Message from the Trustees 1 About the fund 2 Performance and portfolio snapshots 4 Interview with your funds Portfolio Manager 5 Your funds performance 9 Terms and definitions 10 Trustee approval of management contract 11 Other information for shareholders 14 Financial statements 15 Federal tax information 55 Shareholder meeting results 55 Compliance certifications 55 About the Trustees 56 Officers 60 Message from the Trustees Dear Fellow Shareholder: The stock market has enjoyed a sharp rebound since late March, with the S&P 500 Index moving into positive territory for the year. Investors have also begun to return to bonds that carry some degree of credit risk, pushing prices of those securities up and prices of safe-haven U.S. Treasuries lower. While these are bullish trends, we caution investors that the recovery is still in its early stages. The markets may well pause in the coming months as they return to full health. We are pleased to report that, in many instances, Putnam mutual funds have delivered improved results over the past year, reflecting the substantial efforts of an investment team infused with new talent and a singular focus. Leading that team today is industry veteran Walter C. Donovan, who joined Putnam in April of this year and oversees an investment organization strengthened by the recent arrival of several senior portfolio managers, research analysts, and traders. In other developments, Ravi Akhoury has been elected to the Board of Trustees of the Putnam Funds, and W. Thomas Stephens has rejoined the Board. From 1992 to 2007, Mr. Akhoury was Chairman and CEO of MacKay Shields, a multi-product investment management firm with more than $40 billion in assets under management. Mr. Stephens retired in December 2008 as Chairman and Chief Executive Officer of Boise Cascade, L.L.C., a paper, forest products, and timberland assets company. Also, after several years of steady leadership, Charles E. Ed Haldeman, Jr. stepped down as President of the Putnam Funds and as a member of the Board of Trustees of the Funds. Effective July 2009, Robert L. Reynolds, President and Chief Executive Officer of Putnam Investments and a Trustee of the Putnam Funds, replaced Mr. Haldeman as President of the Putnam Funds. About the fund Seeking broad diversification across global bond markets When Putnam Premier Income Trust was launched in 1988, its three-pronged focus on U.S. investment-grade bonds, high-yield corporate bonds, and non-U.S. bonds was considered innovative. Lower-rated, higher-yielding corporate bonds were relatively new, having just been established in the late 1970s. And, at the time of the funds launch, few investors were venturing outside the United States for fixed-income opportunities. The bond investment landscape has undergone a transformation in the two decades since the funds launch. The U.S. investment-grade market added new sectors such as asset-backed securities, and the high-yield corporate bond sector has grown significantly. Outside the United States, the advent of the euro has resulted in a large market of European bonds. And there are also growing opportunities to invest in the debt of emerging-market countries. The fund is designed to keep pace with this market expansion. To accommodate the markets increasing complexity, Putnams fixed-income group aligns teams of specialists with the varied investment opportunities. Each group identifies what it considers to be compelling strategies within its area of expertise. Your funds portfolio managers select from among these strategies, systematically building a diversified portfolio that seeks to carefully balance risk and return. The funds multi-strategy approach is designed to suit the expanding opportunities of todays global bond marketplace. As different factors drive the performance of the various fixed-income sectors, the funds diversified strategy can take advantage of changing market leadership in pursuit of high current income. Consider these risks before you invest: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Lower-rated bonds may offer higher yields in return for more risk. Mutual funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. Mutual funds that invest in bonds are subject to certain risks, including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. The funds shares trade on a stock exchange at market prices, which may be higher or lower than the funds NAV. How do closed-end funds differ from open-end funds? More assets at work While open-end funds need to maintain a cash position to meet redemptions, closed-end funds are not subject to redemptions and can keep more of their assets invested in the market. Traded like stocks Closed-end fund shares are traded on stock exchanges, and their market prices fluctuate in response to supply and demand, among other factors. Net asset value vs. market price Like an open-end funds net asset value (NAV) per share, the NAV of a closed-end fund share is equal to the current value of the funds assets, minus its liabilities, divided by the number of shares outstanding. However, when buying or selling closed-end fund shares, the price you pay or receive is the market price. Market price reflects current market supply and demand and may be higher or lower than the NAV. Putnam Premier Income Trust balances risk and return across multiple sectors. Putnam believes that building a diversified portfolio with multiple income-generating strategies is the best way to pursue your funds objectives. The funds portfolio is composed of a broad spectrum of government, credit, and securitized debt instruments. Weightings are shown as a percentage of the funds net assets. Allocations and holdings in each sector will vary over time. For more information on current fund holdings, see pages 1745. 2 3 Performance and portfolio snapshots Average annual total return (%) comparison as of 7/31/09 Data is historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart are at NAV. See pages 5 and 9 for additional performance information, including fund returns at market price. Index and Lipper results should be compared to fund performance at NAV. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a funds monthly reinvestment NAV. Our focus on credit quality began to pay off more recently as renewed market stability has prompted investors to become more discerning. D. William Kohli, Portfolio Manager, Putnam Premier Income Trust Credit qualities shown as a percentage of portfolio value as of 7/31/09. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds not rated by Moodys but considered by Putnam Management to be of comparable quality. Ratings will vary over time. 4 Interview with your funds Portfolio Manager D. William Kohli Bill, how did Premier Income Trust perform during its most recent annual period? The funds return was slightly negative at 2.11% at net asset value. However, this figure masks a rebound of nearly 40% during the second half of the reporting period, a time in which the fixed-income market began to overcome the extraordinary turmoil that characterized most of 2008. The fund underperformed its benchmark and its Lipper peers during the year. The Barclays Capital Government Bond Index returned 6.67% for the 12-month period, while the average fund in the Lipper Flexible Income Funds [closed-end] returned 0.43%. The primary reason for the funds underperformance was the sell-off in higher-grade credit securities that characterized the market meltdown of late 2008. Somewhat counterintuitively, investors were rewarded for holding a lower-quality bias during this time. The reason for this disconnect is that investors efforts to raise cash quickly during the worst part of the sell-off led them to jettison the most liquid (i.e., most easily traded) securities in their portfolios. While the higher-grade securities we favored recovered in the second half of the period once investors focus returned to fundamentals, this rebound was not enough to make up for the earlier shortfall. What led to the disruptions in the credit markets during the autumn of 2008, and what sparked the improvements weve seen in recent months? Lehman Brothers failure caused prices in the non-Treasury segments of the bond market to decline sharply during late 2008. The markets were also pressured by a surge in home foreclosures, severe problems for the securitized loan markets, and the collapse of Bear Stearns. As investors gravitated to the safe haven of Treasuries and moved out of other segments of the bond market, the yields of non-Treasury securities spiked to never-before-seen levels relative to Treasuries. Neither the extremely problematic unwinding of the Long Term Capital Management hedge fund in 1998 nor the catastrophic events of September 11, 2001, prompted price declines anywhere near those that occurred in 2008. The result of these events was dramatically reduced access to credit in 2008 for both individuals and businesses, a trend that helped drive the United States and all major European countries into the worst economic downturn since the Broad market index and fund performance This comparison shows your funds performance in the context of broad market indexes for the 12 months ended 7/31/09. See the previous page and page 9 for additional fund performance information. Index descriptions can be found on page 10. 5 Great Depression. In response, the Fed [U.S. Federal Reserve] cut short-term interest rates to zero in an effort to restart the economy, and the Fed and U.S. Treasury introduced a number of new credit facilities designed to spur lending by large financial institutions. Since the introduction of these facilities, there has been a significant improvement in the global credit markets. Despite these efforts  and notwithstanding Congress approval of the Obama administrations $800billion stimulus package last February  U.S. economic data has only progressed to a level that indicates stabilization rather than renewed growth, and unemployment continues to inch toward 10%. Were not out of the woods yet. IN THE NEWS Is the Great Recession over? Federal Reserve Board Chairman Ben Bernanke observed recently that the economy appeared to be leveling out, and a wealth of positive economic news corroborates that view. The stock market is up more than 45% since March, home sales have risen for three straight months, and many big companies are reporting higher profits. Certainly, dark clouds in some data continue to cast a shadow. The nations unemployment rate remains high at 9.4% for the month of July and may rise further. And consumer spending is still weak. Nonetheless, upward revisions of GDP growth are streaming in. Moodys Economy.com, for example, has revised its third-quarter GDP outlook to 1.6% from 1.1%, and its fourth-quarter estimate to 2.1% from 0.2%. Bill, what has been your portfolio strategy during the past 12 months? We have maintained our strategy of focusing on high-quality credit instruments that we believe carry minimal fundamental credit risk. Though the performance of most credit instruments was highly correlated during the market downturn last fall  reflecting panic rather than a careful evaluation of fundamentals  our focus on credit quality began to pay off more recently as renewed market stability prompted investors to become more discerning. The market downturn provided us with opportunities to add to securities that had been severely beaten down in the broader sell-off. For example, we began to find compelling opportunities among what we perceived to be severely undervalued securities among commercial mortgage-backed securities (CMBSs), collateralized mortgage obligations (CMOs)  particularly interest-only securities (IOs)  and inverse floating rate notes. We have purchased large amounts of these securities at various points over the past 18 months. Several factors helped the fund to begin to bounce back from the tremendous market downdraft last fall. First, the funds Top holdings HOLDING (percentage of funds net assets) COUPON(%) and MATURITY DATE Securitized sector Government National Mortgage Association Pass-Through Certificates (4.76%) 4.5%, 2039 Credit Suisse Mortgage Capital Certificates (2.42%) 5.694%, 2040 Wells Fargo Alternative Loan Trust FRB Ser. 07-PA6, Class A1 (1.02%) 6.584%, 2037 Credit sector VTB Capital SA 144A sec. notes (Russia) (0.70%) 6.609%, 2012 Kinder Morgan, Inc. sr. notes (0.39%) 6.5%, 1012 Echostar DBS Corp. company guaranty (0.37%) 6.625%, 2014 Government sector Sweden (Government of) debs. Ser. 1041 (1.22%) 6.75%, 2014 Russia (Federation of) 144A unsec. unsub. bonds (0.69%) 5%, 2030 Argentina (Republic of) sr. unsec. unsub. bonds FRB (0.64%) 1.683%, 2012 This table shows the funds top holdings and the percentage of the funds net assets that each represented as of 7/31/09. Holdings will vary over time. 6 investments in IOs and inverse floating rate securities have benefited from the fact that mortgage-holders have largely stopped the practice of paying off their mortgage principals sooner than they have to. Second, because strategies among major central banks regarding how best to deal with the Great Recession have diverged somewhat over the past 12 months, the fund has strongly benefited from our calls regarding the direction of interest-rate movements among various countries. The fund also profited from our prior decision to position the portfolio for a steeper yield curve. A steeper yield curve occurs when long-term yields rise more than short-term yields, indicating underperformance for longer-term bonds. This strategy is based on our view that longer-term bonds will continue to underperform as central banks keep short-term rates low and concern grows over government budget deficits and longer-term inflation trends. What additional strategy adjustments, if any, did you make during the year? We reduced the overall level of commercial mortgage assets in the portfolio in order to reduce the funds price volatility. Additionally, we shifted to commercial mortgages and residential mortgages with shorter durations; in other words, a lower level of sensitivity to prevailing interest-rate trends. Within the residential mortgage area, we have emphasized two specific types of securities that we felt were trading at very depressed prices: hybrid adjustable-rate mortgages, which combine features of both fixed-rate and adjustable-rate mortgages; and Alt-A mortgages, which are considered more risky than prime mortgages but of higher quality than subprime mortgages. We believe that both types of residential mortgages were unfairly punished during the market downturn of the past year. Bill, what is your outlook for the economy, the credit markets, and the fund over the next several months? The outlook for the economy and markets remains problematic. Bank lending is still constrained, the Fed and U.S. Treasury have limited policy options, and some analysts believe that unemployment could remain very high for the next several years. It seems likely that consumers lack the purchasing power to significantly jumpstart the economy any time soon. We are also skeptical of recent talk of economic green shoots  i.e., indicators that growth is gradually resuming  as well as the prospect of sizeable inventory rebuilding by businesses. On the other hand, the stock market has rallied through much of this year, and trillions of dollars in cash reportedly remains on the sidelines ready to be deployed in higher-yielding assets. Reflecting our view that it is impossible to predict even the short-term outlook for the economy, we are looking to invest in bonds that are more likely to produce steady returns even if the U.S. economy recovers much more slowly than many are now hoping. We are also emphasizing bonds with lower interest-rate sensitivity and/or higher credit quality. We believe the potential returns from this select mix of credit instruments remain attractive. Thanks, Bill, for sharing your insights with us. Comparison of top sector weightings* This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Holdings will vary over time. * May include exposure to derivative instruments. 7 The views expressed in this report are exclusively those of Putnam Management. They are not meant as investmentadvice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager D. William Kohli is Team Leader of Portfolio Construction at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1987. In addition to D. William Kohli, your funds Portfolio Managers are Michael Atkin, Rob Bloemker, Kevin Murphy, and Paul Scanlon. 8 Your funds performance This section shows your funds performance for periods ended July31, 2009, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end. Performance should always be considered in light of a funds investment strategy. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Total return and comparative index results For periods ended 7/31/09 Lipper Flexible Income Barclays Capital Funds (closed-end) NAV Market price Government Bond Index category average* Annual average 7.17% 6.48% 7.12% 6.59% Life of fund (since 2/29/88) 10 years 68.99 67.90 81.30 69.56 Annual average 5.39 5.32 6.13 5.24 5 years 18.10 23.70 29.55 22.27 Annual average 3.38 4.35 5.31 4.06 3 years 3.30 12.89 22.59 8.05 Annual average 1.09 4.12 7.02 2.59 1 year -2.11 0.65 6.67 0.43 Performance assumes reinvestment of distributions and does not account for taxes. Index and Lipper results should be compared to fund performance at net asset value. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a funds monthly reinvestment NAV. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 7/31/09, there were 6, 6, 6, 5, and 1 fund(s), respectively, in this Lipper category. Fund price and distribution information For the 12-month period ended 7/31/09 Distributions Number 12 Income $0.516 Capital gains  Total $0.516 Share value NAV Market price 7/31/08 $6.55 $5.97 7/31/09 5.73 5.37 Current yield (end of period) Current dividend rate* 9.01% 9.61% The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Most recent distribution, excluding capital gains, annualized and divided by NAV or market price at end of period. Fund performance as of most recent calendar quarter Total return for periods ended 6/30/09 NAV Market price Annual average 6.79% 6.10% Life of fund (since 2/29/88) 10 years 55.41 44.75 Annual average 4.51 3.77 5 years 10.14 19.11 Annual average 1.95 3.56 3 years 3.51 4.77 Annual average 1.18 1.57 1 year 10.50 7.30 9 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the value of all your funds assets, minus any liabilities, divided by the number of outstanding shares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York StockExchange. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Barclays Capital Government Bond Index is an unmanaged index of U.S. Treasury and agency securities. Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index i s an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 10 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Putnam Investment Management (Putnam Management) and the sub-management contract, with respect to your fund, between Putnam Management and its affiliate, Putnam Investments Limited(PIL). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2009, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. At the Trustees June12, 2009 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your funds management and sub-management contracts, effective July 1, 2009. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, except as otherwise indicated below, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That such fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current assetlevels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prioryears. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. The general fee structure has been carefully developed over the years and re-examined on many occasions and adjusted where appropriate. In this regard, the Trustees noted that shareholders of all funds voted by overwhelming majorities in 2007 to approve new management contracts containing identical fee schedules. In reviewing fees and expenses, the Trustees generally focused their attention on material changes in circumstancesfor example, changes in a funds size or investment style, changes in Putnam Managements operating costs, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., your fund ranked in the 67th percentile in management fees and in the 1st percentile in total expenses as of December 31, 2008 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). The Trustees expressed their intention to monitor this information closely to ensure that fees and expenses of your fund continue to meet evolving competitive standards.  Economies of scale. Your fund currently has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale, which means that the effective management fee rate of the fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset thresholds. Conversely, as the fund shrinks in size as has been the case for many Putnam funds in recent years  these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under your funds management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. The Trustees noted the disappointing investment performance of many of the funds for periods ended March 31, 2009. They discussed with senior management of Putnam Management the factors contributing to such underperformance and the actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including Putnam Managements continuing efforts to strengthen the equity research function, recent changes in portfolio managers including increased accountability of individual managers rather than teams, recent changes in Putnam Managements approach to incentive compensation, including emphasis on top quartile performance over a rolling three-year period, and the recent arrival of a new chief investment officer. The Trustees also recognized the substantial improvement in performance of many funds since the implementation of those changes. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that your funds common share cumulative total return performance at net asset value was in the following percentiles of its Lipper Inc. peer group (Lipper Flexible Income Funds (closed-end)) for the one-year, three-year and five-year periods ended March 31, 2009 (the first percentile being the best-performing funds and the 100th percentile being the worst-performing funds): One-year period 72nd Three-year period 72nd Five-year period 72nd Over the one-year, three-year and five-year periods ended March 31, 2009, there were 6, 6 and 6 funds, respectively, in your funds Lipper peer group. Past performance is no guarantee of future results. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered a change made, at Putnam Managements request, to the Putnam funds brokerage allocation policy commencing in 2009, which increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees noted that a portion of available soft dollars continue to be allocated to the payment of fund expenses, although the amount allocated for this purpose has declined in recent years. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry 12 practice to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. The Trustees annual review of your funds management contract also included the review of the investor servicing agreement with Putnam Fiduciary Trust Company, which agreement provides benefits to an affiliate of Putnam Management. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. 13 Other information for shareholders Important notice regarding share repurchase program In September 2008, the Trustees of your fund approved the renewal of a share repurchase program that had been in effect since 2005. This renewal will allow your fund to repurchase, in the 12 months beginning October 8, 2008, up to 10% of the funds common shares outstanding as of October 7, 2008. Putnams policy on confidentiality In order to conduct business with our shareholders, we must obtain certain personal information such as account holders addresses, telephone numbers, Social Security numbers, and the names of their financial representatives. We use this information to assign an account number and to help us maintain accurate records of transactions and account balances. It is our policy to protect the confidentiality of your information, whether or not you currently own shares of our funds, and, in particular, not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we share this information with outside vendors who provide services to us, such as mailing and proxy solicitation. In those cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. We may also share this information with our Putnam affiliates to service your account or provide you with information about other Putnam products or services. It is also our policy to share account information with your financial representative, if youve listed one on your Putnam account. If you would like clarification about our confidentiality policies or have any questions or concerns, please dont hesitate to contact us at 1-800-225-1581, Monday through Friday, 8:30 a.m. to 8:00 p.m., or Saturdays from 9:00 a.m. to 5:00 p.m. Eastern Time. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2009, are available in the Individual Investors section at putnam.com, and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of July 31, 2009, Putnam employees had $371,000,000 and the Trustees had $33,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 14 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and noninvestment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal year. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlight table also includes the current reporting period. 15 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Premier Income Trust: We have audited the accompanying statement of assets and liabilities of Putnam Premier Income Trust, including the funds portfolio, as of July 31, 2009, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two year period then ended and the financial highlights for each of the years in the five year period then ended. These financial statements and financial highlights are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform our audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of July 31, 2009 by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Premier Income Trust as of July 31, 2009, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two year period then ended, and the financial highlights for each of the years in the five year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts September 16, 2009 16 The funds portfolio 7/31/09 MORTGAGE-BACKED Principal SECURITIES (47.1%)* amount Value Banc of America Alternative Loan Trust Ser. 06-7, Class A2, 5.707s, 2036 $8,951,000 $6,265,700 Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A2, 5.658s, 2049 3,453,000 3,454,200 FRB Ser. 07-3, Class A3, 5.658s, 2049 343,000 295,702 Ser. 07-2, Class A2, 5.634s, 2049 977,000 956,514 Ser. 07-1, Class A4, 5.451s, 2049 1,964,000 1,743,522 Ser. 05-6, Class A2, 5.165s, 2047 2,118,000 2,121,442 Ser. 07-5, Class XW, IO, 0.439s, 2051 218,129,000 3,271,935 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-1, Class J, 6 1/8s, 2036 318,946 106,544 Ser. 01-1, Class K, 6 1/8s, 2036 718,000 335,941 Banc of America Funding Corp. FRB Ser. 06-D, Class 6A1, 5.925s, 2036 6,152,964 3,568,719 Banc of America Large Loan 144A FRB Ser. 05-MIB1, Class K, 2.288s, 2022 1,187,000 592,038 Bayview Commercial Asset Trust 144A Ser. 07-1, Class S, IO, 2.477s, 2037 7,368,885 390,551 Ser. 07-5A, IO, 1.55s, 2037 1,913,426 139,106 Bear Stearns Alternate Trust FRB Ser. 06-5, Class 2A2, 6 1/4s, 2036 4,531,322 2,130,724 FRB Ser. 06-6, Class 2A1, 5.862s, 2036 2,188,691 1,071,812 FRB Ser. 07-1, Class 21A1, 5.645s, 2047 3,060,875 1,561,046 Bear Stearns Alternate Trust II FRB Ser. 07-1, Class 1A1, 6.074s, 2047 2,778,402 1,560,138 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.191s, 2032 481,000 283,184 Ser. 07-PW17, Class A3, 5.736s, 2050 3,745,000 3,482,850 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 07-PW18, Class X1, IO, 0.095s, 2050 121,015,632 699,168 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR5, Class 2A5A, 6.197s, 2036 2,837,481 1,467,538 FRB Ser. 05-10, Class 1A5A, 5.831s, 2035 280,041 162,424 FRB Ser. 05-10, Class 1A4A, 5.733s, 2035 2,955,425 1,655,038 FRB Ser. 06-AR7, Class 2A2A, 5 5/8s, 2036 1,774,041 1,046,684 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD5, Class XS, IO, 0.077s, 2044 71,154,610 347,117 Commercial Mortgage Acceptance Corp. Ser. 97-ML1, IO, 0.967s, 2017 1,022,534 27,832 Commercial Mortgage Pass-Through Certificates 144A FRB Ser. 05-F10A, Class A1, 0.388s, 2017 481,627 473,049 Countrywide Alternative Loan Trust Ser. 06-45T1, Class 2A2, 6s, 2037 6,273,747 3,751,505 Ser. 06-J8, Class A4, 6s, 2037 4,763,452 2,848,396 Ser. 05-80CB, Class 2A1, 6s, 2036 3,951,528 2,827,812 Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 3,659,822 2,996,194 Ser. 07-8CB, Class A1, 5 1/2s, 2037 2,149,453 1,583,207 FRB Ser. 06-23CBC, Class 2A5, 0.685s, 2036 6,596,052 3,256,801 FRB Ser. 06-OC10, Class 2A2A, 0.465s, 2036 4,050,000 1,775,011 FRB Ser. 07-HY7C, Class A1, 0.425s, 2037 4,349,335 2,000,694 Countrywide Home Loans FRB Ser. 05-HYB7, Class 6A1, 5.667s, 2035 4,318,538 2,461,567 FRB Ser. 05-HYB4 Class 2A1, 4.887s, 2035 10,081,034 5,947,810 MORTGAGE-BACKED Principal SECURITIES (47.1%)* cont. amount Value Countrywide Home Loans 144A IFB Ser. 05-R1, Class 1AS, IO, 5.576s, 2035 $4,980,972 $457,627 Ser. 06-R1, Class AS, IO, 5.565s, 2036 3,559,415 319,395 Ser. 05-R3, Class AS, IO, 5.514s, 2035 1,090,849 98,858 FRB Ser. 06-R2, Class AS, IO, 5.406s, 2036 5,774,100 440,275 Credit Suisse Mortgage Capital Certificates Ser. 07-3, Class 1A1A, 5.837s, 2037 1,609,152 901,125 FRB Ser. 06-C3, Class A3, 5.826s, 2038 7,798,000 6,380,678 FRB Ser. 07-C4, Class A2, 5.81s, 2039 1,632,000 1,641,674 Ser. 07-C5, Class A3, 5.694s, 2040 21,660,000 19,463,340 Ser. 06-C4, Class A3, 5.467s, 2039 2,852,000 2,050,115 Ser. 07-C2, Class A2, 5.448s, 2049 5,040,000 4,902,430 CRESI Finance Limited Partnership 144A FRB Ser. 06-A, Class D, 1.085s, 2017 167,000 75,150 FRB Ser. 06-A, Class C, 0.885s, 2017 495,000 272,250 Criimi Mae Commercial Mortgage Trust 144A Ser. 98-C1, Class B, 7s, 2033 1,475,186 1,331,945 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C2, Class F, 6 3/4s, 2030 3,176,400 2,264,780 Ser. 98-C1, Class F, 6s, 2040 1,880,000 1,560,400 Ser. 02-CP5, Class M, 5 1/4s, 2035 691,000 49,595 FRB Ser. 05-TFLA, Class L, 2.138s, 2020 1,356,000 678,000 CWCapital Cobalt Ser. 06-C1, Class A2, 5.174s, 2048 3,038,000 3,047,176 Deutsche Alternative Securities, Inc. FRB Ser. 06-AR3, Class A1, 0.475s, 2036 3,355,361 1,456,567 Deutsche Mortgage & Asset Receiving Corp. Ser. 98-C1, Class X, IO, 0.634s, 2031 8,471,556 159,435 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 552,708 386,896 European Loan Conduit 144A FRB Ser. 22A, Class D, 1.764s, 2014 (United Kingdom) GBP 995,000 249,039 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 1.764s, 2014 (United Kingdom) GBP 541,855 45,207 Fannie Mae IFB Ser. 06-70, Class SM, 52.403s, 2036 $369,178 596,780 IFB Ser. 06-62, Class PS, 38.19s, 2036 1,112,217 1,628,348 IFB Ser. 05-74, Class CP, 23.705s, 2035 794,140 1,003,229 IFB Ser. 05-99, Class SA, 23.522s, 2035 919,616 1,150,265 IFB Ser. 05-95, Class OP, 19.475s, 2035 606,849 741,269 IFB Ser. 05-83, Class QP, 16.653s, 2034 330,320 390,948 IFB Ser. 03-44, Class SI, IO, 7.715s, 2033 3,644,585 489,180 IFB Ser. 07-W6, Class 6A2, IO, 7.515s, 2037 1,737,035 208,861 IFB Ser. 06-90, Class SE, IO, 7.515s, 2036 4,202,141 622,942 IFB Ser. 08-7, Class SA, IO, 7.265s, 2038 7,924,118 1,064,051 IFB Ser. 07-W6, Class 5A2, IO, 7.005s, 2037 2,645,601 296,519 IFB Ser. 07-W2, Class 3A2, IO, 6.995s, 2037 2,254,339 252,306 IFB Ser. 05-113, Class AI, IO, 6.945s, 2036 1,317,046 167,678 IFB Ser. 06-125, Class SM, IO, 6.915s, 2037 1,974,492 217,747 IFB Ser. 06-43, Class SU, IO, 6.915s, 2036 668,598 75,933 IFB Ser. 06-24, Class QS, IO, 6.915s, 2036 1,475,432 220,651 17 MORTGAGE-BACKED Principal SECURITIES (47.1%)* cont. amount Value Fannie Mae IFB Ser. 06-79, Class DI, IO, 6.865s, 2036 $3,173,297 $415,600 IFB Ser. 06-60, Class SI, IO, 6.865s, 2036 6,103,825 747,291 IFB Ser. 06-60, Class UI, IO, 6.865s, 2036 1,041,924 141,664 IFB Ser. 04-24, Class CS, IO, 6.865s, 2034 637,402 91,218 IFB Ser. 04-12, Class WS, IO, 6.865s, 2033 3,893,248 419,920 IFB Ser. 07-W7, Class 3A2, IO, 6.845s, 2037 2,895,995 317,169 IFB Ser. 03-130, Class BS, IO, 6.765s, 2033 4,534,726 486,095 IFB Ser. 03-34, Class WS, IO, 6.715s, 2029 4,289,829 412,887 IFB Ser. 08-20, Class SA, IO, 6.705s, 2038 919,648 97,191 IFB Ser. 08-41, Class S, IO, 6.515s, 2036 4,381,879 464,385 IFB Ser. 05-42, Class SA, IO, 6.515s, 2035 7,342,520 801,076 IFB Ser. 05-48, Class SM, IO, 6.515s, 2034 1,719,988 197,317 Ser. 383, Class 101, IO, 6 1/2s, 2022 122,474 17,486 Ser. 383, Class 102, IO, 6 1/2s, 2022 78,715 9,332 IFB Ser. 07-54, Class CI, IO, 6.475s, 2037 2,118,372 239,192 IFB Ser. 08-34, Class SM, IO, 6.465s, 2038 3,815,358 407,766 IFB Ser. 07-28, Class SE, IO, 6.465s, 2037 381,145 42,723 IFB Ser. 07-22, Class S, IO, 6.465s, 2037 14,519,726 1,566,098 IFB Ser. 07-24, Class SD, IO, 6.465s, 2037 1,671,791 170,355 IFB Ser. 06-79, Class SI, IO, 6.465s, 2036 945,407 105,616 IFB Ser. 05-90, Class GS, IO, 6.465s, 2035 289,322 36,431 IFB Ser. 05-90, Class SP, IO, 6.465s, 2035 1,066,185 100,774 IFB Ser. 05-12, Class SC, IO, 6.465s, 2035 1,312,845 141,165 IFB Ser. 05-18, Class SK, IO, 6.465s, 2035 298,422 29,016 IFB Ser. 05-45, Class PL, IO, 6.465s, 2034 7,703,341 855,780 IFB Ser. 07-W5, Class 2A2, IO, 6.455s, 2037 858,990 88,716 IFB Ser. 07-30, Class IE, IO, 6.455s, 2037 5,034,444 725,866 IFB Ser. 06-123, Class CI, IO, 6.455s, 2037 3,954,792 453,852 IFB Ser. 06-126, Class CS, IO, 6.415s, 2037 2,924,472 314,667 IFB Ser. 06-31, Class SX, IO, 6.415s, 2036 3,956,705 461,427 IFB Ser. 06-33, Class JS, IO, 6.415s, 2036 1,271,373 135,864 IFB Ser. 06-36, Class SP, IO, 6.415s, 2036 2,116,241 220,421 IFB Ser. 06-23, Class SP, IO, 6.415s, 2036 1,720,787 212,569 MORTGAGE-BACKED Principal SECURITIES (47.1%)* cont. amount Value Fannie Mae IFB Ser. 06-16, Class SM, IO, 6.415s, 2036 $3,857,483 $461,799 IFB Ser. 05-95, Class CI, IO, 6.415s, 2035 2,130,955 259,188 IFB Ser. 05-84, Class SG, IO, 6.415s, 2035 3,460,352 465,630 IFB Ser. 05-57, Class NI, IO, 6.415s, 2035 909,463 105,362 IFB Ser. 06-3, Class SB, IO, 6.415s, 2035 10,126,404 1,254,054 IFB Ser. 05-29, Class SX, IO, 6.415s, 2035 2,464,279 264,535 IFB Ser. 05-57, Class DI, IO, 6.415s, 2035 1,536,120 166,775 IFB Ser. 05-7, Class SC, IO, 6.415s, 2035 8,787,599 781,754 IFB Ser. 04-92, Class S, IO, 6.415s, 2034 5,714,399 629,898 IFB Ser. 06-104, Class EI, IO, 6.405s, 2036 2,249,987 244,885 IFB Ser. 05-83, Class QI, IO, 6.405s, 2035 596,562 79,947 IFB Ser. 06-128, Class GS, IO, 6.395s, 2037 2,296,196 253,799 IFB Ser. 05-73, Class SD, IO, 6.395s, 2035 288,055 40,128 IFB Ser. 06-114, Class IS, IO, 6.365s, 2036 1,916,476 205,688 IFB Ser. 06-51, Class SP, IO, 6.365s, 2036 933,273 117,322 IFB Ser. 04-92, Class SQ, IO, 6.365s, 2034 2,436,558 290,888 IFB Ser. 06-115, Class IE, IO, 6.355s, 2036 1,518,589 189,313 IFB Ser. 06-117, Class SA, IO, 6.355s, 2036 2,292,322 245,260 IFB Ser. 06-109, Class SG, IO, 6.345s, 2036 560,831 58,006 IFB Ser. 06-109, Class SH, IO, 6.335s, 2036 1,913,874 242,566 IFB Ser. 06-111, Class SA, IO, 6.335s, 2036 11,896,747 1,386,804 IFB Ser. 06-103, Class SB, IO, 6.315s, 2036 775,710 77,606 IFB Ser. 06-43, Class SI, IO, 6.315s, 2036 4,363,775 460,073 IFB Ser. 06-50, Class IP, IO, 6.315s, 2036 12,104,537 1,398,377 IFB Ser. 06-8, Class JH, IO, 6.315s, 2036 7,527,934 890,253 IFB Ser. 05-122, Class SG, IO, 6.315s, 2035 1,888,227 225,889 IFB Ser. 05-122, Class SW, IO, 6.315s, 2035 2,195,222 250,387 IFB Ser. 05-57, Class MS, IO, 6.315s, 2035 6,388,991 612,632 IFB Ser. 06-101, Class SA, IO, 6.295s, 2036 4,906,521 509,689 IFB Ser. 06-92, Class LI, IO, 6.295s, 2036 2,248,034 243,381 IFB Ser. 06-99, Class AS, IO, 6.295s, 2036 912,723 104,264 IFB Ser. 06-17, Class SI, IO, 6.295s, 2036 1,842,101 193,623 IFB Ser. 06-98, Class SQ, IO, 6.285s, 2036 10,258,297 1,095,483 18 MORTGAGE-BACKED Principal SECURITIES (47.1%)* cont. amount Value Fannie Mae IFB Ser. 06-60, Class YI, IO, 6.285s, 2036 $5,363,561 $750,094 IFB Ser. 06-86, Class SB, IO, 6.265s, 2036 1,082,836 137,769 IFB Ser. 07-91, Class SA, IO, 6.225s, 2037 4,065,115 416,918 IFB Ser. 07-15, Class NI, IO, 6.215s, 2022 3,460,143 343,327 IFB Ser. 07-109, Class XI, IO, 6.165s, 2037 1,545,842 201,309 IFB Ser. 07-W8, Class 2A2, IO, 6.165s, 2037 3,870,626 381,799 IFB Ser. 06-79, Class SH, IO, 6.165s, 2036 3,478,293 364,319 IFB Ser. 07-30, Class LI, IO, 6.155s, 2037 4,317,228 455,640 IFB Ser. 07-89, Class SA, IO, 6.145s, 2037 4,394,616 442,895 IFB Ser. 07-W2, Class 1A2, IO, 6.145s, 2037 1,852,258 182,114 IFB Ser. 07-54, Class IA, IO, 6 1/8s, 2037 2,191,678 227,485 IFB Ser. 07-54, Class IB, IO, 6 1/8s, 2037 2,191,678 227,485 IFB Ser. 07-54, Class IC, IO, 6 1/8s, 2037 2,191,678 227,485 IFB Ser. 07-54, Class ID, IO, 6 1/8s, 2037 2,191,678 227,485 IFB Ser. 07-54, Class IE, IO, 6 1/8s, 2037 2,191,678 227,485 IFB Ser. 07-54, Class IF, IO, 6 1/8s, 2037 3,487,151 367,302 IFB Ser. 07-54, Class NI, IO, 6 1/8s, 2037 2,008,313 191,510 IFB Ser. 07-54, Class UI, IO, 6 1/8s, 2037 3,323,855 385,767 IFB Ser. 07-15, Class CI, IO, 6.095s, 2037 7,374,643 778,910 IFB Ser. 06-115, Class JI, IO, 6.095s, 2036 5,195,398 564,064 IFB Ser. 07-109, Class PI, IO, 6.065s, 2037 2,804,359 260,257 IFB Ser. 09-43, Class SB, IO, 6.045s, 2039 326,141 39,880 IFB Ser. 06-123, Class LI, IO, 6.035s, 2037 3,560,027 366,932 IFB Ser. 07-81, Class IS, IO, 6.015s, 2037 2,875,904 288,424 Ser. 383, Class 100, IO, 6s, 2022 128,205 13,589 IFB Ser. 08-11, Class SC, IO, 5.995s, 2038 324,893 35,072 IFB Ser. 07-39, Class AI, IO, 5.835s, 2037 3,973,736 372,299 IFB Ser. 07-32, Class SD, IO, 5.825s, 2037 2,600,847 245,760 IFB Ser. 07-30, Class UI, IO, 5.815s, 2037 2,130,851 212,703 IFB Ser. 07-32, Class SC, IO, 5.815s, 2037 3,680,372 358,001 IFB Ser. 07-1, Class CI, IO, 5.815s, 2037 2,417,478 225,454 IFB Ser. 04-46, Class PJ, IO, 5.715s, 2034 1,561,000 173,474 IFB Ser. 07-75, Class ID, IO, 5.585s, 2037 2,662,564 238,736 MORTGAGE-BACKED Principal SECURITIES (47.1%)* cont. amount Value Fannie Mae Ser. 383, Class 18, IO, 5 1/2s, 2038 $1,411,782 $197,650 Ser. 383, Class 19, IO, 5 1/2s, 2038 1,284,948 179,893 Ser. 383, Class 6, IO, 5 1/2s, 2037 1,093,566 147,839 Ser. 383, Class 7, IO, 5 1/2s, 2037 1,079,256 151,096 Ser. 383, Class 20, IO, 5 1/2s, 2037 810,413 113,458 IFB Ser. 09-3, Class SE, IO, 5.215s, 2037 2,751,542 220,399 Ser. 03-W17, Class 12, IO, 1.144s, 2033 3,621,476 104,530 Ser. 06-26, Class NB, 1s, 2036 469,834 462,328 Ser. 00-T6, IO, 0.774s, 2030 5,436,564 99,473 Ser. 03-W10, Class 3A, IO, 0.601s, 2043 5,870,187 83,024 Ser. 03-W10, Class 1A, IO, 0.545s, 2043 4,993,966 60,168 Ser. 02-T18, IO, 0.513s, 2042 9,833,306 102,890 Ser. 06-56, Class XF, zero %, 2036 131,918 125,435 Ser. 06-47, Class VO, PO, zero %, 2036 209,603 158,017 Ser. 06-37, Class ON, PO, zero %, 2036 499,334 433,570 Ser. 05-117, Class MO, PO, zero %, 2036 128,040 120,834 Ser. 05-110, Class KO, PO, zero %, 2035 93,000 73,173 Ser. 05-103, Class OA, PO, zero %, 2035 244,000 218,748 Ser. 05-63, PO, zero %, 2035 38,144 34,744 Ser. 05-50, Class LO, PO, zero %, 2035 47,941 42,433 Ser. 08-37, Class DO, PO, zero %, 2033 540,898 359,324 Ser. 06-59, Class QC, PO, zero %, 2033 372,617 342,677 Ser. 04-61, Class JO, PO, zero %, 2032 440,705 384,284 Ser. 326, Class 1, PO, zero %, 2032 392,991 349,170 Ser. 318, Class 1, PO, zero %, 2032 147,649 131,760 Ser. 314, Class 1, PO, zero %, 2031 701,572 626,867 Ser. 99-51, Class N, PO, zero %, 2029 97,632 90,347 FRB Ser. 06-14, Class DF, zero %, 2036 134,461 127,579 FRB Ser. 05-91, Class EF, zero %, 2035 87,381 80,868 FRB Ser. 06-54, Class CF, zero %, 2035 148,908 138,402 FRB Ser. 05-51, Class FV, zero %, 2035 191,010 181,873 FRB Ser. 05-77, Class HF, zero %, 2034 195,177 189,040 IFB Ser. 06-48, Class FG, zero %, 2036 172,000 143,752 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities IFB Ser. T-56, Class 2ASI, IO, 7.815s, 2043 1,248,134 156,797 Ser. T-57, Class 1AX, IO, 0.442s, 2043 3,209,343 21,976 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.236s, 2020 7,457,695 198,971 First Chicago Lennar Trust 144A Ser. 97-CHL1, Class E, 7.746s, 2039 111,650 110,533 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 891,000 98,301 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class G, 7 1/2s, 2029 1,219,000 999,580 Freddie Mac IFB Ser. 3182, Class SP, 27.447s, 2032 732,693 970,829 IFB Ser. 3211, Class SI, IO, 26.454s, 2036 655,227 348,227 IFB Ser. 3408, Class EK, 24.634s, 2037 620,951 745,238 IFB Ser. 3077, Class ST, IO, 23.51s, 2035 766,148 356,652 IFB Ser. 2979, Class AS, 23.217s, 2034 338,201 410,675 IFB Ser. 3105, Class SI, IO, 18.87s, 2036 478,904 193,051 IFB Ser. 3489, Class SD, IO, 7.512s, 2032 1,944,232 246,931 19 MORTGAGE-BACKED Principal SECURITIES (47.1%)* cont. amount Value Freddie Mac IFB Ser. 3184, Class SP, IO, 7.062s, 2033 $3,178,262 $318,748 IFB Ser. 3110, Class SP, IO, 7.012s, 2035 3,193,112 481,074 IFB Ser. 3156, Class PS, IO, 6.962s, 2036 2,723,568 389,852 IFB Ser. 3149, Class LS, IO, 6.912s, 2036 6,542,211 1,029,875 IFB Ser. 3119, Class PI, IO, 6.912s, 2036 4,929,172 769,493 IFB Ser. 2882, Class NS, IO, 6.912s, 2034 3,304,525 385,308 IFB Ser. 2882, Class LS, IO, 6.912s, 2034 1,514,606 177,012 IFB Ser. 3200, Class SB, IO, 6.862s, 2036 2,270,169 244,724 IFB Ser. 3149, Class SE, IO, 6.862s, 2036 1,848,645 269,200 IFB Ser. 3203, Class SH, IO, 6.852s, 2036 1,868,373 218,639 IFB Ser. 2594, Class SE, IO, 6.762s, 2030 542,915 47,363 IFB Ser. 2828, Class TI, IO, 6.762s, 2030 1,047,827 105,542 IFB Ser. 3397, Class GS, IO, 6.712s, 2037 1,441,690 169,977 IFB Ser. 3287, Class SD, IO, 6.462s, 2037 2,377,492 265,773 IFB Ser. 3281, Class BI, IO, 6.462s, 2037 1,230,535 135,981 IFB Ser. 3281, Class CI, IO, 6.462s, 2037 1,455,299 157,788 IFB Ser. 3249, Class SI, IO, 6.462s, 2036 1,136,549 151,626 IFB Ser. 3028, Class ES, IO, 6.462s, 2035 3,505,186 428,001 IFB Ser. 3042, Class SP, IO, 6.462s, 2035 1,765,006 186,234 IFB Ser. 2990, Class TS, IO, 6.462s, 2035 7,374,302 661,007 IFB Ser. 2981, Class AS, IO, 6.432s, 2035 2,015,144 183,523 IFB Ser. 3287, Class SE, IO, 6.412s, 2037 4,552,176 589,643 IFB Ser. 3136, Class NS, IO, 6.412s, 2036 1,317,028 149,092 IFB Ser. 3122, Class DS, IO, 6.412s, 2036 2,088,331 247,935 IFB Ser. 3123, Class LI, IO, 6.412s, 2036 1,347,559 177,393 IFB Ser. 3107, Class DC, IO, 6.412s, 2035 1,486,752 183,988 IFB Ser. 3001, Class IH, IO, 6.412s, 2035 4,148,786 478,272 IFB Ser. 2950, Class SM, IO, 6.412s, 2016 897,343 89,237 IFB Ser. 3256, Class S, IO, 6.402s, 2036 3,457,981 366,315 IFB Ser. 3031, Class BI, IO, 6.402s, 2035 1,173,325 166,681 IFB Ser. 3244, Class SB, IO, 6.372s, 2036 1,733,747 189,315 IFB Ser. 3249, Class SM, IO, 6.362s, 2036 871,559 97,283 IFB Ser. 3236, Class IS, IO, 6.362s, 2036 3,376,815 363,087 MORTGAGE-BACKED Principal SECURITIES (47.1%)* cont. amount Value Freddie Mac IFB Ser. 3240, Class SM, IO, 6.362s, 2036 $874,920 $96,509 IFB Ser. 3147, Class SD, IO, 6.362s, 2036 6,065,971 625,790 IFB Ser. 3398, Class SI, IO, 6.362s, 2036 5,704,179 625,691 IFB Ser. 3067, Class SI, IO, 6.362s, 2035 2,401,731 301,148 IFB Ser. 3033, Class SG, IO, 6.362s, 2035 1,353,849 138,987 IFB Ser. 3114, Class TS, IO, 6.362s, 2030 6,473,670 784,479 IFB Ser. 3128, Class JI, IO, 6.342s, 2036 613,560 62,995 IFB Ser. 3240, Class S, IO, 6.332s, 2036 5,883,616 650,140 IFB Ser. 3229, Class BI, IO, 6.332s, 2036 197,423 21,717 IFB Ser. 3065, Class DI, IO, 6.332s, 2035 902,916 112,564 IFB Ser. 3210, Class S, IO, 6.312s, 2036 541,075 50,396 IFB Ser. 3145, Class GI, IO, 6.312s, 2036 514,893 57,979 IFB Ser. 3114, Class IP, IO, 6.312s, 2036 6,158,363 634,804 IFB Ser. 3510, Class IB, IO, 6.312s, 2036 2,237,114 308,252 IFB Ser. 3218, Class AS, IO, 6.292s, 2036 1,896,980 192,982 IFB Ser. 3221, Class SI, IO, 6.292s, 2036 2,659,790 272,708 IFB Ser. 3153, Class UI, IO, 6.282s, 2036 443,763 65,230 IFB Ser. 3424, Class XI, IO, 6.282s, 2036 3,849,820 393,967 IFB Ser. 3485, Class SI, IO, 6.262s, 2036 1,060,251 135,596 IFB Ser. 3346, Class SC, IO, 6.262s, 2033 3,467,975 415,671 IFB Ser. 3346, Class SB, IO, 6.262s, 2033 4,128,182 494,020 IFB Ser. 3201, Class SG, IO, 6.212s, 2036 3,602,979 375,106 IFB Ser. 3203, Class SE, IO, 6.212s, 2036 3,079,656 317,913 IFB Ser. 3238, Class LI, IO, 6.202s, 2036 1,828,718 194,448 IFB Ser. 3171, Class PS, IO, 6.197s, 2036 2,440,271 263,646 IFB Ser. 3171, Class ST, IO, 6.197s, 2036 2,436,852 264,627 IFB Ser. 3152, Class SY, IO, 6.192s, 2036 5,786,898 701,719 IFB Ser. 3510, Class DI, IO, 6.192s, 2035 3,525,887 391,409 IFB Ser. 3181, Class PS, IO, 6.182s, 2036 1,605,822 201,739 IFB Ser. 3284, Class BI, IO, 6.162s, 2037 2,001,222 201,315 IFB Ser. 3199, Class S, IO, 6.162s, 2036 4,902,160 533,747 IFB Ser. 3284, Class LI, IO, 6.152s, 2037 5,617,504 603,545 IFB Ser. 3281, Class AI, IO, 6.142s, 2037 1,123,672 115,704 20 MORTGAGE-BACKED Principal SECURITIES (47.1%)* cont. amount Value Freddie Mac IFB Ser. 3261, Class SA, IO, 6.142s, 2037 $1,425,124 $152,104 IFB Ser. 3311, Class EI, IO, 6.122s, 2037 2,230,401 236,658 IFB Ser. 3311, Class IA, IO, 6.122s, 2037 3,246,108 347,658 IFB Ser. 3311, Class IB, IO, 6.122s, 2037 3,246,108 347,658 IFB Ser. 3311, Class IC, IO, 6.122s, 2037 3,246,108 347,658 IFB Ser. 3311, Class ID, IO, 6.122s, 2037 3,246,108 347,658 IFB Ser. 3311, Class IE, IO, 6.122s, 2037 4,958,945 531,103 IFB Ser. 3311, Class PI, IO, 6.122s, 2037 2,700,844 304,150 IFB Ser. 3265, Class SC, IO, 6.122s, 2037 1,123,994 115,131 IFB Ser. 3382, Class SI, IO, 6.112s, 2037 21,892,032 2,329,750 IFB Ser. 3240, Class GS, IO, 6.092s, 2036 3,654,631 377,194 IFB Ser. 3257, Class SI, IO, 6.032s, 2036 1,546,902 155,359 IFB Ser. 3225, Class EY, IO, 6.002s, 2036 15,705,732 1,486,076 IFB Ser. 3225, Class JY, IO, 6.002s, 2036 6,813,070 693,571 IFB Ser. 3502, Class DS, IO, 5.862s, 2039 1,343,647 131,731 IFB Ser. 2967, Class SA, IO, 5.862s, 2035 7,932,412 651,761 IFB Ser. 3339, Class TI, IO, 5.852s, 2037 4,009,658 388,816 IFB Ser. 3284, Class CI, IO, 5.832s, 2037 9,226,922 907,283 IFB Ser. 3309, Class SG, IO, 5.782s, 2037 4,242,017 391,061 IFB Ser. 2965, Class SA, IO, 5.762s, 2032 2,104,049 205,208 IFB Ser. 3397, Class SQ, IO, 5.682s, 2037 5,601,521 493,326 IFB Ser. 3424, Class UI, IO, 5.472s, 2037 2,701,430 219,198 FRB Ser. 3069, Class FO, 0.688s, 2035 149,943 150,183 FRB Ser. 3006, Class FA, 0.688s, 2034 306,736 299,673 FRB Ser. 3232, Class FG, 0.588s, 2036 232,501 231,226 Ser. 3331, Class GO, PO, zero %, 2037 206,254 170,494 Ser. 3324, PO, zero %, 2037 50,929 49,019 Ser. 3292, Class DO, PO, zero %, 2037 148,122 127,244 Ser. 3226, Class YI, IO, zero %, 2036 2,970,142 5,126 Ser. 3142, PO, zero %, 2036 71,015 66,795 Ser. 3124, Class DO, PO, zero %, 2036 134,766 114,859 Ser. 3106, PO, zero %, 2036 101,775 96,844 Ser. 3084, Class ON, PO, zero %, 2035 90,940 74,288 Ser. 3078, PO, zero %, 2035 1,080,710 993,991 Ser. 3084, PO, zero %, 2035 85,139 83,323 Ser. 2989, Class WO, PO, zero %, 2035 94,237 89,268 Ser. 2971, Class KO, PO, zero %, 2035 251,437 245,529 Ser. 2975, Class QO, PO, zero %, 2035 17,463 14,264 Ser. 2980, PO, zero %, 2035 42,277 40,882 Ser. 2981, Class CO, PO, zero %, 2035 167,065 148,145 Ser. 2951, Class JO, PO, zero %, 2035 74,847 64,768 Ser. 2985, Class CO, PO, zero %, 2035 115,034 96,015 Ser. 2858, Class MO, PO, zero %, 2034 54,495 47,913 Ser. 201, PO, zero %, 2029 429,743 386,179 FRB Ser. 3343, Class QF, zero %, 2037 163,542 156,893 MORTGAGE-BACKED Principal SECURITIES (47.1%)* cont. amount Value Freddie Mac FRB Ser. 3345, Class TY, zero %, 2037 $320,013 $284,402 FRB Ser. 3299, Class FD, zero %, 2037 524,329 505,131 FRB Ser. 3304, Class UF, zero %, 2037 243,000 232,820 FRB Ser. 3289, Class SF, zero %, 2037 695,619 692,648 FRB Ser. 3326, Class XF, zero %, 2037 133,306 128,038 FRB Ser. 3273, Class HF, zero %, 2037 61,875 58,902 FRB Ser. 3235, Class TP, zero %, 2036 67,707 62,700 FRB Ser. 3283, Class KF, zero %, 2036 53,814 52,351 FRB Ser. 3226, Class YW, zero %, 2036 276,710 265,290 FRB Ser. 3332, Class UA, zero %, 2036 80,574 77,254 FRB Ser. 3168, Class AT, zero %, 2036 68,904 67,945 FRB Ser. 3251, Class TC, zero %, 2036 812,760 803,243 FRB Ser. 3140, Class KF, zero %, 2036 111,625 110,291 FRB Ser. 3130, Class JF, zero %, 2036 268,087 257,068 FRB Ser. 3168, Class TG, zero %, 2036 89,352 89,294 FRB Ser. 3067, Class SF, zero %, 2035 425,283 370,391 FRB Ser. 3072, Class TJ, zero %, 2035 158,931 138,636 FRB Ser. 3047, Class BD, zero %, 2035 219,063 194,676 FRB Ser. 3052, Class TJ, zero %, 2035 79,996 74,120 FRB Ser. 3326, Class WF, zero %, 2035 244,541 225,082 FRB Ser. 3030, Class EF, zero %, 2035 139,186 129,170 FRB Ser. 3033, Class YF, zero %, 2035 315,058 287,108 FRB Ser. 3251, Class TP, zero %, 2035 258,701 248,186 FRB Ser. 3263, Class AE, zero %, 2035 366,118 353,432 FRB Ser. 3273, Class TJ, zero %, 2035 212,704 210,836 FRB Ser. 3412, Class UF, zero %, 2035 526,697 479,140 FRB Ser. 3007, Class LU, zero %, 2035 51,137 41,730 FRB Ser. 2980, Class BU, zero %, 2035 57,512 57,290 FRB Ser. 2980, Class TY, zero %, 2035 41,277 39,696 FRB Ser. 2958, Class TP, zero %, 2035 80,936 74,232 FRB Ser. 2963, Class TW, zero %, 2035 210,711 193,513 FRB Ser. 2958, Class FB, zero %, 2035 140,106 130,894 FRB Ser. 3112, Class XM, zero %, 2034 27,378 26,056 FRB Ser. 3137, Class TF, zero %, 2034 54,457 52,873 FRB Ser. 2947, Class GF, zero %, 2034 206,976 195,487 FRB Ser. 3006, Class TE, zero %, 2034 90,534 83,649 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 00-1, Class F, 7.516s, 2033 251,000 197,161 Ser. 00-1, Class G, 6.131s, 2033 1,159,000 278,127 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 1,022,427 766,820 GNMA IFB Ser. 06-29, Class SN, IO, 6.361s, 2036 190,653 19,067 Government National Mortgage Association IFB Ser. 07-41, Class SA, 38.468s, 2037 177,388 245,833 Ser. 07-17, Class CI, IO, 7 1/2s, 2037 1,112,840 191,436 IFB Ser. 08-47, Class S, IO, 7.413s, 2038 3,813,192 432,626 IFB Ser. 08-42, Class AI, IO, 7.403s, 2038 13,563,846 1,905,761 IFB Ser. 05-68, Class PU, IO, 7.011s, 2032 1,878,296 193,162 IFB Ser. 04-59, Class SH, IO, 6.963s, 2034 3,109,321 397,634 IFB Ser. 04-59, Class SC, IO, 6.913s, 2034 1,222,891 152,117 IFB Ser. 04-26, Class IS, IO, 6.913s, 2034 1,921,003 160,730 IFB Ser. 05-68, Class SN, IO, 6.913s, 2034 567,896 58,755 IFB Ser. 04-27, Class S, IO, 6.911s, 2032 941,121 72,316 IFB Ser. 07-47, Class SA, IO, 6.813s, 2036 2,370,926 234,043 21 MORTGAGE-BACKED Principal SECURITIES (47.1%)* cont. amount Value Government National Mortgage Association IFB Ser. 04-47, Class SY, IO, 6.773s, 2034 $298,261 $31,565 IFB Ser. 04-96, Class KS, IO, 6.711s, 2034 257,467 32,093 IFB Ser. 06-16, Class GS, IO, 6.701s, 2036 199,714 22,246 IFB Ser. 04-5, Class PS, IO, 6.661s, 2033 2,774,000 394,768 IFB Ser. 07-35, Class NY, IO, 6.613s, 2035 3,169,869 302,071 IFB Ser. 04-70, Class SP, IO, 6.611s, 2034 183,129 21,911 IFB Ser. 04-70, Class SH, IO, 6.561s, 2034 6,508,632 816,117 IFB Ser. 07-22, Class S, IO, 6.511s, 2037 1,972,519 215,233 IFB Ser. 07-11, Class SA, IO, 6.511s, 2037 1,048,659 100,115 IFB Ser. 07-14, Class SB, IO, 6.511s, 2037 2,410,936 233,716 IFB Ser. 07-8, Class SH, IO, 6.511s, 2037 1,345,883 156,392 IFB Ser. 05-84, Class AS, IO, 6.511s, 2035 4,824,650 501,688 IFB Ser. 05-18, Class S, IO, 6.511s, 2035 329,729 38,021 IFB Ser. 05-77, Class CS, IO, 6.511s, 2032 274,439 24,003 IFB Ser. 04-106, Class SI, IO, 6.463s, 2034 228,467 32,426 IFB Ser. 07-51, Class SJ, IO, 6.461s, 2037 2,096,429 214,087 IFB Ser. 04-104, Class IS, IO, 6.461s, 2034 303,718 30,402 IFB Ser. 04-86, Class SW, IO, 6.461s, 2034 810,798 83,569 IFB Ser. 07-53, Class SY, IO, 6.446s, 2037 4,174,021 421,639 IFB Ser. 04-17, Class QN, IO, 6.413s, 2034 4,053,953 472,576 IFB Ser. 07-41, Class SM, IO, 6.411s, 2037 613,942 55,539 IFB Ser. 07-41, Class SN, IO, 6.411s, 2037 625,969 59,214 IFB Ser. 04-88, Class S, IO, 6.411s, 2032 2,517,945 181,132 IFB Ser. 07-37, Class SU, IO, 6.403s, 2037 396,540 47,466 IFB Ser. 07-37, Class YS, IO, 6.383s, 2037 385,517 41,701 IFB Ser. 07-59, Class PS, IO, 6.381s, 2037 1,648,877 130,809 IFB Ser. 07-59, Class SP, IO, 6.381s, 2037 514,606 42,263 IFB Ser. 07-48, Class SB, IO, 6.363s, 2037 1,125,049 92,569 IFB Ser. 06-36, Class SN, IO, 6.321s, 2036 1,222,738 113,947 IFB Ser. 08-6, Class TI, IO, 6.313s, 2032 503,597 39,318 IFB Ser. 03-110, Class SP, IO, 6.313s, 2030 694,967 57,279 IFB Ser. 04-22, Class SE, IO, 6.311s, 2034 2,735,000 254,697 IFB Ser. 07-17, Class AI, IO, 6.263s, 2037 7,708,503 998,097 MORTGAGE-BACKED Principal SECURITIES (47.1%)* cont. amount Value Government National Mortgage Association IFB Ser. 07-78, Class SA, IO, 6.243s, 2037 $10,743,328 $1,016,663 IFB Ser. 08-2, Class SM, IO, 6.213s, 2038 7,341,433 677,277 IFB Ser. 07-9, Class AI, IO, 6.213s, 2037 3,764,196 357,633 IFB Ser. 08-34, Class SH, IO, 6.211s, 2037 3,988,174 346,873 IFB Ser. 06-26, Class S, IO, 6.211s, 2036 15,437,863 1,488,689 IFB Ser. 08-9, Class SK, IO, 6.191s, 2038 5,500,649 538,404 IFB Ser. 07-37, Class SM, IO, 6.183s, 2037 2,559,595 256,359 IFB Ser. 09-35, Class SP, IO, 6.113s, 2037 7,193,358 805,153 IFB Ser. 05-92, Class S, IO, 6.111s, 2032 10,233,986 838,777 IFB Ser. 05-71, Class SA, IO, 6.073s, 2035 5,570,736 568,627 IFB Ser. 05-65, Class SI, IO, 6.061s, 2035 2,288,448 232,094 IFB Ser. 06-7, Class SB, IO, 6.031s, 2036 493,115 42,008 IFB Ser. 08-15, Class PI, IO, 6.011s, 2035 4,639,984 454,637 IFB Ser. 06-16, Class SX, IO, 6.001s, 2036 5,327,276 515,787 IFB Ser. 07-17, Class IB, IO, 5.961s, 2037 1,494,592 182,206 IFB Ser. 06-14, Class S, IO, 5.961s, 2036 2,194,101 191,683 IFB Ser. 05-57, Class PS, IO, 5.961s, 2035 2,835,304 271,669 IFB Ser. 06-11, Class ST, IO, 5.951s, 2036 1,352,052 125,241 IFB Ser. 07-25, Class KS, IO, 5.913s, 2037 3,595,983 298,682 IFB Ser. 07-21, Class S, IO, 5.913s, 2037 106,612 8,960 IFB Ser. 07-19, Class SJ, IO, 5.911s, 2037 1,579,165 126,491 IFB Ser. 07-7, Class EI, IO, 5.911s, 2037 1,894,271 148,208 IFB Ser. 07-7, Class JI, IO, 5.911s, 2037 4,041,403 382,398 IFB Ser. 07-1, Class S, IO, 5.911s, 2037 2,135,411 168,292 IFB Ser. 07-3, Class SA, IO, 5.911s, 2037 2,028,732 161,162 IFB Ser. 07-17, Class SI, IO, 5.901s, 2037 480,571 51,604 IFB Ser. 07-31, Class AI, IO, 5.893s, 2037 2,086,461 230,923 IFB Ser. 05-17, Class S, IO, 5.891s, 2035 2,917,147 301,837 IFB Ser. 07-62, Class S, IO, 5.863s, 2037 3,230,348 299,970 IFB Ser. 07-43, Class SC, IO, 5.813s, 2037 2,509,518 219,550 IFB Ser. 06-16, Class SJ, IO, 5.811s, 2036 475,510 42,316 IFB Ser. 05-27, Class SP, IO, 5.811s, 2035 480,287 41,684 IFB Ser. 05-3, Class SN, IO, 5.811s, 2035 7,730,699 748,718 22 MORTGAGE-BACKED Principal SECURITIES (47.1%)* cont. amount Value Government National Mortgage Association IFB Ser. 04-87, Class SD, IO, 5.811s, 2034 $427,240 $39,511 IFB Ser. 04-83, Class CS, IO, 5.791s, 2034 717,994 64,871 IFB Ser. 07-28, Class SB, IO, 5.761s, 2037 289,299 27,327 IFB Ser. 04-89, Class HS, IO, 5.711s, 2034 2,101,086 190,737 IFB Ser. 04-41, Class SG, IO, 5.711s, 2034 6,690,051 365,862 Ser. 07-73, Class MO, PO, zero %, 2037 60,125 52,312 Ser. 06-36, Class OD, PO, zero %, 2036 81,730 74,337 FRB Ser. 07-71, Class UC, zero %, 2037 9,313 9,272 FRB Ser. 07-73, Class KI, IO, zero %, 2037 598,543 8,083 FRB Ser. 07-73, Class KM, zero %, 2037 59,583 50,482 FRB Ser. 07-49, Class CF, zero %, 2037 90,386 87,373 FRB Ser. 07-61, Class YC, zero %, 2037 113,584 112,700 FRB Ser. 07-33, Class TB, zero %, 2037 33,988 33,882 FRB Ser. 07-35, Class VF, zero %, 2037 356,498 335,611 FRB Ser. 07-16, Class WF, zero %, 2037 770,638 733,961 FRB Ser. 06-56, Class YF, zero %, 2036 113,192 102,675 FRB Ser. 98-2, Class EA, PO, zero %, 2028 93,895 85,721 Greenwich Capital Commercial Funding Corp. FRB Ser. 06-GG7, Class A2, 5.917s, 2038 2,452,000 2,510,435 Ser. 05-GG5, Class A2, 5.117s, 2037 3,780,000 3,815,868 GS Mortgage Securities Corp. II FRB Ser. 07-GG10, Class A3, 5.805s, 2045 679,000 595,911 Ser. 06-GG6, Class A2, 5.506s, 2038 1,227,000 1,230,811 GS Mortgage Securities Corp. II 144A Ser. 05-GG4, Class XC, IO, 0.259s, 2039 170,736,856 2,227,582 HASCO NIM Trust 144A Ser. 05-OP1A, Class A, 6 1/4s, 2035 (In default)  166,771 3,002 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 6.066s, 2037 7,116,307 4,056,295 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 0.395s, 2037 F 4,128,349 2,064,175 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR25, Class 5A1, 5.973s, 2036 1,664,877 831,443 FRB Ser. 07-AR15, Class 1A1, 5.912s, 2037 2,918,489 1,605,169 FRB Ser. 07-AR9, Class 2A1, 5.861s, 2037 3,008,588 1,564,466 FRB Ser. 05-AR31, Class 3A1, 5.472s, 2036 7,170,174 4,086,999 FRB Ser. 07-AR11, Class 1A1, 5.182s, 2037 2,244,856 1,189,774 JPMorgan Alternative Loan Trust FRB Ser. 06-A3, Class 2A1, 6.054s, 2036 2,535,159 1,305,842 FRB Ser. 06-A1, Class 5A1, 5.935s, 2036 2,071,122 1,263,385 FRB Ser. 06-A6, Class 1A1, 0.445s, 2036 2,453,125 1,151,269 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD12, Class AM, 6.062s, 2051 499,000 279,497 FRB Ser. 07-LD12, Class A3, 5.99s, 2051 4,776,000 4,286,655 Ser. 07-CB20, Class A3, 5.863s, 2051 1,698,000 1,591,938 Ser. 07-LD12, Class A2, 5.827s, 2051 5,727,000 5,556,067 FRB Ser. 07-LD11, Class A3, 5.798s, 2049 847,000 787,823 Ser. 07-CB20, Class A4, 5.794s, 2051 2,944,000 2,282,155 Ser. 06-CB17, Class A4, 5.429s, 2043 2,554,000 2,370,502 Ser. 06-LDP9, Class A3, 5.336s, 2047 6,542,000 5,313,784 Ser. 08-C2, Class X, IO, 0.481s, 2051 89,419,244 1,118,957 MORTGAGE-BACKED Principal SECURITIES (47.1%)* cont. amount Value JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.092s, 2051 $124,840,559 $870,501 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 492,082 112,696 Ser. 98-C4, Class J, 5.6s, 2035 965,000 581,655 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A2, 5.845s, 2012 1,535,000 1,544,327 Ser. 07-C2, Class A3, 5.43s, 2040 7,870,000 5,994,010 Ser. 07-C1, Class A4, 5.424s, 2040 10,324,000 7,883,751 Ser. 07-C2, Class A2, 5.303s, 2040 4,344,000 4,290,802 Mach One Commercial Mortgage Trust 144A Ser. 04-1A, Class J, 5.45s, 2040 1,154,000 69,240 Ser. 04-1A, Class K, 5.45s, 2040 411,000 20,550 Ser. 04-1A, Class L, 5.45s, 2040 187,000 7,480 MASTR Alternative Loans Trust Ser. 06-3, Class 1A1, 6 1/4s, 2036 1,624,901 1,021,656 Merrill Lynch Capital Funding Corp. Ser. 06-4, Class XC, IO, 0.148s, 2049 110,603,951 1,045,019 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 05-A9, Class 3A1, 5.273s, 2035 741,623 575,707 Ser. 96-C2, Class JS, IO, 2.262s, 2028 1,788,192 60,119 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.829s, 2050 451,000 387,356 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A2, 5.92s, 2049 552,000 520,207 Ser. 07-7, Class A2, 5.693s, 2050 1,726,000 1,730,812 Ser. 06-3, Class A4, 5.414s, 2046 1,927,000 1,574,159 Ser. 06-4, Class A2, 5.112s, 2049 2,322,000 2,304,814 Mezz Cap Commercial Mortgage Trust Ser. 07-C5, Class X, 4.521s, 2017 4,814,381 385,151 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.006s, 2037 1,315,433 131,543 Morgan Stanley Capital I Ser. 98-CF1, Class E, 7.35s, 2032 2,455,000 1,455,277 FRB Ser. 08-T29, Class A3, 6.28s, 2043 1,332,000 1,271,953 FRB Ser. 07-IQ15, Class A2, 5.841s, 2049 3,514,000 3,373,259 Ser. 07-HQ13, Class A2, 5.649s, 2044 2,498,000 2,460,052 Ser. 07-IQ13, Class A3, 5.331s, 2044 4,347,000 3,871,157 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 3,360,000 168,000 Ser. 07-HQ13, Class X1, IO, 0.668s, 2044 109,928,859 2,155,705 Morgan Stanley Mortgage Loan Trust FRB Ser. 07-11AR, Class 2A1, 6.418s, 2037 6,122,354 2,908,118 Ser. 05-5AR, Class 2A1, 4.609s, 2035 1,994,275 1,065,940 Mortgage Capital Funding, Inc. FRB Ser. 98-MC2, Class E, 7.094s, 2030 459,501 307,866 Ser. 97-MC2, Class X, IO, 1.73s, 2012 5,911 153 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2010 285,000 100,262 Residential Asset Securitization Trust Ser. 07-A5, Class 2A3, 6s, 2037 1,758,687 1,055,212 SBA CMBS Trust 144A Ser. 05-1A, Class E, 6.706s, 2035 595,000 539,005 STRIPS 144A Ser. 03-1A, Class M, 5s, 2018 316,000 173,800 Ser. 03-1A, Class N, 5s, 2018 376,000 191,760 Ser. 04-1A, Class M, 5s, 2018 345,000 169,050 Ser. 04-1A, Class N, 5s, 2018 325,000 133,250 23 MORTGAGE-BACKED Principal SECURITIES (47.1%)* cont. amount Value Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 06-9, Class 1A1, 5.025s, 2036 $1,939,424 $1,018,261 FRB Ser. 06-12, Class 1A1, 0.445s, 2037 9,433,404 4,905,370 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.965s, 2037 6,258,102 606,254 Ser. 07-4, Class 1A4, IO, 1s, 2037 6,688,804 197,721 Structured Asset Securities Corp. 144A Ser. 07-RF1, Class 1A, IO, 5.429s, 2037 8,585,230 718,997 Titan Europe PLC 144A FRB Ser. 05-CT2A, Class E, 7.095s, 2014 (United Kingdom) GBP 444,138 444,653 FRB Ser. 05-CT1A, Class D, 1.964s, 2014 (United Kingdom) GBP 868,987 490,532 Ursus EPC 144A FRB Ser. 1-A, Class D, 6.938s, 2012 (Ireland) GBP 466,542 194,618 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C33, Class A3, 5.902s, 2051 $5,124,000 4,499,583 Ser. 07-C31, Class A2, 5.421s, 2047 5,744,000 5,599,803 Ser. 07-C30, Class A3, 5.246s, 2043 4,394,000 4,202,671 Ser. 07-C34, IO, 0.358s, 2046 32,964,686 497,732 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.588s, 2018 917,000 275,100 Wells Fargo Alternative Loan Trust FRB Ser. 07-PA6, Class A1, 6.584s, 2037 14,390,911 8,208,440 Total mortgage-backed securities (cost $358,486,777) CORPORATE BONDS Principal AND NOTES (19.7%)* amount Value Basic materials (1.3%) Builders FirstSource, Inc. company guaranty sr. notes FRN 5.133s, 2012 $530,000 $226,575 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.629s, 2013 (Netherlands) 505,000 391,375 Dow Chemical Co. (The) sr. unsec. notes 7.6s, 2014 294,000 319,466 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 2,122,000 2,249,320 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 1/4s, 2015 293,000 309,848 Georgia-Pacific Corp. notes 8 1/8s, 2011 110,000 112,750 Georgia-Pacific Corp. sr. unsec. unsub. notes 9 1/2s, 2011 99,000 103,950 Gerdau Ameristeel Corp. sr. notes 10 3/8s, 2011 (Canada) 364,000 373,100 Grief, Inc. 144A sr. notes 7 3/4s, 2019 140,000 138,950 Hanson PLC, Ltd. company guaranty sr. unsec. unsub. notes 7 7/8s, 2010 (United Kingdom) 225,000 220,500 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 114,000 76,380 International Paper Co. sr. unsec. notes 9 3/8s, 2019 226,000 261,030 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 446,000 474,779 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 3/8s, 2014 269,000 286,753 CORPORATE BONDS Principal AND NOTES (19.7%)* cont. amount Value Basic materials cont. Nalco Co. 144A sr. notes 8 1/4s, 2017 $72,000 $74,880 NewPage Holding Corp. sr. unsec. unsub. notes FRN 8.579s, 2013  180,569 31,600 Novelis, Inc. company guaranty 7 1/4s, 2015 221,000 180,115 Rockwood Specialties Group, Inc. company guaranty 7 5/8s, 2014 EUR 130,000 177,852 Sealed Air Corp. 144A sr. notes 7 7/8s, 2017 $220,000 232,333 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) 630,000 513,450 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 256,000 241,920 Steel Dynamics, Inc. 144A sr. notes 7 3/4s, 2016 550,000 544,500 Stone Container Corp. sr. notes 8 3/8s, 2012 (In default)  399,000 205,485 Teck Resources, Ltd. 144A sr. sec. notes 10 3/4s, 2019 (Canada) 372,000 432,915 Teck Resources, Ltd. 144A sr. sec. notes 10 1/4s, 2016 (Canada) 558,000 631,935 Teck Resources, Ltd. 144A sr. sec. notes 9 3/4s, 2014 (Canada) 890,000 990,125 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. sub. notes Ser. B, 9 1/8s, 2014 263,000 142,020 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A sr. sec. notes 11 1/2s, 2014 431,000 400,830 Capital goods (1.1%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 206,000 195,700 BBC Holding Corp. sr. notes 8 7/8s, 2014 775,000 678,125 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 140,000 107,800 Bombardier, Inc. 144A sr. unsec. notes FRN 4.406s, 2013 (Canada) EUR 194,000 240,990 Bombardier, Inc. 144A unsec. notes 6 3/4s, 2012 (Canada) $2,105,000 2,031,325 Crown Americas, LLC/Crown Americas Capital Corp. sr. notes 7 5/8s, 2013 1,016,000 1,036,320 General Cable Corp. company guaranty sr. unsec. notes FRN 2.972s, 2015 198,000 170,280 Graham Packaging Co., Inc. company guaranty sr. unsec. notes 8 1/2s, 2012 69,000 68,483 L-3 Communications Corp. company guaranty sr. unsec. sub. notes 6 1/8s, 2014 1,301,000 1,258,718 L-3 Communications Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2015 1,019,000 965,503 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 860,000 740,194 Ryerson Tull, Inc. company guaranty sr. sec. notes 12 1/4s, 2015 902,000 802,780 TD Funding Corp. company guaranty 7 3/4s, 2014 352,000 345,840 Titan International, Inc. company guaranty 8s, 2012 253,000 232,760 24 CORPORATE BONDS Principal AND NOTES (19.7%)* cont. amount Value Communication services (1.9%) American Tower Corp. sr. unsec. notes 7s, 2017 $625,000 $614,844 CCH I Holdings, LLC company guaranty sr. unsec. unsub. notes 12 1/8s, 2015 (In default)  47,000 470 CCH II, LLC sr. unsec. notes 10 1/4s, 2010 (In default)  114,000 121,980 CCH II, LLC sr. unsec. notes Ser. B, 10 1/4s, 2010 (In default)  1,196,000 1,273,740 Centennial Cellular Operating Co., LLC company guaranty 10 1/8s, 2013 385,000 393,663 Centennial Communications Corp. sr. unsec. notes FRN 6.347s, 2013 100,000 97,375 Cincinnati Bell, Inc. company guaranty 7s, 2015 1,040,000 985,400 Cricket Communications, Inc. company guaranty 9 3/8s, 2014 860,000 872,900 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 870,000 898,275 CSC Holdings, Inc. sr. notes 6 3/4s, 2012 1,523,000 1,515,385 Digicel Group, Ltd. 144A sr. unsec. notes 8 7/8s, 2015 (Jamaica) 470,000 404,200 Inmarsat Finance PLC company guaranty 10 3/8s, 2012 (United Kingdom) 1,503,000 1,570,635 Intelsat Subsidiary Holding Co., Ltd. company guaranty sr. unsec. notes Ser. *, 8 7/8s, 2015 (Bermuda) 452,000 456,520 iPCS, Inc. company guaranty sr. notes FRN 3.153s, 2013 280,000 233,800 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 617,000 538,333 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 180,000 186,300 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 295,000 255,175 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 699,000 683,273 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 145,000 144,638 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 2,424,000 2,514,900 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 382,000 309,420 Rainbow National Services, LLC 144A sr. notes 8 3/4s, 2012 750,000 757,500 SBA Telecommunications, Inc. 144A company guaranty sr. notes 8 1/4s, 2019 185,000 187,775 SBA Telecommunications, Inc. 144A company guaranty sr. notes 8s, 2016 343,000 346,430 West Corp. company guaranty 9 1/2s, 2014 255,000 242,250 Consumer cyclicals (3.7%) Affinity Group, Inc. sr. sub. notes 9s, 2012 934,000 588,420 AMC Entertainment, Inc. company guaranty 11s, 2016 485,000 489,850 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 399,000 368,078 CORPORATE BONDS Principal AND NOTES (19.7%)* cont. amount Value Consumer cyclicals cont. Bon-Ton Stores, Inc. (The) company guaranty 10 1/4s, 2014 $310,000 $148,800 Boyd Gaming Corp. sr. sub. notes 6 3/4s, 2014 265,000 236,513 Building Materials Corp. company guaranty notes 7 3/4s, 2014 590,000 543,538 CanWest Media, Inc. company guaranty 8s, 2012 (Canada) (In default)  663,075 331,538 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 515,000 427,450 Clear Channel Communications, Inc. sr. unsec. notes 7.65s, 2010 343,000 205,800 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 115,000 26,163 D.R. Horton, Inc. sr. notes 7 7/8s, 2011 1,495,000 1,502,475 DIRECTV Holdings, LLC company guaranty sr. unsec. notes 7 5/8s, 2016 262,000 265,275 DIRECTV Holdings, LLC company guaranty sr. unsec. notes 6 3/8s, 2015 2,062,000 1,974,365 Echostar DBS Corp. company guaranty 6 5/8s, 2014 3,123,000 2,998,080 FelCor Lodging LP company guaranty 9s, 2011 R 1,012,000 885,500 Ford Motor Credit Co., LLC sr. notes 9 7/8s, 2011 1,389,000 1,385,528 Ford Motor Credit Co., LLC sr. unsec. notes 9 3/4s, 2010 680,000 683,400 Ford Motor Credit Co., LLC unsec. notes 7 3/8s, 2009 382,000 381,300 Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 932,000 999,570 Grupo Televisa SA sr. unsec. notes 6s, 2018 (Mexico) 100,000 96,612 Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 4.593s, 2014 115,000 97,175 Host Marriott LP sr. notes Ser. M, 7s, 2012 R 1,460,000 1,445,400 Jostens IH Corp. company guaranty 7 5/8s, 2012 1,164,000 1,169,820 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 1,760,000 1,777,600 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 155,000 153,838 Levi Strauss & Co. sr. unsec. unsub. notes 9 3/4s, 2015 1,275,000 1,294,125 Liberty Media, LLC sr. notes 5.7s, 2013 266,000 238,735 Masco Corp. sr. unsec. unsub. notes 6 1/8s, 2016 595,000 531,570 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 760,000 372,400 Meritage Homes Corp. company guaranty 6 1/4s, 2015 282,000 231,240 Meritage Homes Corp. sr. notes 7s, 2014 90,000 76,050 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 113,000 106,503 MGM Mirage, Inc. company guaranty 6 3/4s, 2013 306,000 233,325 25 CORPORATE BONDS Principal AND NOTES (19.7%)* cont. amount Value Consumer cyclicals cont. Nielsen Finance LLC/Nielsen Finance Co. company guaranty 10s, 2014 $630,000 $633,150 Nielsen Finance LLC/Nielsen Finance Co. company guaranty sr. unsec. sub. disc. notes stepped-coupon zero % (12 1/2s, 8/1/11), 2016  700,000 509,250 Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 1,092,000 1,116,570 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 138,000 194,206 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $125,000 124,688 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 625,000 554,688 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 665,000 665,000 Pinnacle Entertainment, Inc. 144A sr. notes 8 5/8s, 2017 120,000 119,550 Pulte Homes, Inc. company guaranty 7 7/8s, 2011 1,422,000 1,461,105 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 622,000 283,010 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 145,000 132,313 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 277,000 207,750 Station Casinos, Inc. sr. notes 6s, 2012 (In default)  614,000 184,200 Tenneco, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 361,000 327,608 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sec. notes 10s, 2013 255,000 225,038 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 510,000 183,600 Travelport LLC company guaranty 9 7/8s, 2014 325,000 264,875 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 (In default)  524,000 68,120 Vertis, Inc. company guaranty sr. notes zero %, 2014  456,205 2,281 Young Broadcasting, Inc. company guaranty sr. sub. notes 8 3/4s, 2014 (In default)  160,000 600 Young Broadcasting, Inc. company guaranty sr. unsec. sub. notes 10s, 2011 (In default)  469,000 469 Consumer staples (0.5%) Archibald Candy Corp. company guaranty 10s, 2009 (In default) F  170,069 2,626 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 560,000 414,400 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 2,000 1,960 Del Monte Corp. sr. sub. notes 8 5/8s, 2012 1,085,000 1,106,700 Great Atlantic & Pacific Tea Co. 144A sr. notes 11 3/8s, 2015 220,000 220,550 Jarden Corp. company guaranty 7 1/2s, 2017 141,000 135,360 CORPORATE BONDS Principal AND NOTES (19.7%)* cont. amount Value Consumer staples cont. Prestige Brands, Inc. sr. sub. notes 9 1/4s, 2012 $629,000 $635,290 Rite Aid Corp. company guaranty 9 1/2s, 2017 542,000 410,565 Rite Aid Corp. sec. notes 7 1/2s, 2017 620,000 530,100 United Rentals North America, Inc. company guaranty sr. unsec. notes 6 1/2s, 2012 472,000 455,480 Energy (4.0%) Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 2,598,000 2,520,060 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 630,000 390,600 Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 1,991,000 1,981,045 Complete Production Services, Inc. company guaranty 8s, 2016 1,020,000 872,100 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 995,000 975,100 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 410,000 260,350 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 775,000 767,250 Dong Energy A/S jr. unsec. sub. notes FRN 5 1/2s, 2035 (Denmark) EUR 364,000 456,026 Empresa Nacional del Petroleo 144A sr. unsec. notes 6 1/4s, 2019 (Chile) $1,300,000 1,318,048 Ferrellgas LP/Finance sr. notes 6 3/4s, 2014 1,010,000 919,100 Forest Oil Corp. sr. notes 8s, 2011 1,465,000 1,494,300 Gaz Capital for Gazprom 144A sr. unsec. notes 7.288s, 2037 (Russia) 575,000 449,938 Gaz Capital SA sr. unsec. notes Ser. REGS, 7.288s, 2037 (Russia) 780,000 610,350 Gaz Capital SA 144A company guaranty sr. unsec. bond 8.146s, 2018 (Russia) 316,000 304,842 Gaz Capital SA 144A sr. unsec. 6.51s, 2022 (Russia) 485,000 389,213 Harvest Operations Corp. sr. notes 7 7/8s, 2011 1,140,000 991,800 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 1,010,000 929,200 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 1,013,000 942,090 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 355,000 313,731 Korea Gas Corp. 144A sr. unsec. notes 6s, 2014 (South Korea) 300,000 311,804 Lukoil International Finance 144A company guaranty 6.656s, 2022 (Russia) 1,080,000 918,000 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 698,000 673,570 Oslo Seismic Services, Inc. 1st mtge. 8.28s, 2011 446,910 453,589 Peabody Energy Corp. company guaranty 7 3/8s, 2016 1,470,000 1,477,350 Pemex Project Funding Master Trust company guaranty sr. unsec. unsub. bonds 6 5/8s, 2035 (Mexico) 340,000 321,034 26 CORPORATE BONDS Principal AND NOTES (19.7%)* cont. amount Value Energy cont. Pemex Project Funding Master Trust company guaranty unsec. unsub. notes 6 5/8s, 2038 (Mexico) $325,000 $289,153 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 1,960,000 2,151,100 PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 332,000 344,450 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 1,950,000 943,995 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. notes 6s, 2022 (Trinidad) 1,162,000 993,661 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 485,000 431,650 Petroplus Finance, Ltd. 144A company guaranty 6 3/4s, 2014 (Bermuda) 700,000 623,000 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 140,000 138,950 Plains Exploration & Production Co. company guaranty 7s, 2017 150,000 142,125 Plains Exploration & Production Co. company guaranty sr. unsec. notes 10s, 2016 199,000 215,169 Power Sector Assets & Liabilites Management Corp. 144A govt. guaranty sr. unsec. notes 7 1/4s, 2019 (Philippines) 950,000 969,000 Pride International, Inc. sr. unsec. notes 7 3/8s, 2014 994,000 1,023,820 Range Resources Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 524,000 520,070 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 786,000 715,260 Williams Cos., Inc. (The) notes 7 3/4s, 2031 345,000 350,175 Williams Cos., Inc. (The) sr. unsec. notes 8 1/8s, 2012 290,000 311,185 Williams Cos., Inc. (The) sr. unsec. notes 7 5/8s, 2019 391,000 418,370 Financials (3.5%) Banco Do Brasil 144A sr. unsec. 5.048s, 2017 (Brazil) BRL 1,055,000 535,431 Bear Stearns Cos., Inc. (The) notes Ser. MTN, 6.95s, 2012 $20,000 22,168 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.683s, 2012 1,944,250 1,699,232 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2010 114,000 112,290 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 7s, 2012 117,000 105,885 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2012 818,000 740,290 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2011 104,000 95,940 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2012 851,000 770,155 CORPORATE BONDS Principal AND NOTES (19.7%)* cont. amount Value Financials cont. GMAC, LLC 144A company guaranty sr. unsec. unsub. notes FRN 2.868s, 2014 $85,000 $62,050 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 355,000 356,439 HSBC Capital Funding LP/ Jersey Channel Islands company guaranty sub. FRB 5.13s, 2049 (United Kingdom) EUR 486,000 544,182 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 $185,000 146,613 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 135,000 116,775 JPMorgan Chase & Co. 144A sr. unsec. notes FRN 6.46s, 2017 600,000 393,300 JPMorgan Chase & Co. 144A sr. unsec. unsub. notes FRN 11.63s, 2011 RUB 46,000,000 1,333,916 JPMorgan Chase & Co. 144A unsec. unsub. notes 0.167s, 2012 INR 37,500,000 829,318 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 $290,000 279,125 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 495,000 438,075 Liberty Mutual Insurance 144A notes 7.697s, 2097 1,330,000 873,138 Merrill Lynch & Co., Inc. notes FRN Ser. MTN, 0.704s, 2011 715,000 681,652 RSHB Capital SA for OJSC Russian Agricultural Bank sub. bonds FRB 6.97s, 2016 (Russia) 2,310,000 2,164,978 Russian Agricultural Bank 144A notes 7 3/4s, 2018 (Russia) 775,000 719,820 Russian Agricultural Bank 144A notes 7 1/8s, 2014 (Russia) 775,000 771,823 Shinhan Bank 144A sr. unsec. bond 6s, 2012 (South Korea) 1,325,000 1,346,420 UBS Luxembourg SA for Sberbank sub. bonds stepped-coupon 6.23s (7.429s, 2/11/10), 2015 (Russia)  2,520,000 2,493,389 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.758s, 2014 120,000 84,000 VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 1,065,000 913,238 VTB Capital SA 144A bonds 6 1/4s, 2035 (Russia) 1,724,000 1,478,330 VTB Capital SA 144A notes 7 1/2s, 2011 (Russia) 1,660,000 1,689,050 VTB Capital SA 144A notes 6 7/8s, 2018 (Russia) 1,010,000 930,463 VTB Capital SA 144A sec. notes 6.609s, 2012 (Russia) 5,785,000 5,598,665 Government (%) Pemex Finance, Ltd. bonds 9.69s, 2009 (Mexico) 98,250 98,388 Health care (1.5%) Bayer AG jr. unsec. sub. bonds FRB 5s, 2105 (Germany) EUR 364,000 464,580 Community Health Systems, Inc. company guaranty 8 7/8s, 2015 $435,000 448,050 DaVita, Inc. company guaranty 6 5/8s, 2013 291,000 285,908 27 CORPORATE BONDS Principal AND NOTES (19.7%)* cont. amount Value Health care cont Elan Finance PLC/Elan Finance Corp. company guaranty 7 3/4s, 2011 (Ireland) $395,000 $392,038 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016  80,000 83,400 HCA, Inc. sr. sec. notes 9 1/4s, 2016 1,195,000 1,245,788 HCA, Inc. sr. sec. notes 9 1/8s, 2014 563,000 579,890 Omnicare, Inc. company guaranty 6 3/4s, 2013 385,000 363,825 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 1,065,000 985,125 Select Medical Corp. company guaranty 7 5/8s, 2015 1,217,000 1,052,705 Service Corporation International debs. 7 7/8s, 2013 112,000 108,080 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 1,412,000 1,366,110 Sun Healthcare Group, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2015 200,000 202,000 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 640,000 454,400 Surgical Care Affiliates, Inc. 144A sr. unsec. notes zero %, 2015  314,437 229,539 Tenet Healthcare Corp. 144A company guaranty sr. sec. notes 10s, 2018 662,000 731,510 Tenet Healthcare Corp. 144A company guaranty sr. sec. notes 9s, 2015 662,000 698,410 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 1,023,000 1,023,000 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 R 590,000 619,500 Ventas Realty LP/Capital Corp. company guaranty sr. unsec. notes 7 1/8s, 2015 R 280,000 275,100 Ventas Realty LP/Capital Corp. sr. notes 6 5/8s, 2014 R 337,000 325,205 Technology (0.7%) Advanced Micro Devices, Inc. sr. notes 7 3/4s, 2012 649,000 506,220 Avago Technologies Finance company guaranty sr. unsec. notes 10 1/8s, 2013 (Singapore) 180,000 187,200 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 541,000 461,203 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 305,000 262,300 First Data Corp. company guaranty sr. unsec. notes 9 7/8s, 2015 239,000 201,656 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 1,952,000 1,307,840 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 28,000 14,420 Iron Mountain, Inc. company guaranty 8 5/8s, 2013 435,000 435,000 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 1,035,000 1,011,713 New ASAT Finance, Ltd. company guaranty 9 1/4s, 2011 (Cayman Islands) (In default)  25,000 31 CORPORATE BONDS Principal AND NOTES (19.7%)* cont. amount Value Technology cont. Sanmina Corp. sr. unsec. sub. notes 8 1/8s, 2016 $262,000 $231,870 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 660,000 673,200 Transportation (0.1%) Offshore Logistics, Inc. company guaranty 6 1/8s, 2013 575,000 537,625 RailAmerica, Inc. 144A company guaranty sr. sec. notes 9 1/4s, 2017 380,000 391,400 Utilities and power (1.4%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 255,000 249,900 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 921,000 939,420 Allegheny Energy Supply 144A sr. unsec. bond 8 1/4s, 2012 365,000 390,263 CMS Energy Corp. sr. unsec. unsub. notes 6.3s, 2012 160,000 156,313 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 615,000 613,563 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 289,000 242,760 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 135,000 123,188 Edison Mission Energy sr. unsec. notes 7.2s, 2019 545,000 412,838 Edison Mission Energy sr. unsec. notes 7s, 2017 44,000 35,035 El Paso Natural Gas Co. debs. 8 5/8s, 2022 370,000 436,333 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 220,000 216,150 Kinder Morgan, Inc. sr. notes 6 1/2s, 2012 3,137,000 3,168,370 NRG Energy, Inc. sr. notes 7 3/8s, 2016 465,000 449,888 Orion Power Holdings, Inc. sr. unsec. notes 12s, 2010 1,115,000 1,154,025 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes Ser. *, 7.2s, 2011 350,000 366,625 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes Ser. *, 7s, 2012 550,000 576,640 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes Ser. *, 6 3/4s, 2015 63,000 62,988 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7 1/2s, 2017 291,000 323,080 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 145,000 148,565 Transcontinental Gas Pipeline Corp. sr. unsec. debs. 7 1/4s, 2026 875,000 969,833 Utilicorp United, Inc. sr. unsec. notes 7.95s, 2011 36,000 37,203 Vattenfall Treasury AB company guaranty jr. unsec. sub. bond FRB 5 1/4s, 2049 (Sweden) EUR 364,000 473,171 Total corporate bonds and notes (cost $167,348,374) 28 U.S. GOVERNMENT AND AGENCY Principal MORTGAGE OBLIGATIONS (16.3%)* amount Value U.S. Government Guaranteed Mortgage Obligations (5.3%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, TBA, August 1, 2039 $4,000,000 $4,246,250 4 1/2s, TBA, August 1, 2039 38,000,000 38,273,125 U.S. Government Agency Mortgage Obligations (11.0%) Federal National Mortgage Association Pass-Through Certificates 6 1/2s, April 1, 2016 22,045 23,403 6 1/2s, TBA, August 1, 2039 2,000,000 2,138,750 6s, TBA, August 1, 2024 5,000,000 5,303,125 5 1/2s, TBA, August 1, 2024 2,000,000 2,095,469 5s, May 1, 2037 825,579 846,219 4 1/2s, with due dates from March 1, 2038 to May 1, 2039 15,739,810 15,844,947 4 1/2s, TBA, August 1, 2039 62,000,000 62,339,066 Total U.S. government and agency mortgage obligations (cost $130,318,814) Principal ASSET-BACKED SECURITIES (11.3%)* amount Value Accredited Mortgage Loan Trust FRB Ser. 05-1, Class M2, 0.975s, 2035 $143,651 $49,788 FRB Ser. 05-4, Class A2C, 0.495s, 2035 54,273 47,445 Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 0.435s, 2036 217,000 63,956 FRB Ser. 06-HE3, Class A2C, 0.435s, 2036 191,000 58,344 Ameriquest Mortgage Securities, Inc. FRB Ser. 03-8, Class M2, 2.035s, 2033 388,452 72,621 Arcap REIT, Inc. 144A Ser. 03-1A, Class E, 7.11s, 2038 743,000 133,740 Ser. 04-1A, Class E, 6.42s, 2039 420,000 75,600 Argent Securities, Inc. FRB Ser. 03-W3, Class M3, 2.555s, 2033 47,378 5,857 FRB Ser. 06-W4, Class A2C, 0.445s, 2036 340,000 113,125 Asset Backed Funding Certificates FRB Ser. 04-OPT2, Class M2, 1.285s, 2033 315,623 209,585 FRB Ser. 05-WMC1, Class M1, 0.725s, 2035 70,000 30,800 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE2, Class A3, 0.475s, 2036 51,771 26,932 FRB Ser. 06-HE4, Class A5, 0.445s, 2036 192,536 117,799 Aviation Capital Group Trust 144A FRB Ser. 03-2A, Class G1, 0.989s, 2033 449,858 175,445 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 3.535s, 2034 100,078 29,172 FRB Ser. 06-PC1, Class M9, 2.035s, 2035 75,975 760 FRB Ser. 05-HE1, Class M3, 1.215s, 2035 435,000 210,083 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 1,403,406 748,347 Ser. 00-A, Class A2, 7.575s, 2030 2,497,558 1,312,944 Ser. 99-B, Class A4, 7.3s, 2016 1,222,334 603,205 Ser. 99-B, Class A3, 7.18s, 2015 2,089,215 1,048,038 FRB Ser. 00-A, Class A1, 0.448s, 2030 268,721 39,844 Capital Auto Receivables Asset Trust 144A Ser. 06-1, Class D, 7.16s, 2013 500,000 488,918 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-OPT1, Class M1, 0.705s, 2035 95,957 52,857 FRB Ser. 07-OPX1, Class A1A, 0.355s, 2037 2,087,611 1,304,757 Principal ASSET-BACKED SECURITIES (11.3%)* cont. amount Value Conseco Finance Securitizations Corp. Ser. 00-2, Class A5, 8.85s, 2030 $2,412,857 $1,793,370 Ser. 00-4, Class A6, 8.31s, 2032 6,092,286 4,412,454 Ser. 00-5, Class A7, 8.2s, 2032 1,053,000 800,810 Ser. 00-1, Class A5, 8.06s, 2031 1,722,426 1,174,636 Ser. 00-4, Class A5, 7.97s, 2032 342,256 241,954 Ser. 00-5, Class A6, 7.96s, 2032 1,218,902 929,584 Ser. 02-1, Class M1F, 7.954s, 2033 183,000 110,784 Ser. 01-3, Class M2, 7.44s, 2033 74,688 2,390 Ser. 01-4, Class A4, 7.36s, 2033 344,930 303,571 Ser. 00-6, Class A5, 7.27s, 2031 131,816 112,844 Ser. 01-1, Class A5, 6.99s, 2032 7,392,031 6,214,318 Ser. 01-3, Class A4, 6.91s, 2033 4,980,244 4,229,915 Ser. 02-1, Class A, 6.681s, 2033 1,327,716 1,234,829 FRB Ser. 02-1, Class M1A, 2.359s, 2033 4,444,000 1,541,305 FRB Ser. 01-4, Class M1, 2.059s, 2033 573,000 151,884 Countrywide Asset Backed Certificates FRB Ser. 05-BC3, Class M1, 0.805s, 2035 96,000 71,502 FRB Ser. 05-14, Class 3A2, 0.525s, 2036 44,327 37,001 Countrywide Asset-Backed Certificates FRB Ser. 06-4, Class 2A2, 0.465s, 2036 2,371,139 1,564,952 Credit-Based Asset Servicing and Securitization FRB Ser. 07-CB1, Class AF1A, 0.355s, 2037 2,060,693 1,012,212 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 838,000 276,540 Equifirst Mortgage Loan Trust FRB Ser. 05-1, Class M5, 0.955s, 2035 143,209 64,387 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF7, Class 2A3, 0.435s, 2036 356,000 141,215 Fremont Home Loan Trust FRB Ser. 05-E, Class 2A4, 0.615s, 2036 498,000 191,867 FRB Ser. 06-2, Class 2A3, 0.455s, 2036 589,000 194,386 Gears Auto Owner Trust 144A Ser. 05-AA, Class E1, 8.22s, 2012 1,347,000 1,291,556 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 2.498s, 2043 F GBP 1,337,631 266,294 FRB Ser. 03-2, Class 2C1, 3.519s, 2043 F EUR 2,785,000 473,525 Green Tree Financial Corp. Ser. 94-6, Class B2, 9s, 2020 $1,686,394 1,526,187 Ser. 94-4, Class B2, 8.6s, 2019 687,493 400,002 Ser. 93-1, Class B, 8.45s, 2018 591,153 434,059 Ser. 96-6, Class M1, 7.95s, 2027 1,075,000 812,125 Ser. 99-5, Class A5, 7.86s, 2030 7,293,517 5,743,688 Ser. 96-8, Class M1, 7.85s, 2027 754,000 390,699 Ser. 96-2, Class M1, 7.6s, 2026 608,000 454,634 Ser. 95-8, Class B1, 7.3s, 2026 704,416 429,953 Ser. 95-4, Class B1, 7.3s, 2025 726,329 481,168 Ser. 96-10, Class M1, 7.24s, 2028 92,000 73,589 Ser. 97-6, Class M1, 7.21s, 2029 1,557,000 728,856 Ser. 95-F, Class B2, 7.1s, 2021 45,417 34,624 Ser. 98-2, Class A6, 6.81s, 2027 684,942 609,214 Ser. 99-3, Class A7, 6.74s, 2031 1,229,228 1,139,353 Ser. 98-4, Class A6, FRN 6.53s, 2030 312,221 256,497 Ser. 99-2, Class A7, 6.44s, 2030 92,041 66,459 Ser. 99-1, Class A6, 6.37s, 2025 41,000 37,944 Ser. 98-4, Class A5, 6.18s, 2030 786,259 636,330 Ser. 99-1, Class A5, 6.11s, 2023 148,810 147,569 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 3,016,636 2,449,762 Ser. 99-5, Class M1A, 8.3s, 2026 312,000 199,069 Ser. 99-5, Class A4, 7.59s, 2028 40,603 37,639 29 Principal ASSET-BACKED SECURITIES (11.3%)* cont. amount Value GS Auto Loan Trust 144A Ser. 04-1, Class D, 5s, 2011 $188,651 $186,765 GSAA Home Equity Trust FRB Ser. 06-19, Class A1, 0 3/8s, 2036 6,276,265 3,232,277 GSAMP Trust FRB Ser. 06-HE5, Class A2C, 0.435s, 2036 877,000 232,568 FRB Ser. 07-HE2, Class A2A, 0.405s, 2047 2,726,285 2,003,820 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.285s, 2030 729,000 36,450 FRB Ser. 05-1A, Class E, 2.085s, 2030 162,911 4,887 Home Equity Asset Trust FRB Ser. 06-1, Class 2A4, 0.615s, 2036 248,000 89,356 JPMorgan Mortgage Acquisition Corp. FRB Ser. 06-FRE1, Class A4, 0.575s, 2035 211,000 89,727 Lehman ABS Manufactured Housing Contract Ser. 01-B, Class A4, 5.27s, 2018 2,004,772 1,657,152 Lehman XS Trust Ser. 07-6, Class 3A6, 6 1/2s, 2037 2,356,919 1,408,853 LNR CDO, Ltd. 144A FRB Ser. 03-1A, Class EFL, 3.285s, 2036 1,485,000 103,950 FRB Ser. 02-1A, Class FFL, 3.035s, 2037 2,440,000 366,000 Local Insight Media Finance, LLC Ser. 07-1W, Class A1, 5.53s, 2012 F 3,277,285 1,425,619 Long Beach Mortgage Loan Trust FRB Ser. 05-2, Class M4, 0.905s, 2035 497,000 120,118 FRB Ser. 06-4, Class 2A4, 0.545s, 2036 240,000 64,495 FRB Ser. 06-1, Class 2A3, 0.475s, 2036 212,705 100,594 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.535s, 2032 2,025,781 1,538,334 MASTR Asset Backed Securities Trust FRB Ser. 06-FRE2, Class A4, 0.435s, 2036 126,000 54,249 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 210,644 114,275 Morgan Stanley ABS Capital I FRB Ser. 04-HE8, Class B3, 3.485s, 2034 149,459 12,306 FRB Ser. 05-HE2, Class M5, 0.965s, 2035 310,000 191,203 FRB Ser. 05-HE1, Class M3, 0.805s, 2034 310,000 212,592 FRB Ser. 06-NC4, Class M2, 0.585s, 2036 435,000 2,246 N-Star Real Estate CDO, Ltd. 144A FRB Ser. 04-2A, Class C1, 2.285s, 2039 500,000 100,000 Navistar Financial Corp. Owner Trust Ser. 05-A, Class C, 4.84s, 2014 73,351 69,364 New Century Home Equity Loan Trust FRB Ser. 03-4, Class M3, 3.36s, 2033 24,062 9,803 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.445s, 2036 298,000 167,925 FRB Ser. 06-2, Class A2C, 0.435s, 2036 298,000 166,827 Oakwood Mortgage Investors, Inc. Ser. 96-C, Class B1, 7.96s, 2027 1,956,030 929,114 Ser. 99-D, Class A1, 7.84s, 2029 1,600,305 1,104,211 Ser. 00-A, Class A2, 7.765s, 2017 230,779 120,559 Ser. 95-B, Class B1, 7.55s, 2021 435,540 243,154 Ser. 00-D, Class A4, 7.4s, 2030 1,945,000 1,236,796 Ser. 02-B, Class A4, 7.09s, 2032 667,925 518,494 Ser. 99-B, Class A4, 6.99s, 2026 1,635,330 1,280,051 Ser. 00-D, Class A3, 6.99s, 2022 321,053 311,449 Principal ASSET-BACKED SECURITIES (11.3%)* cont. amount Value Oakwood Mortgage Investors, Inc. Ser. 02-A, Class A4, 6.97s, 2032 $110,685 $77,202 Ser. 01-D, Class A4, 6.93s, 2031 1,262,878 866,642 Ser. 01-E, Class A4, 6.81s, 2031 1,776,568 1,425,969 Ser. 99-B, Class A3, 6.45s, 2017 380,381 302,475 Ser. 01-C, Class A2, 5.92s, 2017 1,969,107 816,650 Ser. 02-C, Class A1, 5.41s, 2032 2,034,222 1,337,501 Ser. 01-D, Class A2, 5.26s, 2019 252,433 157,872 Ser. 01-E, Class A2, 5.05s, 2019 1,675,594 1,182,229 Ser. 02-A, Class A2, 5.01s, 2020 447,852 230,164 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 381,602 315,841 FRB Ser. 01-B, Class A2, 0.663s, 2018 84,631 53,354 Park Place Securities, Inc. FRB Ser. 05-WCH1, Class M4, 1.115s, 2036 202,000 22,587 FRB Ser. 04-MCW1, Class A2, 0.665s, 2034 56,665 48,955 Peoples Financial Realty Mortgage Securities Trust FRB Ser. 06-1, Class 1A2, 0.415s, 2036 455,000 156,356 Residential Asset Mortgage Products, Inc. FRB Ser. 06-NC3, Class A2, 0.475s, 2036 205,476 117,540 FRB Ser. 07-RZ1, Class A2, 0.445s, 2037 293,000 101,619 Residential Asset Securities Corp. FRB Ser. 05-EMX1, Class M2, 1.015s, 2035 681,772 505,686 Ser. 01-KS3, Class AII, 0.745s, 2031 2,620,527 1,626,418 Securitized Asset Backed Receivables, LLC FRB Ser. 05-HE1, Class M2, 0.935s, 2035 310,000 1,857 FRB Ser. 07-NC2, Class A2B, 0.425s, 2037 275,000 77,386 FRB Ser. 07-BR5, Class A2A, 0.415s, 2037 231,951 151,928 FRB Ser. 07-BR4, Class A2A, 0 3/8s, 2037 298,609 181,784 FRB Ser. 07-BR3, Class A2A, 0.355s, 2037 5,934,519 3,857,437 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, PO, 0.495s, 2036 507,000 153,197 FRB Ser. 06-FRE1, Class A2B, 0.465s, 2036 231,000 102,921 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 0.455s, 2036 240,000 148,341 FRB Ser. 06-3, Class A3, 0.445s, 2036 882,000 359,656 South Coast Funding 144A FRB Ser. 3A, Class A2, 2.156s, 2038 200,000 2,000 Structured Asset Investment Loan Trust FRB Ser. 06-BNC2, Class A6, 0.545s, 2036 240,000 5,214 Structured Asset Receivables Trust 144A FRB Ser. 05-1, 1.004s, 2015 3,173,046 2,221,132 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 904,000 54,240 TIAA Real Estate CDO, Ltd. 144A Ser. 02-1A, Class IV, 6.84s, 2037 756,000 56,700 WAMU Asset-Backed Certificates FRB Ser. 07-HE2, Class 2A1, 0.395s, 2037 1,857,848 1,114,895 Wells Fargo Home Equity Trust FRB Ser. 07-1, Class A3, 0.605s, 2037 106,000 31,472 Whinstone Capital Management, Ltd. 144A FRB Ser. 1A, Class B3, 1.404s, 2044 (United Kingdom) 504,004 60,480 Total asset-backed securities (cost $127,879,142) 30 FOREIGN GOVERNMENT Principal BONDS AND NOTES (7.4%)* amount Value Argentina (Republic of) bonds Ser. VII, zero %, 2013 $821,000 $499,989 Argentina (Republic of) bonds FRB zero %, 2013 3,113,000 993,047 Argentina (Republic of) sr. unsec. unsub. bond FRN Ser. STRP, 1.683s, 2009 19,839,000 2,557,247 Argentina (Republic of) sr. unsec. unsub. bonds Ser. $V, 10 1/2s, 2012 ARS 4,110,000 616,500 Argentina (Republic of) sr. unsec. unsub. bonds FRB 1.683s, 2012 $19,839,000 5,158,140 Argentina (Republic of) sr. unsec. unsub. notes Ser. $dis, 8.28s, 2033 2,656,730 1,540,904 Banco Nacional de Desenvolvimento Economico e Social 144A notes 6 1/2s, 2019 525,000 531,563 Banco Nacional de Desenvolvimento Economico e Social 144A sr. unsec. unsub. notes 6.369s, 2018 175,000 178,281 Brazil (Federal Republic of) notes zero %, 2017 BRL 3,500 1,666,182 Brazil (Federal Republic of) sr. notes 5 7/8s, 2019 $1,460,000 1,495,040 Brazil (Federal Republic of) sr. unsec. bonds 6s, 2017 1,880,000 1,968,586 Canada (Government of) bonds Ser. WL43, 5 3/4s, 2029 CAD 1,340,000 1,525,272 Ecuador (Republic of) regs notes Ser. REGS, 9 3/8s, 2015 (In default)  $245,000 189,998 Indonesia (Republic of) 144A sr. unsec. notes 11 5/8s, 2019 1,305,000 1,722,652 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 7 3/4s, 2038 920,000 892,400 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2014 460,000 476,082 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 1,555,000 1,363,082 Industrial Bank Of Korea 144A sr. notes 7 1/8s, 2014 1,475,000 1,572,657 Iraq (Republic of) 144A bonds 5.8s, 2028 1,275,000 851,063 Israel (State of) bonds 5 1/8s, 2019 261,000 262,443 Japan (Government of) 30 yr bonds Ser. 23, 2 1/2s, 2036 JPY 313,000,000 3,447,722 Peru (Republic of) sr. unsec. unsub. bonds 8 3/4s, 2033 $935,000 1,159,550 Peru (Republic of) sr. unsec. unsub. notes 7 1/8s, 2019 1,476,000 1,586,700 Russia (Federation of) unsub. 5s, 2030 64,320 65,686 Russia (Federation of) 144A unsec. unsub. bonds 5s, 2030 5,388,192 5,502,637 Sweden (Government of) debs. Ser. 1041, 6 3/4s, 2014 SEK 59,875,000 9,806,441 Turkey (Republic of) bonds 16s, 2012 TRY 385,000 281,482 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2019 $815,000 863,745 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 4,335,000 4,616,645 Ukraine (Government of) 144A sr. unsec. notes FRN 5.151s, 2009 1,225,000 1,225,000 United Mexican States sr. unsec. unsub. bonds Ser. MTN, 8.3s, 2031 144,000 177,742 Venezuela (Republic of) bonds 8 1/2s, 2014 125,000 93,974 FOREIGN GOVERNMENT Principal BONDS AND NOTES (7.4%)* cont. amount Value Venezuela (Republic of) unsec. note FRN Ser. REGS, 1.505s, 2011 $2,715,000 $2,254,753 Venezuela (Republic of) unsec. notes 10 3/4s, 2013 2,510,000 2,174,112 Total foreign government bonds and notes (cost $60,481,518) Principal SENIOR LOANS (6.6%)* c amount Value Basic materials (0.6%) Georgia-Pacific Corp. bank term loan FRN Ser. C, 3.762s, 2014 $168,682 $164,360 Georgia-Pacific, LLC bank term loan FRN Ser. B2, 2.313s, 2012 306,320 294,641 Huntsman International, LLC bank term loan FRN Ser. B, 2.038s, 2014 2,702,424 2,499,067 NewPage Holding Corp. bank term loan FRN 4.063s, 2014 441,699 381,379 Novelis, Inc. bank term loan FRN Ser. B, 2.444s, 2014 990,432 883,135 Novelis, Inc. bank term loan FRN Ser. B, 2.31s, 2014 450,187 401,417 Rockwood Specialties Group, Inc. bank term loan FRN Ser. H, 6s, 2014 107,166 105,737 Capital goods (0.4%) Graham Packaging Co., LP bank term loan FRN 2.563s, 2011 193,073 185,511 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 2.598s, 2014 84,202 56,889 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN Ser. B, 2.388s, 2014 1,636,985 1,105,988 Mueller Water Products, Inc. bank term loan FRN Ser. B, 6.384s, 2014 446,068 408,152 Polypore, Inc. bank term loan FRN Ser. B, 2.57s, 2014 602,749 565,077 Sensata Technologies BV bank term loan FRN 2.246s, 2013 (Netherlands) 581,959 484,481 Sequa Corp. bank term loan FRN 3.844s, 2014 782,904 635,131 Wesco Aircraft Hardware Corp. bank term loan FRN 2.56s, 2013 221,000 197,309 Communication services (1.0%) Cebridge Connections, Inc. bank term loan FRN 4.809s, 2014 353,000 314,170 Charter Communications Operating, LLC bank term loan FRN 9 1/4s, 2014 434,500 431,676 Charter Communications, Inc. bank term loan FRN 6 3/4s, 2014 400,000 330,375 Charter Communications, Inc. bank term loan FRN 6 1/4s, 2014 1,676,569 1,564,658 Fairpoint Communications, Inc. bank term loan FRN Ser. B, 5 1/2s, 2015 915,763 692,928 Insight Midwest, LP bank term loan FRN Ser. B, 2.31s, 2014 243,776 229,672 Intelsat Corp. bank term loan FRN Ser. B2, 2.804s, 2011 415,702 394,917 Intelsat Corp. bank term loan FRN Ser. B2-A, 2.804s, 2013 415,828 395,037 Intelsat Corp. bank term loan FRN Ser. B2-C, 2.804s, 2013 415,702 394,917 Intelsat, Ltd. bank term loan FRN 3.304s, 2014 (Bermuda) 885,000 764,972 31 Principal SENIOR LOANS (6.6%)* c cont. amount Value Communication services cont. Level 3 Communications, Inc. bank term loan FRN 2.698s, 2014 $210,000 $179,769 Level 3 Financing, Inc. bank term loan FRN Ser. B, 11 1/2s, 2014 185,000 190,242 Mediacom Communications Corp. bank term loan FRN Ser. C, 2.02s, 2015 630,621 590,156 Mediacom Communications Corp. bank term loan FRN Ser. D2, 2.02s, 2015 234,000 219,375 MetroPCS Wireless, Inc. bank term loan FRN 3.045s, 2013 494,952 472,680 PAETEC Holding Corp. bank term loan FRN Ser. B1, 2.81s, 2013 164,880 155,193 TW Telecom, Inc. bank term loan FRN Ser. B, 2.31s, 2013 452,661 435,191 West Corp. bank term loan FRN 2.668s, 2013 219,471 207,673 Consumer cyclicals (2.4%) Affinion Group, Inc. bank term loan FRN Ser. B, 2.81s, 2013 1,964,460 1,860,344 Allison Transmission, Inc. bank term loan FRN Ser. B, 3.059s, 2014 845,575 728,252 Building Materials Holdings Corp. bank term loan FRN 3.063s, 2014 347,130 310,537 CCM Merger, Inc. bank term loan FRN Ser. B, 8 1/2s, 2012 550,232 504,150 Cenveo, Inc. bank term loan FRN Ser. C, 5.109s, 2014 452,186 431,838 Cenveo, Inc. bank term loan FRN Ser. DD, 5.109s, 2014 15,067 14,389 Citadel Communications bank term loan FRN Ser. B, 2.341s, 2014 835,000 466,904 Cooper-Standard Automotive, Inc. bank term loan FRN Ser. B, 3 1/8s, 2012 440,205 305,943 Cooper-Standard Automotive, Inc. bank term loan FRN Ser. C, 3 1/8s, 2012 1,099,612 764,231 Dex Media West, LLC/Dex Media Finance Co. bank term loan FRN Ser. B, 7s, 2014 523,927 423,398 GateHouse Media, Inc. bank term loan FRN 2.55s, 2014 430,000 103,046 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.29s, 2014 1,012,283 242,586 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.299s, 2014 377,717 90,517 Golden Nugget, Inc. bank term loan FRN Ser. B, 2.31s, 2014 200,455 136,309 Golden Nugget, Inc. bank term loan FRN Ser. DD, 2.381s, 2014 114,116 77,599 Goodman Global Holdings, Inc. bank term loan FRN Ser. B, 6 1/2s, 2011 1,996,910 1,943,243 Harrahs Operating Co., Inc. bank term loan FRN Ser. B2, 3.504s, 2015 357,091 285,673 Michaels Stores, Inc. bank term loan FRN Ser. B, 2.563s, 2013 241,340 197,985 National Bedding Co. bank term loan FRN 2.313s, 2011 186,091 160,038 Navistar Financial Corp. bank term loan FRN 3.496s, 2012 423,467 392,413 Principal SENIOR LOANS (6.6%)* c cont. amount Value Consumer cyclicals cont. Navistar International Corp. bank term loan FRN 3.56s, 2012 $1,164,533 $1,079,135 QVC, Inc. bank term loan FRN 5.095s, 2014 460,000 451,375 R.H. Donnelley, Inc. bank term loan FRN 6 3/4s, 2011 1,417,194 1,082,382 R.H. Donnelley, Inc. bank term loan FRN Ser. D1, 6 3/4s, 2011 531,481 403,128 Readers Digest Association, Inc. (The) bank term loan FRN Ser. B, 2.644s, 2014 806,438 391,122 Realogy Corp. bank term loan FRN 0.166s, 2013 313,356 241,127 Realogy Corp. bank term loan FRN Ser. B, 3.309s, 2013 1,163,895 895,617 Six Flags Theme Parks bank term loan FRN 2.656s, 2015 1,108,486 1,074,123 Travelport bank term loan FRN 3.098s, 2013 44,763 37,668 Travelport bank term loan FRN Ser. B, 2.914s, 2013 402,972 339,101 Travelport bank term loan FRN Ser. DD, 2.81s, 2013 92,454 78,355 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default)  1,861,438 757,605 TRW Automotive, Inc. bank term loan FRN Ser. B, 6.313s, 2014 845,903 800,436 United Components, Inc. bank term loan FRN Ser. D, 3.21s, 2012 764,222 668,694 Universal City Development Partners, Ltd. bank term loan FRN Ser. B, 6s, 2011 1,136,666 1,111,091 Univision Communications, Inc. bank term loan FRN Ser. B, 2.56s, 2014 353,000 283,871 Yankee Candle Co., Inc. bank term loan FRN 2.29s, 2014 229,206 208,291 Consumer staples (0.5%) Claires Stores, Inc. bank term loan FRN 3.211s, 2014 200,000 129,167 Dole Food Co., Inc. bank term loan FRN Ser. B, 7.926s, 2013 78,656 79,078 Dole Food Co., Inc. bank term loan FRN Ser. C, 7.926s, 2013 296,694 298,284 Dole Food Co., Inc. bank term loan FRN Ser. C, 0.505s, 2013 45,433 45,676 Jarden Corp. bank term loan FRN Ser. B1, 2.348s, 2012 424,814 412,920 Jarden Corp. bank term loan FRN Ser. B2, 2.348s, 2012 202,316 196,651 Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 3.059s, 2014 989,849 898,783 Prestige Brands, Inc. bank term loan FRN 2.56s, 2011 626,496 610,833 Revlon Consumer Products bank term loan FRN Ser. B, 4.393s, 2012 235,000 216,886 Rite-Aid Corp. bank term loan FRN Ser. B, 2.053s, 2014 187,625 155,260 Spectrum Brands, Inc. bank term loan FRN 3.926s, 2013 (In default)  60,082 54,574 Spectrum Brands, Inc. bank term loan FRN Ser. B1, 6 1/4s, 2013 (In default)  1,039,602 944,304 32 Principal SENIOR LOANS (6.6%)* c cont. amount Value Energy (0.3%) EPCO Holding, Inc. bank term loan FRN Ser. A, 1.285s, 2012 $440,000 $374,000 Hercules Offshore, Inc. bank term loan FRN Ser. B, 7.576s, 2013 523,360 481,491 MEG Energy Corp. bank term loan FRN 2.6s, 2013 (Canada) 217,688 197,551 MEG Energy Corp. bank term loan FRN Ser. DD, 2.6s, 2013 (Canada) 221,906 201,380 Petroleum Geo-Services ASA bank term loan FRN 2.35s, 2015 (Norway) 281,233 264,359 Targa Resources, Inc. bank term loan FRN 2.287s, 2012 503,347 492,400 Targa Resources, Inc. bank term loan FRN Ser. C, 0.473s, 2012 292,686 286,320 Financials (%) Hub International, Ltd. bank term loan FRN Ser. B, 2.81s, 2014 276,226 252,747 Hub International, Ltd. bank term loan FRN Ser. DD, 2.81s, 2014 62,088 56,810 Health care (0.7%) Community Health Systems, Inc. bank term loan FRN Ser. B, 2.898s, 2014 1,042,835 978,092 Community Health Systems, Inc. bank term loan FRN Ser. DD, 2.56s, 2014 53,679 50,347 Health Management Associates, Inc. bank term loan FRN 2.348s, 2014 2,604,403 2,409,888 IASIS Healthcare Corp. bank term loan FRN Ser. DD, 2.31s, 2014 226,680 210,926 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 7.62s, 2014 61,059 56,815 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 6.289s, 2014 790,658 624,620 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 2.31s, 2014 655,041 609,516 LifePoint, Inc. bank term loan FRN Ser. B, 2.295s, 2012 139,791 133,710 Select Medical Corp. bank term loan FRN Ser. B, 2.726s, 2012 34,909 33,163 Sun Healthcare Group, Inc. bank term loan FRN 0.498s, 2014 68,023 60,626 Sun Healthcare Group, Inc. bank term loan FRN Ser. B, 2.677s, 2014 238,826 212,854 Principal SENIOR LOANS (6.6%)* c cont. amount Value Technology (0.4%) Compucom Systems, Inc. bank term loan FRN 3.81s, 2014 $237,168 $220,566 First Data Corp. bank term loan FRN Ser. B1, 3.036s, 2014 759,000 637,560 First Data Corp. bank term loan FRN Ser. B3, 3.036s, 2014 574,857 484,497 Flextronics International, Ltd. bank term loan FRN Ser. B, 2.759s, 2014 (Singapore) 337,734 291,718 Flextronics International, Ltd. bank term loan FRN Ser. B, 2.709s, 2014 (Singapore) 1,175,316 1,015,179 Freescale Semiconductor, Inc. bank term loan FRN 12 1/2s, 2014 217,455 198,971 Utilities and power (0.3%) Dynegy Holdings, Inc. bank term loan FRN 1.81s, 2013 381,000 367,427 Energy Future Holdings Corp. bank term loan FRN Ser. B2, 3.802s, 2014 526,343 405,504 Energy Future Holdings Corp. bank term loan FRN Ser. B3, 3.802s, 2014 382,367 293,287 NRG Energy, Inc. bank term loan FRN 2.016s, 2014 629,422 596,377 NRG Energy, Inc. bank term loan FRN 0.498s, 2014 337,665 319,938 Reliant Energy, Inc. bank term loan FRN 0.289s, 2014 890,000 817,020 Total senior loans (cost $61,759,131) U.S. TREASURY OBLIGATIONS (2.5%)* i Principal amount Value U.S. Treasury Bonds, 5 1/4s, February 15, 2029 $3,826,000 $4,395,041 U.S. Treasury Notes 6s, August 15, 2009 4,674,000 4,823,147 4 3/4s, May 31, 2012 3,524,000 3,867,520 4 3/4s, March 31, 2011 1,281,000 1,382,109 4 1/2s, February 28, 2011 1,575,000 1,694,432 4s, September 30, 2009 2,295,000 2,354,716 4s, August 31, 2009 20,000 20,459 3 5/8s, October 31, 2009 1,334,000 1,358,412 3 1/2s, August 15, 2009 531,000 542,220 1 3/4s, March 31, 2010 30,000 30,284 Total U.S. treasury obligations (cost $20,468,340) 33 PURCHASED OPTIONS OUTSTANDING (2.8%)* Expiration date/ Contract strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 $40,437,000 $5,208,690 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 40,437,000 149,873 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 40,437,000 5,208,690 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 40,437,000 158,513 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.235% versus the three month USD-LIBOR-BBA maturing June 11, 2020. Jun-10/4.235 40,143,000 2,141,228 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.23% versus the three month USD-LIBOR-BBA maturing June 9, 2020. Jun-10/4.230 40,143,000 2,132,396 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.03% versus the three month USD-LIBOR-BBA maturing February 16, 2020. Feb-10/5.030 62,480,000 6,334,222 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.03% versus the three month USD-LIBOR-BBA maturing February 16, 2020. Feb-10/5.030 62,480,000 944,698 Total purchased options outstanding (cost $14,363,077) CONVERTIBLE BONDS AND NOTES (0.2%)* Principal amount Value General Cable Corp. cv. company guaranty sr. unsec. notes 1s, 2012 $1,165,000 $978,600 General Growth Properties, Inc. 144A cv. sr. notes 3.98s, 2027 (In default)  R 885,000 334,088 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 440,000 528,550 Total convertible bonds and notes (cost $2,287,964) PREFERRED STOCKS (%)* Shares Value GMAC Preferred Blocker, Inc. 144A 7.00% cum. pfd. 440 $202,606 Total preferred stocks (cost $146,180) COMMON STOCKS (%)* Shares Value AboveNet, Inc.  597 $48,954 Bohai Bay Litigation, LLC (Units) F 1,327 61,737 Vertis Holdings, Inc. F 22,380 22 Total common stocks (cost $24,733) WARRANTS (%)*  Expiration date Strike price Warrants Value AboveNet, Inc. 9/08/10 $24.00 230 $13,110 New ASAT (Finance), Ltd. (Cayman Islands) F 2/01/11 0.01 6,500  Smurfit Kappa Group PLC 144A (Ireland) 10/01/13 EUR 0.001 960 28,622 Vertis Holdings, Inc. F 10/18/15 $0.01 1,483  Total warrants (cost $35,628) CONVERTIBLE PREFERRED STOCKS (%)* Shares Value Emmis Communications Corp. Ser. A, $3.125 cum. cv. pfd. 4,733 $6,626 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default)  1,477 2,068 Total convertible preferred stocks (cost $1,609,395) 34 SHORT-TERM INVESTMENTS (12.8%)* Principal amount/shares Value Putnam Money Market Liquidity Fund e 72,486,216 $72,486,216 U.S. Treasury Bills, zero%, December 17, 2009 i $3,940,000 3,936,848 U.S. Treasury Bills, for an effective yield of 0.50%, December 17, 2009 # 343,000 342,084 U.S. Treasury Bills, for effective yields ranging from 0.39% to 0.48%, November 19, 2009 # 2,845,000 2,839,566 U.S. Treasury Cash Management Bills, for effective yields ranging from 0.31% to 0.47%, April 1, 2010 # ## 23,366,000 23,291,953 Total short-term investments (cost $102,911,574) TOTAL INVESTMENTS Total investments (cost $1,048,120,647) Key to holdings currency abbreviations ARS Argentine Peso BRL Brazilian Real CAD Canadian Dollar EUR Euro GBP British Pound INR Indian Rupee JPY Japanese Yen RUB Russian Ruble SEK Swedish Krona TRY Turkish Lira USD / $ United States Dollar Key to holdings abbreviations FRB Floating Rate Bonds FRN Floating Rate Notes IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes PO Principal Only TBA To Be Announced Commitments * Percentages indicated are based on net assets of $803,324,070.  Non-income-producing security.   The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate.  Income may be received in cash or additional securities at the discretion of the issuer. # These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at July 31, 2009. ## This security in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at July 31, 2009. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at July 31, 2009. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for SFAS 157 disclosures based on the securities valuation inputs. (Note 1). i Securities purchased with cash or received, that were pledged to the fund for collateral on certain derivative contracts (Note 1). R Real Estate Investment Trust. At July 31, 2009, liquid assets totaling $497,968,596 have been designated as collateral for open forward commitments, swap contracts and futures contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBAs. The rates shown on FRB and FRN are the current interest rates at July 31, 2009. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at July 31, 2009. 35 DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at July 31, 2009 (as a percentage of Portfolio Value): United States 89.3% Sweden 1.0% Turkey 0.6% Russia 2.5 Brazil 0.9 Venezuela 0.6 Argentina 1.1 Canada 0.8 Other 3.2 Total 100.0% Unrealized FORWARD CURRENCY CONTRACTS TO BUY at 7/31/09 Aggregate Delivery appreciation/ (aggregate face value $152,545,446) Value face value date (depreciation) Australian Dollar $39,502,800 $37,548,161 8/19/09 $1,954,639 British Pound 3,952,581 3,884,674 8/19/09 67,907 Canadian Dollar 702,901 691,420 8/19/09 11,481 Danish Krone 511,605 501,951 8/19/09 9,654 Euro 30,978,478 30,782,431 8/19/09 196,047 Hungarian Forint 2,298,636 2,177,936 8/19/09 120,700 Japanese Yen 38,096,959 38,120,304 8/19/09 (23,345) Malaysian Ringgit 191,528 190,130 8/19/09 1,398 Mexican Peso 123,013 122,287 8/19/09 726 New Zealand Dollar 10,823 10,391 8/19/09 432 Norwegian Krone 24,625,024 23,271,358 8/19/09 1,353,666 Polish Zloty 9,745,514 9,006,014 8/19/09 739,500 South African Rand 2,596,855 2,513,022 8/19/09 83,833 Swedish Krona 2,515,741 2,310,600 8/19/09 205,141 Swiss Franc 1,435,345 1,414,767 8/19/09 20,578 Total FORWARD CURRENCY CONTRACTS TO SELL at 7/31/09 Aggregate Delivery Unrealized (aggregate face value $119,635,684) Value face value date depreciation Australian Dollar $629,266 $598,417 8/19/09 $(30,849) Brazilian Real 2,043,980 1,921,577 8/19/09 (122,403) British Pound 19,110,825 18,770,207 8/19/09 (340,618) Canadian Dollar 11,396,206 10,625,641 8/19/09 (770,565) Czech Koruna 3,766,315 3,634,245 8/19/09 (132,070) Euro 22,232,969 22,031,012 8/19/09 (201,957) Hungarian Forint 2,268,188 2,144,525 8/19/09 (123,663) Japanese Yen 495,523 494,601 8/19/09 (922) Norwegian Krone 215,966 203,597 8/19/09 (12,369) Polish Zloty 5,763,121 5,323,193 8/19/09 (439,928) South African Rand 2,522,834 2,445,442 8/19/09 (77,392) Swedish Krona 21,491,699 19,840,602 8/19/09 (1,651,097) Swiss Franc 31,753,173 31,330,152 8/19/09 (423,021) Turkish Lira (New) 287,627 272,473 8/19/09 (15,154) Total FUTURES CONTRACTS OUTSTANDING at 7/31/09 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 3 $1,772,829 Sep-09 $552 Canadian Government Bond 10 yr (Short) 4 446,690 Sep-09 9,143 Euro-Bobl 5 yr (Long) 438 72,500,110 Sep-09 (5,657) Euro-Bund 10 yr (Short) 396 68,872,005 Sep-09 (416,158) Euro-Dollar 90 day (Short) 741 184,333,013 Sep-09 (3,294,494) Euro-Dollar 90 day (Short) 1,215 301,593,375 Dec-09 (7,612,355) Euro-Dollar 90 day (Short) 41 10,149,038 Mar-10 (276,162) Euro-Euribor Interest Rate 90 day (Long) 119 41,493,675 Dec-10 115,979 Euro-Euribor Interest Rate 90 day (Long) 141 49,353,155 Sep-10 221,574 Euro-Euribor Interest Rate 90 day (Short) 119 42,006,675 Dec-09 (396,539) Euro-Euribor Interest Rate 90 day (Short) 141 49,825,362 Sep-09 (403,816) Euro-Schatz 2 yr (Short) 1,183 182,346,219 Sep-09 (44,789) 36 FUTURES CONTRACTS OUTSTANDING at 7/31/09 cont . Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Japanese Government Bond 10 yr (Short) 20 $29,145,389 Sep-09 $56,457 Japanese Government Bond 10 yr Mini (Long) 25 3,641,591 Sep-09 61,353 U.K. Gilt 10 yr (Short) 102 19,984,555 Sep-09 (183,254) U.S. Treasury Bond 20 yr (Long) 844 100,436,000 Sep-09 1,352,210 U.S. Treasury Note 2 yr (Short) 562 121,716,906 Sep-09 19,689 U.S. Treasury Note 5 yr (Short) 1,465 169,035,820 Sep-09 (1,320,239) U.S. Treasury Note 10 yr (Long) 821 96,287,906 Sep-09 (306,086) Total WRITTEN OPTIONS OUTSTANDING at 7/31/09 (premiums received $47,013,617) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. $42,950,000 Jul-11/4.520 $2,751,807 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 42,950,000 Jul-11/4.520 2,684,805 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 21,475,000 Jul-11/4.548 1,401,459 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 21,475,000 Jul-11/4.548 1,321,786 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September 12, 2018. 38,999,000 Sep-13/4.820 1,731,556 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September 12, 2018. 38,999,000 Sep-13/4.820 1,568,150 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.4% versus the three month USD-LIBOR-BBA maturing November 9, 2019. 130,118,000 Nov-09/4.400 7,792,767 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.4% versus the three month USD-LIBOR-BBA maturing November 9, 2019. 130,118,000 Nov-09/4.400 1,960,878 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.235% versus the three month USD-LIBOR-BBA maturing June 11, 2020. 40,143,000 Jun-10/5.235 825,742 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.23% versus the three month USD-LIBOR-BBA maturing June 9, 2020. 40,143,000 Jun-10/5.235 824,136 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 45,798,000 Jul-11/4.525 2,943,895 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 45,798,000 Jul-11/4.525 2,855,047 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 45,798,000 Jul-11/4.460 2,961,299 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 45,798,000 Jul-11/4.460 2,817,035 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 68,697,000 Jul-11/4.745 5,095,256 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 68,697,000 Jul-11/4.745 3,796,883 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 19,551,000 May-12/5.510 2,140,248 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 19,551,000 May-12/5.510 873,929 Total TBA SALE COMMITMENTS OUTSTANDING at 7/31/09 (proceeds receivable $73,893,281) Principal Settlement Agency amount date Value FNMA, 4 1/2s, August 1, 2039 $74,000,000 8/13/09 $74,404,691 Total 37 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/09 Upfront Unrealized Swap Notional premium Termination Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $68,477,000 $ 5/23/10 3 month USD-LIBOR-BBA 3.155% $1,676,034 51,800,000  7/18/13 4.14688% 3 month USD-LIBOR-BBA (3,250,300) 5,231,000  9/15/10 3.08% 3 month USD-LIBOR-BBA (184,959) 12,028,000  9/18/38 4.36125% 3 month USD-LIBOR-BBA (580,628) 30,236,000 (127,408) 10/8/38 3 month USD-LIBOR-BBA 4.30% 949,350 32,806,000 29,822 10/20/10 3 month USD-LIBOR-BBA 3.00% 1,125,433 478,010,000 (170,127) 11/26/10 3 month USD-LIBOR-BBA 2.35% 9,735,385 1,108,248,000  12/22/10 3 month USD-LIBOR-BBA 1.515% 8,217,505 105,170,000  10/26/12 4.6165% 3 month USD-LIBOR-BBA (9,241,733) 38,216,000  5/19/10 3.2925% 3 month USD-LIBOR-BBA (979,777) 57,680,000  7/22/10 3 month USD-LIBOR-BBA 3.5375% 1,593,358 20,688,000  5/8/28 4.95% 3 month USD-LIBOR-BBA (2,539,935) Barclays Bank PLC 140,391,000  12/9/10 3 month USD-LIBOR-BBA 2.005% 2,129,020 66,099,000  12/9/20 3 month USD-LIBOR-BBA 2.91875% (5,573,812) Citibank, N.A. JPY 2,230,000,000  9/11/16 1.8675% 6 month JPY-LIBOR-BBA (1,231,807) EUR 8,200,500 E  6/12/24 6 month EUR-EURIBOR- 5.1275% 39,851 REUTERS EUR 9,372,000 E  6/20/24 6 month EUR-EURIBOR- 5.135% 47,948 REUTERS $19,610,000  7/17/19 3.8675% 3 month USD-LIBOR-BBA (246,889) 42,956,000  7/28/19 3.895% 3 month USD-LIBOR-BBA (590,165) MXN 74,310,000  7/18/13 1 month MXN-TIIE-BANXICO 9.175% 442,440 MXN 22,295,000  7/22/13 1 month MXN-TIIE-BANXICO 9.21% 131,216 $23,441,000  9/16/10 3.175% 3 month USD-LIBOR-BBA (863,530) 219,385,000  9/17/13 3 month USD-LIBOR-BBA 3.4975% 10,502,069 11,627,000  9/18/38 4.45155% 3 month USD-LIBOR-BBA (744,554) 609,004,000  9/18/10 3 month USD-LIBOR-BBA 2.92486% 20,186,261 61,714,000  2/24/16 2.77% 3 month USD-LIBOR-BBA 1,244,178 68,320,000  3/27/14 3 month USD-LIBOR-BBA 2.335% (829,293) 183,101,000  3/30/11 3 month USD-LIBOR-BBA 1.535% 1,753,777 MXN 29,800,000  3/28/13 1 month MXN-TIIE-BANXICO 6.9425% 11,291 $23,240,000  4/6/39 3.295% 3 month USD-LIBOR-BBA 3,272,689 27,603,000  5/11/39 3.8425% 3 month USD-LIBOR-BBA 1,388,410 Citibank, N.A., JPY 2,600,000,000  2/10/16 6 month JPY-LIBOR-BBA 1.755% 1,277,357 London Credit Suisse $16,842,500  9/16/10 3.143% 3 month USD-LIBOR-BBA (612,535) International 6,816,000  9/18/38 4.41338% 3 month USD-LIBOR-BBA (391,140) 250,276,000  9/18/10 3 month USD-LIBOR-BBA 2.91916% 8,272,947 32,268,000  9/23/10 3 month USD-LIBOR-BBA 3.32% 1,252,372 7,127,000  10/9/10 3 month USD-LIBOR-BBA 2.81% 220,644 31,000,000  12/5/20 3 month USD-LIBOR-BBA 3.01% (2,334,491) 44,800,000  7/30/19 3 month USD-LIBOR-BBA 3.87% 517,001 55,355,000  6/30/38 2.71% 3 month USD-LIBOR-BBA 13,616,085 170,730,000  2/5/14 2.475% 3 month USD-LIBOR-BBA 256,806 55,514,000  2/5/29 3 month USD-LIBOR-BBA 3.35% (4,977,185) EUR 56,330,000  7/4/15 3.93163% 6 month EUR-EURIBOR- (4,384,429) Telerate $11,010,000  4/28/39 3.50375% 3 month USD-LIBOR-BBA 1,166,558 SEK 177,710,000 E  6/8/11 2.11% 3 month SEK-STIBOR-SIDE (15,025) 38 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/09 cont. Upfront Unrealized Swap Notional premium Termination Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse SEK 177,710,000 E $  6/8/12 3 month SEK-STIBOR-SIDE 3.275% $(23,892) International cont. $17,263,000  6/5/39 4.29417% 3 month USD-LIBOR-BBA (464,227) SEK 59,240,000 E  6/8/11 2.22% 3 month SEK-STIBOR- (13,794) SIDE SEK 59,240,000 E  6/8/12 3 month SEK-STIBOR-SIDE 3.37% (575) $21,000,000  6/23/19 3 month USD-LIBOR-BBA 4.054% 649,663 Deutsche Bank AG 104,785,000  4/21/14 2.51% 3 month USD-LIBOR-BBA 649,845 425,288,000  5/12/11 1.43% 3 month USD-LIBOR-BBA (1,288,061) 12,000,000  6/9/19 3 month USD-LIBOR-BBA 4.195% 534,219 44,702,000  7/27/19 3.755% 3 month USD-LIBOR-BBA (84,811) 15,034,000  7/28/19 3.895% 3 month USD-LIBOR-BBA (206,549) 20,615,000  9/23/38 4.75% 3 month USD-LIBOR-BBA (2,382,187) 62,440,000  9/24/10 3 month USD-LIBOR-BBA 3.395% 2,491,538 256,335,000  10/24/10 3 month USD-LIBOR-BBA 2.604% 7,022,247 211,832,000  11/25/13 3 month USD-LIBOR-BBA 2.95409% 3,392,090 ZAR 23,880,000  7/6/11 3 month ZAR-JIBAR-SAFEX 9.16% 86,848 $161,866,000  11/28/13 3 month USD-LIBOR-BBA 2.8725% 1,990,699 156,783,000  12/5/13 2.590625% 3 month USD-LIBOR-BBA 76,594 52,647,000  12/9/13 3 month USD-LIBOR-BBA 2.5225% (199,404) 41,100,000  12/16/28 3 month USD-LIBOR-BBA 2.845% (6,943,087) 724,817,000  12/19/10 3 month USD-LIBOR-BBA 1.53429% 5,654,583 10,000,000  12/22/13 2.008% 3 month USD-LIBOR-BBA 271,611 45,816,000  12/24/13 2.165% 3 month USD-LIBOR-BBA 942,378 100,441,000  12/30/13 2.15633% 3 month USD-LIBOR-BBA 2,148,862 49,500,000  1/8/29 3 month USD-LIBOR-BBA 3.19625% (6,063,422) 158,400,000  1/8/14 2.375% 3 month USD-LIBOR-BBA 2,046,221 28,674,000  1/28/29 3 month USD-LIBOR-BBA 3.1785% (3,629,867) 175,258,000  2/5/29 3 month USD-LIBOR-BBA 3.324% (16,359,195) 491,172,000  2/5/14 2.44661% 3 month USD-LIBOR-BBA 1,401,295 43,055,000  2/6/14 2.5529% 3 month USD-LIBOR-BBA (91,993) 21,477,000  2/6/29 3 month USD-LIBOR-BBA 3.42575% (1,696,905) 21,000,000  2/6/14 2.5675% 3 month USD-LIBOR-BBA (59,590) 9,000,000  2/9/14 2.525% 3 month USD-LIBOR-BBA (5,632) 9,000,000  2/10/14 2.55% 3 month USD-LIBOR-BBA (15,699) 88,688,000  2/10/14 2.5825% 3 month USD-LIBOR-BBA (292,560) 28,226,000  2/10/29 3 month USD-LIBOR-BBA 3.4725% (2,049,878) 171,000,000  2/17/14 2.55% 3 month USD-LIBOR-BBA (213,187) 65,000,000  2/17/39 3.31% 3 month USD-LIBOR-BBA 8,756,220 53,267,000  2/25/14 2.4675% 3 month USD-LIBOR-BBA 158,105 286,000,000  3/4/14 2.54% 3 month USD-LIBOR-BBA 54,201 343,000,000  3/4/19 3 month USD-LIBOR-BBA 3.20087% (10,009,070) 110,000,000  3/4/39 3.37174% 3 month USD-LIBOR-BBA 13,715,157 3,000,000  3/10/16 3 month USD-LIBOR-BBA 2.845% (50,808) 2,000,000  3/11/16 3 month USD-LIBOR-BBA 2.892% (28,021) 3,100,000  3/11/16 3 month USD-LIBOR-BBA 2.938% (34,291) 448,489,000  3/20/11 3 month USD-LIBOR-BBA 1.43% 3,564,242 65,500,000  3/23/11 3 month USD-LIBOR-BBA 1.45% 535,966 5,000,000  3/24/14 2.297% 3 month USD-LIBOR-BBA 68,503 441,000,000  3/30/14 2.36% 3 month USD-LIBOR-BBA 4,991,630 202,000,000  3/30/21 3 month USD-LIBOR-BBA 3.125% (12,434,643) Goldman Sachs JPY 1,465,300,000  6/10/16 1.953% 6 month JPY-LIBOR-BBA (853,764) International $154,279,000  7/31/14 3 month USD-LIBOR-BBA 3.075% 1,390,343 39 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/09 cont. Upfront Unrealized Swap Notional premium Termination Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs $24,035,000 $26,280 10/24/13 3 month USD-LIBOR-BBA 3.50% $1,095,334 International cont. AUD 34,650,000 E  2/14/12 3 month AUD-BBR-BBSW 4.39% (412,310) GBP 37,460,000  4/7/11 2.2% 6 month GBP-LIBOR-BBA (326,789) GBP 37,460,000  4/7/14 6 month GBP-LIBOR-BBA 3.26% (601,202) JPMorgan Chase $27,784,000  3/11/38 5.0025% 3 month USD-LIBOR-BBA (4,449,521) Bank, N.A. 63,811,000  3/20/13 3 month USD-LIBOR-BBA 3.145% 2,376,827 116,638,000  3/26/10 3 month USD-LIBOR-BBA 2.33375% 2,167,430 64,949,000  4/8/13 3 month USD-LIBOR-BBA 3.58406% 3,415,765 114,128,000  5/23/10 3 month USD-LIBOR-BBA 3.16% 2,798,977 38,237,000  5/22/19 3 month USD-LIBOR-BBA 3.3225% (1,088,014) 79,944,000  5/28/11 3 month USD-LIBOR-BBA 1.3375% 70,526 29,184,000 E  6/9/20 4.73% 3 month USD-LIBOR-BBA (1,430,892) 9,000,000  6/9/19 3 month USD-LIBOR-BBA 4.207% 409,910 91,820,000  6/9/11 3 month USD-LIBOR-BBA 1.7675% 813,697 147,187,000  6/10/11 3 month USD-LIBOR-BBA 1.81% 1,413,772 52,691,000  7/16/10 3 month USD-LIBOR-BBA 3.384% 1,381,133 46,192,000  7/22/10 3 month USD-LIBOR-BBA 3.565% 1,288,340 109,485,000  7/28/10 3 month USD-LIBOR-BBA 3.5141% 2,983,146 CAD 37,130,000  6/9/12 6 month CAD-BA-CDOR 1.95% 90,009 CAD 11,860,000  6/9/14 2.725% 6 month CAD-BA-CDOR (63,554) $29,184,000 E  6/11/20 4.735% 3 month USD-LIBOR-BBA (1,437,020) CAD 59,230,000  6/9/10 0.57% 1 month CAD-BA-CDOR (21,979) EUR 18,890,000 E  6/17/24 6 month EUR-EURIBOR- 5.195% 146,446 REUTERS $70,156,000  6/16/19 4.09% 3 month USD-LIBOR-BBA (2,438,951) 26,766,000  6/19/19 3 month USD-LIBOR-BBA 3.8725% 425,026 AUD 13,560,000  6/26/19 6 month AUD-BBR-BBSW 6.05% 3,486 CAD 13,560,000  6/25/19 3.626% 6 month CAD-BA-CDOR (146,211) JPY 9,080,050,000  9/18/15 6 month JPY-LIBOR-BBA 1.19% 937,471 JPY 20,500,000  9/18/38 2.17% 6 month JPY-LIBOR-BBA (1,098) $39,050,000  9/23/38 4.70763% 3 month USD-LIBOR-BBA (4,223,467) 14,523,000  10/22/10 3 month USD-LIBOR-BBA 2.78% 436,485 40,171,000  10/23/13 3 month USD-LIBOR-BBA 3.535% 1,851,372 EUR 55,790,000  11/4/18 6 month EUR-EURIBOR- 4.318% 7,726,053 REUTERS EUR 50,590,000 E  7/27/24 6 month EUR-EURIBOR- 5.1355% 242,242 REUTERS JPY 799,200,000 E  7/28/29 6 month JPY-LIBOR-BBA 2.67% (70,577) JPY 1,074,500,000 E  7/28/39 2.40% 6 month JPY-LIBOR-BBA 65,413 $116,500,000  7/30/11 1.46% 3 month USD-LIBOR-BBA (13,980) 44,993,000  8/3/14 3 month USD-LIBOR-BBA 3.061% 353,645 EUR 39,220,000  12/11/13 6 month EUR-EURIBOR- 3.536% 3,167,693 REUTERS EUR 35,100,000  12/16/10 6 month EUR-EURIBOR- 2.994% 1,834,751 REUTERS PLN 21,490,000  1/26/11 6 month PLN-WIBOR-WIBO 4.177% 103,087 $59,100,000  8/4/14 3 month USD-LIBOR-BBA 2.89%  JPY 11,230,000,000  6/6/13 1.83% 6 month JPY-LIBOR-BBA (4,801,630) $16,240,000  1/27/24 3.1% 3 month USD-LIBOR-BBA 1,656,082 AUD 27,720,000 E  1/27/12 3 month AUD-BBR-BBSW 4.21% (353,359) 40 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/09 cont. Upfront Unrealized Swap Notional premium Termination Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase $8,120,000 $ 2/3/24 3 month USD-LIBOR-BBA 3.2825% $(553,979) Bank, N.A. cont. 731,510,000  2/6/11 1.6966% 3 month USD-LIBOR-BBA (10,397,733) 72,328,000  2/6/29 3 month USD-LIBOR-BBA 3.4546% (5,418,821) 116,531,000  3/3/11 3 month USD-LIBOR-BBA 1.68283% 1,597,992 14,385,000  3/6/39 3.48% 3 month USD-LIBOR-BBA 1,520,745 CAD 17,330,000  3/16/11 0.98% 3 month CAD-BA-CDOR 76 CAD 3,810,000  3/16/19 3 month CAD-BA-CDOR 2.7% (206,344) CAD 17,870,000  3/17/13 1.56% 3 month CAD-BA-CDOR 358,313 CAD 5,700,000  3/17/24 3 month CAD-BA-CDOR 3.46% (378,232) $233,000,000  3/24/11 3 month USD-LIBOR-BBA 1.4625% 1,953,818 29,400,000  3/30/19 3 month USD-LIBOR-BBA 2.945% (1,579,740) 300,000  4/1/24 3 month USD-LIBOR-BBA 3.17% (25,781) 140,520,000  4/3/11 3 month USD-LIBOR-BBA 1.365% 834,816 45,090,000  4/3/13 1.963% 3 month USD-LIBOR-BBA 440,484 189,810,000  4/3/14 2.203% 3 month USD-LIBOR-BBA 3,631,506 236,820,000  4/3/10 3 month USD-LIBOR-BBA 1.168% 1,636,796 126,402,000  4/9/11 3 month USD-LIBOR-BBA 1.5025% 1,069,493 GBP 19,020,000  4/20/14 6 month GBP-LIBOR-BBA 3.17875% (455,368) AUD 38,812,000 E  4/22/11 3 month AUD-BBR-BBSW 4.05% (257,947) AUD 38,812,000  4/22/10 3% 3 month AUD-BBR-BBSW 104,103 $105,000,000  5/11/19 3 month USD-LIBOR-BBA 3.4% (2,235,720) 16,400,000  5/13/19 3 month USD-LIBOR-BBA 3.2825% (515,655) Merrill Lynch JPY 1,465,300,000  6/10/16 1.99625% 6 month JPY-LIBOR-BBA (899,236) Capital Services, Inc. Merrill Lynch JPY 732,600,000  6/11/17 2.05625% 6 month JPY-LIBOR-BBA (476,510) Derivative Products AG Morgan Stanley $5,600,000  7/30/19 3 month USD-LIBOR-BBA 3.87% 64,625 Capital Services, Inc. UBS, AG 829,010,000  10/29/10 2.75% 3 month USD-LIBOR-BBA (24,361,639) 138,860,000  10/29/20 3 month USD-LIBOR-BBA 4.18142% 5,909,117 157,416,000 5,405,859 11/10/38 4.45% 3 month USD-LIBOR-BBA (3,382,797) 217,294,000 (7,223,220) 11/10/28 3 month USD-LIBOR-BBA 4.45% 4,630,334 484,953,000 12,319,577 11/10/18 4.45% 3 month USD-LIBOR-BBA (21,627,504) 12,344,000 162,399 11/24/38 3.3% 3 month USD-LIBOR-BBA 1,941,568 3,364,000 (1,062) 11/24/10 3 month USD-LIBOR-BBA 2.05% 53,639 270,591,000  11/24/10 3 month USD-LIBOR-BBA 2.05% 4,398,462 Total E See Note 1 to the financial statements regarding extended effective dates. 41 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/09 Upfront Unrealized Swap Notional premium Termination Fixed payments received (paid) Total return received by appreciation/ counterparty amount received (paid) date by fund per annum or paid by fund (depreciation) Deutsche Bank AG EUR 12,864,000 $ 3/27/14 1.785% Eurostat Eurozone HICP $91,662 excluding tobacco Goldman Sachs International EUR 21,440,000  4/30/13 2.375% French Consumer Price 1,450,100 Index excluding tobacco EUR 21,440,000  4/30/13 (2.41%) Eurostat Eurozone HICP (1,225,221) excluding tobacco EUR 21,440,000  5/6/13 2.34% French Consumer Price 1,407,629 Index excluding tobacco EUR 21,440,000  5/6/13 (2.385%) Eurostat Eurozone HICP (1,194,667) excluding tobacco $14,350,000  7/9/14 (1.70%) USA Non Revised (12,915) Consumer Price Index  Urban (CPI-U) 11,480,000  7/13/14 (1.60%) USA Non Revised 43,968 Consumer Price Index  Urban (CPI-U) EUR 12,070,000  4/23/14 1.67% Eurostat Eurozone HICP (148,788) excluding tobacco EUR 12,864,000  4/14/14 1.835% Eurostat Eurozone HICP (15,949) excluding tobacco $42,360,000  5/18/10 (0.25%) USA Non Revised 489,258 Consumer Price Index  Urban (CPI-U) Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/09 Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating** received (paid)*** amount date fund per annum (depreciation) Bank of America, N.A. Clear Channel Communications, 5 3/4%, Ca $ $765,000 9/20/09 635 bp $(45,980) 1/15/13 Financial Security Assurance Holdings, Baa1  1,075,000 12/20/12 95 bp (298,464) Ltd, 6.4%, 12/15/66 Ford Motor Co., 7.45%, 7/16/31   935,000 3/20/12 (525 bp) 116,495 Ford Motor Credit Co., 7%, 10/1/13 Caa1  2,805,000 3/20/12 285 bp (254,311) Nalco Co., 7.75%, 11/15/11 Ba2  175,000 9/20/12 350 bp 938 Barclays Bank PLC DJ ABX HE PEN AAA Series 6 Version 1 AAA 590,632 3,557,727 7/25/45 18 bp 119,322 Index DJ ABX HE PEN AAA Series 6 Version 1 AAA 467,326 2,668,230 7/25/45 18 bp 113,852 Index DJ ABX HE PEN AAA Series 6 Version 1 AAA 589,014 3,055,913 7/25/45 18 bp 184,182 Index DJ ABX HE PEN AAA Series 6 Version 1 AAA 598,014 3,089,943 7/25/45 18 bp 188,674 Index DJ ABX HE PEN AAA Series 7 Version 1 A 2,062,813 3,500,000 8/25/37 9 bp (82,644) Index DJ CDX NA IG Series 12 Version 1 Index  (1,693,312) 44,900,000 6/20/14 (100 bp) (1,522,293) Citibank, N.A. DJ ABX HE AAA Index AA 1,612,875 8,017,279 5/25/46 11 bp (848,307) DJ ABX HE AAA Index BB 117,189 404,100 1/25/38 76 bp (160,870) DJ ABX HE AAA Index BB 1,485,000 5,500,000 1/25/38 76 bp (2,299,519) DJ ABX HE PEN AAA Index AA 1,352,749 8,995,519 5/25/46 11 bp (1,408,738) DJ ABX HE PEN AAA Series 6 Version 1 AA 330,427 1,598,094 5/25/46 11 bp (160,164) Index 42 CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/09 cont. Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating** received (paid)*** amount date fund per annum (depreciation) Citibank, N.A. cont. DJ ABX HE PEN AAA Series 6 AAA $396,729 $2,133,694 7/25/45 18 bp $114,068 Version 1 Index DJ ABX HE PEN AAA Series 6 AA 1,537,529 8,611,976 5/25/46 11 bp (1,106,217) Version 2 Index Lighthouse International Co., SA, 8%, B3  EUR 945,000 3/20/13 815 bp (261,442) 4/30/14 Republic of Argentina, 8.28%, 12/31/33   $685,000 9/20/13 (1,170 bp) 84,310 Republic of Argentina, 8.28%, 12/31/33   688,000 9/20/13 (945 bp) 131,632 Credit Suisse First Boston International Ukraine (Government of), 7.65%, B2  2,175,000 10/20/11 194 bp (553,145) 6/11/13 Credit Suisse International DJ ABX HE PEN AAA Series 6 AAA 2,577,976 13,759,198 7/25/45 18 bp 755,226 Version 1 Index DJ ABX HE PEN AAA Series 6 AA 4,278,545 9,624,034 5/25/46 11 bp 1,324,113 Version 2 Index DJ ABX HE PEN AAA Series 7 A 2,630,906 4,431,000 8/25/37 9 bp (94,159) Version 1 Index DJ CMB NA CMBX AAA Index AAA 17,144 103,000 12/13/49 8 bp (2,167) DJ CMBX NA AAA Series 4 Version 1 AAA 8,226,923 19,915,500 2/17/51 35 bp 4,195,196 Index Liberty Mutual Insurance, 7 7/8%,   215,000 12/20/13 (210 bp) (5,669) 10/15/26 Deutsche Bank AG DJ ABX HE PEN AAA Index AA 1,346,572 8,995,519 5/25/46 11 bp (1,418,005) DJ ABX HE PEN AAA Series 6 AAA 273,887 1,374,820 7/25/45 18 bp 91,758 Version 1 Index DJ ABX HE PEN AAA Series 6 AA 1,587,776 4,335,269 5/25/46 11 bp 255,426 Version 2 Index DJ iTraxx Europe Series 8 Version 1  (106,695) EUR 1,112,300 12/20/12 (375 bp) 67,413 DJ iTraxx Europe Series 9 Version 1  311,294 EUR 4,557,000 6/20/13 (650 bp) 463,662 Federal Republic of Brazil, 12 1/4%, Ba1  $1,500,000 10/20/17 105 bp (40,569) 3/6/30 General Electric Capital Corp., 6%, Aa2  660,000 9/20/13 109 bp (36,590) 6/15/12 India Government Bond, 5 7/8%, 1/2/10 BBB/F  11,165,000 1/11/10 170 bp 97,828 Korea Monetary STAB Bond, 5.15%, A2  2,620,000 2/19/10 115 bp 16,101 2/12/10 Korea Monetary STAB Bond, 5.45%, AA/F  1,670,000 2/1/10 101 bp 3,947 1/23/10 Nalco Co., 7.75%, 11/15/11 Ba2  160,000 12/20/12 363 bp 629 Republic of Argentina, 8.28%, 12/31/33   442,500 4/20/13 (565 bp) 121,376 Republic of Argentina, 8.28%, 12/31/33   1,375,000 8/20/12 (380 bp) 416,488 Republic of Argentina, 8.28%, 12/31/33   1,000,000 3/20/13 (551 bp) 289,671 Republic of Indonesia, 6.75%, 2014 BB  1,125,000 9/20/16 292 bp 63,061 Russian Federation, 7 1/2%, 3/31/30   442,500 4/20/13 (112 bp) 20,517 Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2  EUR 935,000 9/20/13 715 bp 6,357 United Mexican States, 7.5%, 4/8/33 Baa1  $2,945,000 3/20/14 56 bp (126,740) Virgin Media Finance PLC, 8 3/4%, B2  EUR 880,000 9/20/13 477 bp 6,848 4/15/14 Virgin Media Finance PLC, 8 3/4%, B2  EUR 880,000 9/20/13 535 bp 33,242 4/15/14 43 CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/09 cont. Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating** received (paid)*** amount date fund per annum (depreciation) Goldman Sachs International DJ ABX HE PEN AAA Series 6 AA $ 1,779,530 $4,240,415 5/25/46 11 bp $477,787 Version 2 Index DJ CDX NA CMBX AAA Index AAA 109,727 3,000,000 3/15/49 7 bp (257,738) DJ CDX NA IG Series 12 Version 1 Index  (4,424,071) 101,775,000 6/20/14 (100 bp) (4,036,421) DJ CDX NA IG Series 12 Version 1 Index  (254,276) 5,786,000 6/20/14 (100 bp) (232,238) Lighthouse International Co, SA, 8%, B3  EUR 815,000 3/20/13 680 bp (279,610) 4/30/14 Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2  EUR 865,000 9/20/13 720 bp (17,267) JPMorgan Chase Bank, N.A. Claires Stores, 9 5/8%, 6/1/15 Caa1  $140,000 6/20/12 230 bp (56,264) DJ ABX HE PEN AAA Series 6 AAA 1,301,904 6,645,576 7/25/45 18 bp 421,531 Version 1 Index DJ ABX HE PEN AAA Series 6 AA 364,141 1,714,807 5/25/46 11 bp (162,278) Version 2 Index DJ ABX HE PEN AAA Series 6 AA 1,595,158 4,293,203 5/25/46 11 bp 277,210 Version 2 Index DJ CDX NA EM Series 10 Index Ba2 62,677 1,085,000 12/20/13 335 bp 45,059 DJ iTraxx Europe Crossover Series 8  (304,973) EUR 2,282,420 12/20/12 (375 bp) 52,229 Version 1 Freeport-McMoRan Copper & Gold, Inc.,   $2,360,300 3/20/12 (85 bp) (15,943) bank term loan Republic of Argentina, 8.28%, 12/31/33 B  1,385,000 6/20/14 235 bp (615,894) Republic of Hungary, 4 3/4%, 2/3/15   1,155,000 4/20/13 (171.5 bp) 24,178 Russian Federation, 7 1/2%, 3/31/30 Baa1  1,580,000 5/20/17 60 bp (205,674) Russian Federation, 7 1/2%, 3/31/30 Baa1  225,000 9/20/13 276 bp 3,765 Russian Federation, 7.5%, 3/31/30 Baa1  2,250,000 8/20/12 65 bp (112,466) Sanmina-Sci Corp., 8 1/8%, 3/1/16 B3  410,000 6/20/13 595 bp (43,988) Merrill Lynch Capital Services, Inc. Bombardier, Inc, 6 3/4%, 5/1/12   2,105,000 6/20/12 (150 bp) 200,466 D.R. Horton Inc., 7 7/8%, 8/15/11   1,435,000 9/20/11 (426 bp) (72,745) Pulte Homes Inc., 5.25%, 1/15/14   1,344,000 9/20/11 (482 bp) (88,765) Merrill Lynch International Kinder Morgan, Inc., 6 1/2%, 9/1/12   3,137,000 9/20/12 (128 bp) (33,196) Morgan Stanley Capital Services, Inc. DJ ABX CMBX BBB Index  92 127,231 10/12/52 (134 bp) 103,045 DJ CMB NA CMBX AAA Index AAA 442,222 4,075,000 2/17/51 35 bp (385,173) Dominican Republic, 8 5/8%, 4/20/27   2,340,000 11/20/11 (170 bp) 313,682 Freeport-McMoRan Copper & Gold, Inc., Baa3  2,360,500 3/20/12 44 bp (10,058) T/L Bank Loan Nalco Co., 7.75%, 11/15/11 Ba2  175,000 9/20/12 330 bp (709) Nalco Co., 7.75%, 11/15/11 Ba2  200,000 3/20/13 460 bp 7,536 Republic of Venezuela, 9 1/4%, 9/15/27 B2  1,570,000 10/12/12 339 bp (389,346) UBS, AG Meritage Homes Corp., 7%, 5/1/14   138,000 9/20/13 (760 bp) (14,016) Total * Payments related to the reference debt are made upon a credit default event. ** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys, Standard & Poors or Fitch ratings are believed to be the most recent ratings available at July 31, 2009. Securities rated by Putnam are indicated by /P. Securities rated by Fitch are indicated by /F. *** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. 44 In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. SFAS 157 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of July 31, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $ $88,215,312 $2,165,438 Common stocks: Communication services 48,954   Consumer cyclicals   22 Energy   61,737 Total common stocks 48,954  61,759 Convertible bonds and notes  1,841,238  Convertible preferred stocks  8,694  Corporate bonds and notes  158,007,400 2,626 Foreign government bonds and notes  59,317,317  Mortgage-backed securities  375,979,933 2,064,175 Preferred stocks  202,606  Purchased options outstanding  22,278,310  Senior loans  53,352,466  U.S. Government and agency mortgage obligations  131,110,354  U.S Treasury obligations  20,468,340  Warrants 13,110 28,622  Short-term investments 72,486,216 30,410,451  Totals by level Level 1 Level 2 Level 3 Other financial instruments: Other financial instruments include futures, written options, TBA sale commitments, swaps, forward contracts and receivable purchase agreements. The following is a reconciliation of Level 3 assets as of July 31, 2009: Change in net Accrued unrealized Net transfers Balance as of discounts/ Realized appreciation/ Net purchases/ in and/or out Balance as of Investments in securities: July 31, 2008 premiums gain/(loss) (depreciation)* sales of Level 3 July 31, 2009 Asset-backed securities $ $ $ $ $ $2,165,438 $2,165,438 Common stocks: Consumer cyclicals 37,139  (1,278,977) 1,274,357 (32,497)  22 Energy 113,520  105,949 72,897 (230,629)  61,737 Total common stocks $ $ Corporate bonds and notes 2,551  (797) 4,491 (3,619)  $2,626 Mortgage-backed securities 979,913     1,084,262 2,064,175 Warrants 5,080  (37,420) 32,340    Totals: $ Other financial instruments: $ $ $ $ $ $(375,514) * Includes $27,297 related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for all securities (including Level 1 and Level 2) can be found in the Statement of operations.  Includes amount payable under receivable purchase agreement. The accompanying notes are an integral part of these financial statements. 45 Statement of assets and liabilities 7/31/09 ASSETS Investment in securities, at value, (Note 1): Unaffiliated issuers (identified cost $975,634,431) $945,577,105 Affiliated issuers (identified cost $72,486,216) (Note 6) 72,486,216 Cash 2,637,449 Foreign currency (cost $2,941) (Note 1) 1,605 Dividends, interest and other receivables 9,214,239 Receivable for investments sold 95,695,903 Receivable for sales of delayed delivery securities (Notes 1 and 7) 74,170,219 Unrealized appreciation on swap contracts (Note 1) 237,710,487 Receivable for variation margin (Note 1) 789,836 Unrealized appreciation on forward currency contracts (Note 1) 4,802,061 Premium paid on swap contracts (Note 1) 14,305,144 Total assets LIABILITIES Distributions payable to shareholders 6,006,272 Payable for investments purchased 106,421,095 Payable for purchases of delayed delivery securities (Notes 1 and 7) 113,538,714 Payable for compensation of Manager (Note 2) 1,335,619 Payable for investor servicing fees (Note 2) 30,592 Payable for custodian fees (Note 2) 63,467 Payable for Trustee compensation and expenses (Note 2) 172,966 Payable for administrative services (Note 2) 2,429 Unrealized depreciation on forward currency contracts (Note 1) 4,401,712 Payable for receivable purchase agreement (Note 2) 375,514 Interest payable (Note 2) 370,909 Written options outstanding, at value (premiums received $47,013,617) (Notes 1 and 3) 46,346,678 Premium received on swap contracts (Note 1) 55,990,708 Unrealized depreciation on swap contracts (Note 1) 220,074,181 TBA sales commitments, at value (proceeds receivable $73,893,281) (Note 1) 74,404,691 Collateral on certain derivative contracts, at value (Note 1) 24,405,188 Other accrued expenses 125,459 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,151,885,150 Undistributed net investment income (Note 1) 51,705,211 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (376,673,027) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (23,593,264) Total  Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE Net asset value per share ($803,324,070 divided by 140,174,621 shares) $5.73 The accompanying notes are an integral part of these financial statements. 46 Statement of operations Year ended 7/31/09 INVESTMENT INCOME Interest (net of foreign tax of $59,361 ) (including interest income of $202,393 from investments in affiliated issuers) (Note 6) $49,564,735 Dividends 23,556 Securities lending 21,228 Total investment income EXPENSES Compensation of Manager (Note 2) 5,174,515 Investor servicing fees (Note 2) 359,705 Custodian fees (Note 2) 117,917 Trustee compensation and expenses (Note 2) 54,855 Administrative services (Note 2) 35,570 Interest expense (Note 2) 370,909 Other 635,017 Fees waived by Manager (Note 6) (4,919) Total expenses Expense reduction (Note 2) (31,323) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (39,713,757) Net increase from payments by affiliates (Note 2) 5,954 Net realized loss on swap contracts (Note 1) (74,536,297) Net realized loss on futures contracts (Note 1) (53,777,133) Net realized loss on foreign currency transactions (Note 1) (1,337,174) Net realized loss on written options (Notes 1 and 3) (1,259,554) Net unrealized appreciation of assets and liabilities in foreign currencies during the year 1,081,242 Net unrealized appreciation of investments futures contracts, swap contracts, written options, and TBA sale commitments during the year 68,668,362 Net loss on investments Net decrease in net assets resulting from operations Statement of changes in net assets DECREASE IN NET ASSETS Year ended Year ended 7/31/09 7/31/08 Operations: Net investment income $42,897,273 $77,376,519 Net realized loss on investments and foreign currency transactions (170,617,961) (15,197,779) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 69,749,604 (89,357,053) Net decrease in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Taxable net investment income (73,518,823) (64,434,509) Increase in capital share transactions from reinvestment of distributions 194,773  Decrease from shares repurchased (Note 4) (44,958,163) (70,807,252) Total decrease in net assets NET ASSETS Beginning of year 979,577,367 1,141,997,441 End of year (including undistributed net investment income of $51,705,211 and $33,906,046, respectively) NUMBER OF FUND SHARES Shares outstanding at beginning of year 149,513,744 160,911,717 Shares issued in connection with reinvestment of distributions 43,685  Shares repurchased (Note 4) (9,382,808) (11,397,973) Shares outstanding at end of year 140,174,621 149,513,744 The accompanying notes are an integral part of these financial statements. 47 Financial highlights (For a common share outstanding throughout the period) PER-SHARE OPERATING PERFORMANCE Year ended 7/31/09 7/31/08 7/31/07 7/31/06 7/31/05 Net asset value, beginning of period Investment operations: Net investment income a,d .30 .50 .36 .34 .36 Net realized and unrealized gain (loss) on investments (.64) (.69) .03 (.16) .28 Total from investment operations Less distributions: From net investment income (.52) (.42) (.36) (.36) (.51) Total distributions Increase from shares repurchased  Net asset value, end of period Market price, end of period Total return at market price (%) b RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c,d .93 f .83 .82 .81 .84 Ratio of expenses to average net assets, excluding interest expense (%) c,d .88 .83 .82 .81 .84 Ratio of net investment income to average net assets (%) d 5.92 7.20 5.02 4.86 4.99 Portfolio turnover (%) e 230.07 134.37 83.71 104.97 139.74 a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c Includes amounts paid through expense offset arrangements (Note 2). d Reflects waivers of certain fund expenses in connection with Putnam Prime Money Market Fund in effect during the period. As a result of such waivers, the expenses of the fund for the periods ended July 31, 2009, July 31, 2008, July 31, 2007, July 31, 2006, and July 31, 2005, reflect a reduction of less than 0.01%, less than 0.01%, 0.01%, 0.01% and 0.02% of average net assets, respectively (Note 6). e Portfolio turnover excludes dollar roll transactions. f Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.05% of average net assets as of July 31, 2009 (Note 2). The accompanying notes are an integral part of these financial statements. 48 Notes to financial statements 7/31/09 Note 1: Significant accounting policies Putnam Premier Income Trust (the fund), a non-diversified Massachusetts business trust, is registered under the Investment Company Act of 1940, as amended, as a closed-end management investment company. The funds investment objective is to seek high current income consistent with the preservation of capital by allocating its investments among the U.S. government sector, high yield sector and international sector of the fixed-income securities market. The fund invests in higher yielding, lower-rated bonds that have a higher rate of default due to the nature of the investments. The fund may invest a significant portion of their assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. Subsequent events after the balance sheet date through the date that the financial statements were issued, September 16, 2009, have been evaluated in the preparation of the financial statements. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are recorded as income in the Statement of operations. E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on 49 that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. G) Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding contracts at period end are indicative of the volume of activity during the period. H) Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding contracts at period end are indicative of the volume of activity during the period. I) Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to help enhance the funds return and manage the funds exposure to credit risk. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding contracts at period end are indicative of the volume of activity during the period. J) Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding contracts at period end are indicative of the volume of activity during the period. K) Credit default contracts The fund may enter into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a 50 single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. Outstanding contracts at period end are indicative of the volume of activity during the period. L) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which can not be sold or repledged totaled $3,243,960 at July 31, 2009. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At July 31, 2009, the fund had net unrealized losses of $41,845,817 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $19,117,848. M) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. N) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. O) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale, on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. P) Security lending The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. At July 31, 2009, the fund had no securities out on loan. 51 Q) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of FASB Interpretation No. 48, Accounting for Uncertainties in Income Taxes (FIN48). FIN 48 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service and state departments of revenue. At July 31, 2009, the fund had a capital loss carryover of $207,420,492 available to the extent allowed by the Code to offset future net capital gain, if any. The amount of the carryover and the expiration dates are: Loss Carryover Expiration $44,917,486 July 31, 2010 80,119,935 July 31, 2011 6,338,093 July 31, 2015 17,302,669 July 31, 2016 58,742,309 July 31, 2017 Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer to its fiscal year ending July31, 2010 $166,441,646 of losses recognized during the period November1, 2008 to July 31, 2009. R) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of foreign currency gains and losses, post-October loss deferrals, the expiration of a capital loss carryover, dividends payable, unrealized gains and losses on certain futures contracts, realized gains and losses on certain futures contracts, income on swap contracts and interest only securities. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the year ended July 31, 2009, the fund reclassified $48,420,715 to increase undistributed net investment income and $59,811,154 to decrease paid-in-capital, with a decrease to accumulated net realized losses of $11,390,439. The tax basis components of distributable earnings and the federal tax cost as of July 31, 2009 were as follows: Unrealized appreciation $66,162,436 Unrealized depreciation (110,703,430) Net unrealized depreciation (44,540,994) Undistributed ordinary income 61,995,103 Capital loss carryforward (207,420,492) Post-October loss (166,441,646) Cost for federal income tax purposes $1,062,604,315 Note 2: Management fee, administrative services and othertransactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the fund. The fee is based on the following annual rates: 0.75% of the first $500million of average weekly assets, 0.65% of the next $500 million, 0.60% of the next $500 million, and 0.55% of the next $5 billion, with additional breakpoints at higher asset levels. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the portion of the fund managed by PIL. Putnam Management voluntarily reimbursed the fund $5,954 for a trading error which occurred during the period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no impact on total return. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into a receivable purchase agreement (Agreement) with another registered investment company (the Seller) managed by Putnam Management. Under the Agreement, the Seller sold to the fund the right to receive, in the aggregate, $1,457,093 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the funds ultimate realized gain (or loss) with respect to the Receivable. The Receivable will be offset against the funds net payable to LBSF of $13,445,553 and is included in the Statement of assets and liabilities in Payable for investments purchased. Future payments under the Agreement are valued at fair value following procedures approved by the Trustees and are included in the Statement of assets and liabilities. All remaining payments under the Agreement will be recorded as realized gain or loss. The funds net payable to LBSF was calculated in accordance with the funds master contract with LBSF. The fund has accrued interest on the net payable, which is included in the Statement of operations in Interest expense. Putnam Management currently is in discussions with LBSF regarding resolution of amounts payable to LBSF. Amounts recorded are estimates and final payments may differ from these estimates by a material amount. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets were provided by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, a division of Putnam Fiduciary Trust Company (PFTC), which is an affiliate of Putnam Management, provided investor servicing agent functions to the fund. Putnam Investor Services was paid a monthly fee for investor servicing at an annual rate of 0.05% of the funds average net assets. The amounts incurred for investor servicing agent functions provided by PFTC during the year ended July 31, 2009 are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with PFTC and State Street whereby PFTCs and State Streets fees are reduced by credits allowed on cash balances. For the year ended July 31, 2009, the funds expenses were reduced by $31,323 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $626, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees receive additional fees for attendance at certain committee meetings and industry seminars and for certain compliance-related matters. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. 52 The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Note 3: Purchases and sales of securities During the year ended July 31, 2009, cost of purchases and proceeds from sales of investment securities other than U.S. government securities and short-term investments aggregated $1,701,975,346 and $1,824,689,819, respectively. Purchases and sales of U.S. government securities aggregated $ and $21,796,264, respectively. Written option transactions during the year ended July 31, 2009 are summarized as follows: Contract Premiums Amounts Received Written options outstanding at beginning of year $148,364,000 $5,687,548 Options opened 1,158,976,500 55,599,043 Options exercised   Options expired (19,630,000) (586,446) Options closed (380,652,500) (13,686,528) Written options outstanding at end of year $907,058,000 $47,013,617 Note 4: Shares repurchased In September 2008, the Trustees approved the renewal of the repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12 month period ending October 7, 2009 (based on shares outstanding as of October 7, 2008). Prior to this renewal, the Trustees had approved a repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12 month period ending October 7, 2008 (based on shares outstanding as of October 5, 2007). Repurchases are made when the funds shares are trading at less than net asset value and in accordance with procedures approved by the funds Trustees. For the year ended July 31, 2009, the fund repurchased 9,382,808 common shares for an aggregate purchase price of $44,958,163, which reflects a weighted-average discount from net asset value per share of 11.5%. Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of July 31, 2009: Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under Statement of assets and Statement of assets and Statement 133 liabilities location Market value liabilities location Market value Credit contracts Receivables $3,326,405 Payables $41,136,811 Foreign exchange contracts Receivables 4,802,061 Payables 4,401,712 Interest rate contracts Investments, Receivables, 257,920,250* Payables, Net assets  280,650,062* Net assets  Unrealized Unrealized appreciation / appreciation /(depreciation) (depreciation) Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the funds portfolio. Only current days variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized gains or losses of derivative instruments on the Statement of operations for the year ended July 31, 2009 (see Note 1): Amount of realized gain (loss) on derivatives recognized in income Derivatives not accounted for as hedging instruments Forward currency under Statement 133 Options Futures contracts Swaps Total Credit contracts $ $ $ $(100,405,787) $(100,405,787) Foreign exchange contracts   (875,145)  (875,145) Interest rate contracts (2,531,188) (53,777,133)  25,869,490 (30,438,831) Total The following is a summary of unrealized gains or losses of derivative instruments on the Statement of operations for the year ended July 31, 2009 (see Note 1): Change in Unrealized Appreciation or (Depreciation) on Derivatives Recognized in Income Derivatives not accounted for as hedging instruments Forward currency under Statement 133 Options Futures contracts Swaps Total Credit contracts $ $ $ $23,601,433 $23,601,433 Foreign exchange contracts   892,953  892,953 Interest rate contracts 10,525,025 (5,116,760)  53,303,021 58,711,286 Total 53 Note 6: Investment in Putnam Prime Money Market Fund and Putnam Money Market Liquidity Fund The fund invested in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Prime Money Market Fund were valued at its closing net asset value each business day. Management fees paid by the fund were reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. For the year ended July 31, 2009, management fees paid were reduced by $4,919 relating to the funds investment in Putnam Prime Money Market Fund. Income distributions earned by the fund were recorded as interest income in the Statement of operations and totaled $125,077 for the year ended July 31, 2009. During the year ended July 31, 2009, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $73,177,560 and $99,617,992, respectively. On September 17, 2008, the Trustees of the Putnam Prime Money Market Fund voted to close that fund effective September 17, 2008. On September24, 2008, the fund received shares of Federated Prime Obligations Fund, an unaffiliated management investment company registered under the Investment Company Act of 1940, in liquidation of its shares of Putnam Prime Money Market Fund. In April 2009, the fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $77,316 for the year ended July 31, 2009. During the year ended July 31, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $275,837,686 and $203,351,470, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of thesematters. Note 9: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the funds have unsettled or open transactions will default. 54 Federal tax information (unaudited) For the tax year ended July 31, 2009, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $53,373,702 of distributions paid as qualifying to be taxed as interest-related dividends, and $ to be taxed as short-term capital gain dividends for nonresident alienshareholders. The Form 1099 you receive in January 2010 will show the tax status of all distributions paid to your account in calendar 2009. Shareholder meeting results (unaudited) January 29, 2009 annual meeting The annual meeting of shareholders of the fund was held on January 29, 2009. At the meeting, each of the nominees for Trustees was elected, as follows: Votes for Votes withheld Jameson A. Baxter 108,139,418 16,096,442 Charles B. Curtis 108,086,588 16,149,272 Robert J. Darretta 108,116,246 16,119,614 Myra R. Drucker 108,151,290 16,084,570 Charles E. Haldeman, Jr. * 108,045,099 16,190,761 John A. Hill 108,148,208 16,087,652 Paul L. Joskow 108,112,396 16,123,464 Elizabeth T. Kennan 107,988,630 16,247,230 Kenneth R. Leibler 108,105,764 16,130,096 Robert E. Patterson 108,138,266 16,097,594 George Putnam, III 108,095,285 16,140,575 Robert L. Reynolds 108,148,011 16,087,849 Richard B. Worley 108,084,946 16,150,914 All tabulations are rounded to the nearest whole number. * Mr. Haldeman retired from the Board of Trustees of the Putnam Funds on June 30, 2009. Compliance certifications (unaudited) On February 27, 2009, your fund submitted a CEO annual certification to the New York Stock Exchange (NYSE) on which the funds principal executive officer certified that he was not aware, as of that date, of any violation by the fund of the NYSEs Corporate Governance listing standards. In addition, as required by Section 302 of the Sarbanes-Oxley Act of 2002 and related SEC rules, the funds principal executive and principal financial officers have made quarterly certifications, included in filings with the SEC on Forms N-CSR and N-Q, relating to, among other things, the funds disclosure controls and procedures and internal control over financial reporting. 55 About the Trustees Ravi Akhoury Born 1947, Trustee since 2009 Mr. Akhoury serves as Advisor to New York Life Insurance Company, and previously was a Member of its Executive Management Committee. He is also a Director of Jacob Ballas Capital India (a non-banking finance company focused on private equity advisory services) and is a member of its Compensation Committee. In addition, he serves as a Trustee of American India Foundation and of the Rubin Museum, serving on its Investment Committee. Previously, Mr. Akhoury was a Director and on the Compensation Committee of MaxIndia/New York Life Insurance Company in India. He was also Vice President and Investment Policy Committee Member of Fischer, Francis, Trees and Watts (a fixed-income portfolio management firm). He has also served on the Board of Bharti Telecom (an Indian telecommunications company), serving as a member of its Audit and Compensation committees, and as a member of the Audit Committee on the Board of Thompson Press (a publishing company). From 1992 to 2007, he was Chairman and CEO of MacKay Shields, a multi-product investment management firm with over $40 billion in assets under management. Mr. Akhoury graduated from the Indian Institute of Technology and holds an M.S. from State University of New York at Stonybrook. Jameson A. Baxter Born 1943, Trustee since 1994, Vice Chairman since 2005 Ms. Baxter is the President of Baxter Associates, Inc., a private investment firm. Ms. Baxter serves as a Director of ASHTA Chemicals, Inc., and the Mutual Fund Directors Forum. Until 2007, she was a Director of Banta Corporation (a printing and supply chain management company), Ryerson, Inc. (a metals service corporation), and Advocate Health Care. Until 2004, she was a Director of BoardSource (formerly the National Center for Nonprofit Boards); and until 2002, she was a Director of Intermatic Corporation (a manufacturer of energy control products). She is Chairman Emeritus of the Board of Trustees, Mount Holyoke College, having served as Chairman for five years. Ms. Baxter has held various positions in investment banking and corporate finance, including Vice President of and Consultant to First Boston Corporation and Vice President and Principal of the Regency Group. She is a graduate of Mount Holyoke College. Charles B. Curtis Born 1940, Trustee since 2001 Mr. Curtis is President and Chief Operating Officer of the Nuclear Threat Initiative (a private foundation dealing with national security issues), and serves as Senior Advisor to the United Nations Foundation. Mr. Curtis is a member of the Council on Foreign Relations and the National Petroleum Council. He also serves as Director of Edison International and Southern California Edison. Until 2006, Mr. Curtis served as a member of the Trustee Advisory Council of the Applied Physics Laboratory, Johns Hopkins University. From August 1997 to December 1999, Mr. Curtis was a Partner at Hogan & Hartson LLP, an international law firm headquartered in Washington, D.C. Prior to May 1997, Mr. Curtis was Deputy Secretary of Energy and Under Secretary of the U.S. Department of Energy. In addition, he was a founding member of the law firm of Van Ness Feldman. Mr. Curtis served as Chairman of the Federal Energy Regulatory Commission from 1977 to 1981 and has held positions on the staff of the U.S. House of Representatives, the U.S. Treasury Department, and the SEC. Robert J. Darretta Born 1946, Trustee since 2007 Mr. Darretta serves as Director of United Health Group, a diversified health-care company. Until April 2007, Mr. Darretta was Vice Chairman of the Board of Directors of Johnson & Johnson, one of the worlds largest and most broadly based health-care companies. Prior to 2007, he had responsibility for Johnson & Johnsons finance, investor relations, information technology, and procurement function. He served as Johnson & Johnson Chief Financial Officer for a decade, prior to which he spent two years as Treasurer of the corporation and over ten years leading various Johnson & Johnson operating companies. Mr. Darretta received a B.S. in Economics from Villanova University. Myra R. Drucker Born 1948, Trustee since 2004 Ms. Drucker is Chair of the Board of Trustees of Commonfund (a not-for-profit firm specializing in managing assets for educational endowments and foundations), Vice Chair of the Board of Trustees of Sarah Lawrence College, and a member of the Investment Committee of the Kresge Foundation (a charitable trust). She is also a Director of Interactive Data Corporation (a provider of financial market data and analytics to financial institutions and investors). Ms. Drucker is an ex-officio member of the New York Stock Exchange (NYSE) Pension Managers Advisory Committee, having served as Chair for seven years. She serves as an advisor to RCM Capital Management (an investment management firm) and to the Employee Benefits Investment Committee of The Boeing Company (an aerospace firm). From November 2001 until August 2004, Ms. Drucker was Managing Director and a member of the Board of Directors of General Motors Asset Management and Chief Investment Officer of General Motors Trust Bank. From December 1992 to November 2001, Ms. Drucker served as Chief Investment Officer of Xerox Corporation (a document company). 56 Prior to December 1992, Ms. Drucker was Staff Vice President and Director of Trust Investments for International Paper (a paper and packaging company). Ms. Drucker received a B.A. in Literature and Psychology from Sarah Lawrence College and pursued graduate studies in economics, statistics, and portfolio theory at Temple University. John A. Hill Born 1942, Trustee since 1985 and Chairman since 2000 Mr. Hill is founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm specializing in the worldwide energy industry, with offices in Greenwich, Connecticut; Houston, Texas; London, England; and Shanghai, China. The firms investments on behalf of some of the nations largest pension and endowment funds are currently concentrated in 31 companies with annual revenues in excess of $13 billion, which employ over 100,000 people in 23 countries. Mr. Hill is Chairman of the Board of Trustees of the Putnam Mutual Funds, a Director of Devon Energy Corporation and various private companies owned by First Reserve, and serves as a Trustee of Sarah Lawrence College where he serves as Chairman and also chairs the Investment Committee. He is also a member of the Advisory Board of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. Prior to forming First Reserve in 1983, Mr. Hill served as President of F. Eberstadt and Company, an investment banking and investment management firm. Between 1969 and 1976, Mr. Hill held various senior positions in Washington, D.C. with the federal government, including Deputy Associate Director of the Office of Management and Budget and Deputy Administrator of the Federal Energy Administration during the Ford Administration. Born and raised in Midland, Texas, Mr. Hill received his B.A. in Economics from Southern Methodist University and pursued graduate studies as a Woodrow Wilson Fellow. Paul L. Joskow Born 1947, Trustee since 1997 Dr. Joskow is an economist and President of the Alfred P. Sloan Foundation (a philanthropic institution focused primarily on research and education on issues related to science, technology, and economic performance). He is on leave from his position as the Elizabeth and James Killian Professor of Economics and Management at the Massachusetts Institute of Technology (MIT), where he has been on the faculty since 1972. Dr. Joskow was the Director of the Center for Energy and Environmental Policy Research at MIT from 1999 through 2007. Dr. Joskow serves as a Trustee of Yale University, as a Director of TransCanada Corporation (an energy company focused on natural gas transmission and power services) and of Exelon Corporation (an energy company focused on power services), and as a member of the Board of Overseers of the Boston Symphony Orchestra. Prior to August 2007, he served as a Director of National Grid (a UK-based holding company with interests in electric and gas transmission and distribution and telecommunications infrastructure). Prior to July 2006, he served as President of the Yale University Council. Prior to February 2005, he served on the board of the Whitehead Institute for Biomedical Research (a non-profit research institution). Prior to February 2002, he was a Director of State Farm Indemnity Company (an automobile insurance company), and prior to March 2000, he was a Director of New England Electric System (a public utility holding company). Dr. Joskow has published six books and numerous articles on industrial organization, government regulation of industry, and competition policy. He is active in industry restructuring, environmental, energy, competition, and privatization policies serving as an advisor to governments and corporations worldwide. Dr. Joskow holds a Ph.D. and MPhil from Yale University and a B.A. from Cornell University. Elizabeth T. Kennan Born 1938, Trustee since 1992 Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse and cattle breeding). She is President Emeritus of Mount Holyoke College. Dr. Kennan served as Chairman and is now Lead Director of Northeast Utilities. She is a Trustee of the National Trust for Historic Preservation and of Centre College in Danville, Kentucky. Until 2006, she was a member of The Trustees of Reservations. Prior to 2001, Dr. Kennan served on the oversight committee of the Folger Shakespeare Library. Prior to June 2005, she was a Director of Talbots, Inc., and she has served as Director on a number of other boards, including Bell Atlantic, Chastain Real Estate, Shawmut Bank, Berkshire Life Insurance, and Kentucky Home Life Insurance. Dr. Kennan has also served as President of Five Colleges Incorporated and as a Trustee of the University of Notre Dame, and is active in various educational and civic associations. As a member of the faculty of Catholic University for twelve years, until 1978, Dr. Kennan directed the post-doctoral program in Patristic and Medieval Studies, taught history, and published numerous articles and two books. Dr. Kennan holds a Ph.D. from the University of Washington in Seattle, an M.A. from Oxford University, and an A.B. from Mount Holyoke College. She holds several honorary doctorates. Kenneth R. Leibler Born 1949, Trustee since 2006 Mr. Leibler is a founder and former Chairman of the Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Mr. Leibler currently serves as a Trustee of Beth Israel Deaconess Hospital in Boston. He is also Lead Director of Ruder Finn Group, a global communications and advertising firm, and a Director of Northeast Utilities, which operates New Englands largest energy delivery system. Prior to December 2006, he served as a Director of the Optimum Funds group. 57 Prior to October 2006, he served as a Director of ISO New England, the organization responsible for the operation of the electric generation system in the New England states. Prior to 2000, Mr. Leibler was a Director of the Investment Company Institute in Washington, D.C. Prior to January 2005, Mr. Leibler served as Chairman and Chief Executive Officer of the Boston Stock Exchange. Prior to January 2000, he served as President and Chief Executive Officer of Liberty Financial Companies, a publicly traded diversified asset management organization. Prior to June 1990, Mr. Leibler served as President and Chief Operating Officer of the American Stock Exchange (AMEX), and at the time was the youngest person in AMEX history to hold the title of President. Prior to serving as AMEX President, he held the position of Chief Financial Officer, and headed its management and marketing operations. Mr. Leibler graduated magna cum laude with a degree in Economics from Syracuse University, where he was elected Phi Beta Kappa. Robert E. Patterson Born 1945, Trustee since 1984 Mr. Patterson is Senior Partner of Cabot Properties, LP and Chairman of Cabot Properties, Inc. (a private equity firm investing in commercial real estate). Mr. Patterson serves as Chairman Emeritus and Trustee of the Joslin Diabetes Center. Prior to June 2003, he was a Trustee of Sea Education Association. Prior to December 2001, Mr. Patterson was President and Trustee of Cabot Industrial Trust (a publicly traded real estate investment trust). Prior to February 1998, he was Executive Vice President and Director of Acquisitions of Cabot Partners Limited Partnership (a registered investment adviser involved in institutional real estate investments). Prior to 1990, he served as Executive Vice President of Cabot, Cabot & Forbes Realty Advisors, Inc. (the predecessor company of Cabot Partners). Mr. Patterson practiced law and held various positions in state government, and was the founding Executive Director of the Massachusetts Industrial Finance Agency. Mr. Patterson is a graduate of Harvard College and Harvard Law School. George Putnam, III Born 1951, Trustee since 1984 Mr. Putnam is Chairman of New Generation Research, Inc. (a publisher of financial advisory and other research services), and President of New Generation Advisors, Inc. (a registered investment adviser to private funds). Mr. Putnam founded the New Generation companies in 1986. Mr. Putnam is a Director of The Boston Family Office, LLC (a registered investment adviser). He is a Trustee of St. Marks School, a Trustee of Epiphany School, and a Trustee of the Marine Biological Laboratory in Woods Hole, Massachusetts. Until 2006, he was a Trustee of Shore Country Day School, and until 2002, was a Trustee of the Sea Education Association. Mr. Putnam previously worked as an attorney with the law firm of Dechert LLP (formerly known as Dechert Price & Rhoads) in Philadelphia. He is a graduate of Harvard College, Harvard Business School, and Harvard Law School. Robert L. Reynolds* Born 1952, Trustee since 2008 and President of the Funds since 2009 Mr. Reynolds is President and Chief Executive Officer of Putnam Investments, a member of Putnam Investments Executive Board of Directors, and President of the Putnam Funds. He has more than 30 years of investment and financial services experience. Prior to joining Putnam Investments in 2008, Mr. Reynolds was Vice Chairman and Chief Operating Officer of Fidelity Investments from 2000 to 2007. During this time, he served on the Board of Directors for FMR Corporation, Fidelity Investments Insurance Ltd., Fidelity Investments Canada Ltd., and Fidelity Management Trust Company. He was also a Trustee of the Fidelity Family of Funds. From 1984 to 2000, Mr. Reynolds served in a number of increasingly responsible leadership roles at Fidelity. Mr. Reynolds serves on several not-for-profit boards, including those of the West Virginia University Foundation, Concord Museum, Dana-Farber Cancer Institute, Lahey Clinic, and Initiative for a Competitive Inner City in Boston. He is a member of the Chief Executives Club of Boston, the National Innovation Initiative, and the Council on Competitiveness. Mr. Reynolds received a B.S. in Business Administration/Finance from West Virginia University. W. Thomas Stephens Born 1942, Trustee since 2009 Mr. Stephens is a Director of TransCanada Pipelines, Ltd. (an energy infrastructure company). From 1997 to 2008, Mr. Stephens served as a Trustee on the Board of the Putnam Funds, which he rejoined as a Trustee in 2009. Mr. Stephens retired as Chairman and Chief Executive Officer of Boise Cascade, L.L.C. (a paper, forest products, and timberland assets company) in December 2008. Until 2004, Mr. Stephens was a Director of Xcel Energy Incorporated (a public utility company), Qwest Communications, and Norske Canada, Inc. (a paper manufacturer). Until 2003, Mr. Stephens was a Director of Mail-Well, Inc. (a diversified printing company). He served as Chairman of Mail-Well until 2001 and as CEO of MacMillan Bloedel, Ltd. (a forest products company) until 1999. Prior to 1996, Mr. Stephens was Chairman and Chief Executive Officer of Johns Manville Corporation. He holds B.S. and M.S. degrees from the University of Arkansas. Richard B. Worley Born 1945, Trustee since 2004 Mr. Worley is Managing Partner of Permit Capital LLC, an investment management firm. Mr. Worley serves as a Trustee of the University of Pennsylvania Medical Center, The Robert Wood Johnson Foundation (a philanthropic organization devoted 58 to health-care issues), and the National Constitution Center. He is also a Director of The Colonial Williamsburg Foundation (a historical preservation organization), and the Philadelphia Orchestra Association. Mr. Worley also serves on the Investment committees of Mount Holyoke College and World Wildlife Fund (a wildlife conservation organization). Prior to joining Permit Capital LLC in 2002, Mr. Worley served as President, Chief Executive Officer, and Chief Investment Officer of Morgan Stanley Dean Witter Investment Management and as a Managing Director of Morgan Stanley, a financial services firm. Mr. Worley also was the Chairman of Miller Anderson & Sherrerd, an investment management firm that was acquired by Morgan Stanley in 1996. Mr. Worley holds a B.S. from the University of Tennessee and pursued graduate studies in economics at the University of Texas. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of July 31, 2009, there were over 100 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, death, or removal. * Trustee who is an interested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. Mr. Reynolds is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 59 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Charles E. Porter (Born 1938) James P. Pappas (Born 1953) Wanda M. McManus (Born 1947) Executive Vice President, Principal Vice President Vice President, Senior Associate Executive Officer, Associate Treasurer, Since 2004 Treasurer and Assistant Clerk and Compliance Liaison Managing Director, Putnam Investments Since 2005 Since 1989 and Putnam Management. During 2002, Senior Associate Treasurer/Assistant Clerk Chief Operating Officer, Atalanta/Sosnoff of Funds Jonathan S. Horwitz (Born 1955) Management Corporation Senior Vice President and Treasurer Nancy E. Florek (Born 1957) Since 2004 Francis J. McNamara, III (Born 1955) Vice President, Assistant Clerk, Prior to 2004, Managing Director, Vice President and Chief Legal Officer Assistant Treasurer and Proxy Manager Putnam Investments Since 2004 Since 2005 Senior Managing Director, Putnam Manager, Mutual Fund Proxy Voting Steven D. Krichmar (Born 1958) Investments, Putnam Management and Vice President and Putnam Retail Management. Prior to 2004, Principal Financial Officer General Counsel, State Street Research & Since 2002 Management Company Senior Managing Director, Putnam Investments Robert R. Leveille (Born 1969) Vice President and Janet C. Smith (Born 1965) Chief Compliance Officer Vice President, Principal Accounting Since 2007 Officer and Assistant Treasurer Managing Director, Putnam Investments, Since 2007 Putnam Management, and Putnam Retail Managing Director, Putnam Investments Management. Prior to 2004, member of and Putnam Management Bell Boyd & Lloyd LLC. Prior to 2003, Vice President and Senior Counsel, Susan G. Malloy (Born 1957) Liberty Funds Group LLC Vice President and Assistant Treasurer Since 2007 Mark C. Trenchard (Born 1962) Managing Director, Putnam Investments Vice President and BSA Compliance Officer Beth S. Mazor (Born 1958) Since 2002 Vice President Managing Director, Putnam Investments Since 2002 Managing Director, Putnam Investments Judith Cohen (Born 1945) Vice President, Clerk and Assistant Treasurer Since 1993 The address of each Officer is One Post Office Square, Boston, MA 02109. 60 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 mutual funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Susan G. Malloy Putnam Investment John A. Hill, Chairman Vice President and Assistant Treasurer Management, LLC Jameson A. Baxter, Vice Chairman One Post Office Square Ravi Akhoury Beth S. Mazor Boston, MA 02109 Charles B. Curtis Vice President Robert J. Darretta Investment Sub-Manager Myra R. Drucker James P. Pappas Putnam Investments Limited Paul L. Joskow Vice President 5759 St Jamess Street Elizabeth T. Kennan London, England SW1A 1LD Kenneth R. Leibler Francis J. McNamara, III Robert E . Patterson Vice President and Chief Legal Officer Investment Sub-Advisor George Putnam, III The Putnam Advisory Robert L. Reynolds Robert R. Leveille Company, LLC W. Thomas Stephens Vice President and One Post Office Square Richard B. Worley Chief Compliance Officer Boston, MA 02109 Officers Mark C. Trenchard Marketing Services Robert L. Reynolds Vice President and BSA Compliance Officer Putnam Retail Management President Judith Cohen One Post Office Square Vice President, Clerk and Assistant Boston, MA 02109 Charles E. Porter Treasurer Executive Vice President, Principal Custodian Executive Officer, Associate Treasurer Wanda M. McManus State Street Bank and Trust Company and Compliance Liaison Vice President, Senior Associate Treasurer and Assistant Clerk Legal Counsel Jonathan S. Horwitz Ropes & Gray LLP Senior Vice President and Treasurer Nancy E. Florek Vice President, Assistant Clerk, Assistant Independent Registered Public Steven D. Krichmar Treasurer and Proxy Manager Accounting Firm Vice President and KPMG LLP Principal Financial Officer Janet C. Smith Vice President, Principal Accounting Officer and Assistant Treasurer Call 1-800-225-1581 weekdays between 8:30 a.m. and 8:00 p.m. or on Saturday between 9:00 a.m. and 5:00 p.m. Eastern Time, or visit our Web site (putnam.com) anytime for up-to-date information about the funds NAV. Item 2. Code of Ethics: (a) The Funds principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Mr. Leibler, Mr. Hill, Mr. Darretta and Mr. Stephens qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees July 31, 2009 $98,744 $ $5,800 $- July 31, 2008 $95,699 $ $6,000 $- For the fiscal years ended July 31, 2009 and July 31, 2008, the funds independent auditor billed aggregate non-audit fees in the amounts of $5,800 and $74,733 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of recordkeeping fees. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees July 31 , $ - $ - $ - $ - July 31 , $ - $ - $ - $ - Item 5. Audit Committee of Listed Registrants (a) The fund has a separately-designated Audit and Compliance Committee established in accordance with Section 3(a)(58)(A) of the Securities Exchange Act of 1934, as amended. The Audit and Compliance Committee of the fund's Board of Trustees is composed of the following persons: Robert E. Patterson (Chairperson) Robert J. Darretta Myra R. Drucker John A. Hill Kenneth R. Leibler W. Thomas Stephens (b) Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Proxy voting guidelines of the Putnam funds The proxy voting guidelines below summarize the funds positions on various issues of concern to investors, and give a general indication of how fund portfolio securities will be voted on proposals dealing with particular issues. The funds proxy voting service is instructed to vote all proxies relating to fund portfolio securities in accordance with these guidelines, except as otherwise instructed by the Proxy Manager, a member of the Office of the Trustees who is appointed to assist in the coordination and voting of the funds proxies. The proxy voting guidelines are just that  guidelines. The guidelines are not exhaustive and do not address all potential voting issues. Because the circumstances of individual companies are so varied, there may be instances when the funds do not vote in strict adherence to these guidelines. For example, the proxy voting service is expected to bring to the Proxy Managers attention proxy questions that are company-specific and of a non-routine nature and that, even if covered by the guidelines, may be more appropriately handled on a case-by-case basis. Similarly, Putnam Managements investment professionals, as part of their ongoing review and analysis of all fund portfolio holdings, are responsible for monitoring significant corporate developments, including proxy proposals submitted to shareholders, and notifying the Proxy Manager of circumstances where the interests of fund shareholders may warrant a vote contrary to these guidelines. In such instances, the investment professionals submit a written recommendation to the Proxy Manager and the person or persons designated by Putnam Managements Legal and Compliance Department to assist in processing referral items under the funds Proxy Voting Procedures. The Proxy Manager, in consultation with the funds Senior Vice President, Executive Vice President, and/or the Chair of the Board Policy and Nominating Committee, as appropriate, will determine how the funds proxies will be voted. When indicated, the Chair of the Board Policy and Nominating Committee may consult with other members of the Committee or the full Board of Trustees. The following guidelines are grouped according to the types of proposals generally presented to shareholders. Part I deals with proposals submitted by management and approved and recommended by a companys board of directors. Part II deals with proposals submitted by shareholders. Part III addresses unique considerations pertaining to non-U.S. issuers. The Trustees of the Putnam funds are committed to promoting strong corporate governance practices and encouraging corporate actions that enhance shareholder value through the judicious voting of the funds proxies. It is the funds policy to vote their proxies at all shareholder meetings where it is practicable to do so. In furtherance of this, the funds have requested that their securities lending agent recall each domestic issuers voting securities that are on loan, in advance of the record date for the issuers shareholder meetings, so that the funds may vote at the meetings. The Putnam funds will disclose their proxy votes not later than August 31 of each year for the most recent 12-month period ended June 30, in accordance with the timetable established by SEC rules. I. BOARD-APPROVED PROPOSALS The vast majority of matters presented to shareholders for a vote involve proposals made by a company itself (sometimes referred to as management proposals), which have been approved and recommended by its board of directors. In view of the enhanced corporate governance practices currently being implemented in public companies and of the funds intent to hold corporate boards accountable for their actions in promoting shareholder interests, the funds proxies generally will be voted for the decisions reached by majority independent boards of directors, except as otherwise indicated in these guidelines. Accordingly, the funds proxies will be voted for board-approved proposals, except as follows: Matters relating to the Board of Directors Uncontested Election of Directors The funds proxies will be voted for the election of a companys nominees for the board of directors, except as follows: ► The funds will withhold votes from the entire board of directors if  the board does not have a majority of independent directors,  the board has not established independent nominating, audit, and compensation committees,  the board has more than 19 members or fewer than five members, absent special circumstances,  the board has not acted to implement a policy requested in a shareholder proposal that received the support of a majority of the shares of the company cast at its previous two annual meetings, or  the board has adopted or renewed a shareholder rights plan (commonly referred to as a poison pill) without shareholder approval during the current or prior calendar year. ► The funds will on a case-by-case basis withhold votes from the entire board of directors, or from particular directors as may be appropriate, if the board has approved compensation arrangements for one or more company executives that the funds determine are unreasonably excessive relative to the companys performance or has otherwise failed to observe good corporate governance practices. ► The funds will withhold votes from any nominee for director:  who is considered an independent director by the company and who has received compensation within the last three years from the company other than for service as a director ( e.g. , investment banking, consulting, legal, or financial advisory fees),  who attends less than 75% of board and committee meetings without valid reasons for the absences ( e.g. , illness, personal emergency, etc.),  of a public company (Company A) who is employed as a senior executive of another company (Company B), if a director of Company B serves as a senior executive of Company A (commonly referred to as an interlocking directorate), or  who serves on more than five unaffiliated public company boards (for the purpose of this guideline, boards of affiliated registered investment companies will count as one board). Commentary : Board independence : Unless otherwise indicated, for the purposes of determining whether a board has a majority of independent directors and independent nominating, audit, and compensation committees, an independent director is a director who (1) meets all requirements to serve as an independent director of a company under the NYSE Corporate Governance Rules ( e.g. , no material business relationships with the company and no present or recent employment relationship with the company including employment of an immediate family member as an executive officer), and (2) has not within the last three years accepted directly or indirectly any consulting, advisory, or other compensatory fee from the company other than in his or her capacity as a member of the board of directors or any board committee. The funds Trustees believe that the recent ( i.e. , within the last three years) receipt of any amount of compensation for services other than service as a director raises significant independence issues. Board size : The funds Trustees believe that the size of the board of directors can have a direct impact on the ability of the board to govern effectively. Boards that have too many members can be unwieldy and ultimately inhibit their ability to oversee management performance. Boards that have too few members can stifle innovation and lead to excessive influence by management. Time commitment : Being a director of a company requires a significant time commitment to adequately prepare for and attend the companys board and committee meetings. Directors must be able to commit the time and attention necessary to perform their fiduciary duties in proper fashion, particularly in times of crisis. The funds Trustees are concerned about over-committed directors. In some cases, directors may serve on too many boards to make a meaningful contribution. This may be particularly true for senior executives of public companies (or other directors with substantially full-time employment) who serve on more than a few outside boards. The funds may withhold votes from such directors on a case-by-case basis where it appears that they may be unable to discharge their duties properly because of excessive commitments. Interlocking directorships : The funds Trustees believe that interlocking directorships are inconsistent with the degree of independence required for outside directors of public companies. Corporate governance practices : Board independence depends not only on its members individual relationships, but also on the boards overall attitude toward management. Independent boards are committed to good corporate governance practices and, by providing objective independent judgment, enhancing shareholder value. The funds may withhold votes on a case-by-case basis from some or all directors who, through their lack of independence or otherwise, have failed to observe good corporate governance practices or, through specific corporate action, have demonstrated a disregard for the interests of shareholders. Such instances may include cases where a board of directors has approved compensation arrangements for one or more members of management that, in the judgment of the funds Trustees, are excessive by reasonable corporate standards relative to the companys record of performance. Contested Elections of Directors ► The funds will vote on a case-by-case basis in contested elections of directors. Classified Boards ► The funds will vote against proposals to classify a board, absent special circumstances indicating that shareholder interests would be better served by this structure. Commentary : Under a typical classified board structure, the directors are divided into three classes, with each class serving a three-year term. The classified board structure results in directors serving staggered terms, with usually only a third of the directors up for re-election at any given annual meeting. The funds Trustees generally believe that it is appropriate for directors to stand for election each year, but recognize that, in special circumstances, shareholder interests may be better served under a classified board structure. Other Board-Related Proposals The funds will generally vote for proposals that have been approved by a majority independent board, and on a case-by-case basis on proposals that have been approved by a board that fails to meet the guidelines basic independence standards ( i.e. , majority of independent directors and independent nominating, audit, and compensation committees). Executive Compensation The funds generally favor compensation programs that relate executive compensation to a companys long-term performance. The funds will vote on a case-by-case basis on board-approved proposals relating to executive compensation, except as follows: ► Except where the funds are otherwise withholding votes for the entire board of directors, the funds will vote for stock option and restricted stock plans that will result in an average annual dilution of 1.67% or less (based on the disclosed term of the plan and including all equity-based plans). ► The funds will vote against stock option and restricted stock plans that will result in an average annual dilution of greater than 1.67% (based on the disclosed term of the plan and including all equity-based plans). ► The funds will vote against any stock option or restricted stock plan where the companys actual grants of stock options and restricted stock under all equity-based compensation plans during the prior three (3) fiscal years have resulted in an average annual dilution of greater than 1.67%. ► The funds will vote against stock option plans that permit the replacing or repricing of underwater options (and against any proposal to authorize a replacement or repricing of underwater options). ► The funds will vote against stock option plans that permit issuance of options with an exercise price below the stocks current market price. ► Except where the funds are otherwise withholding votes for the entire board of directors, the funds will vote for an employee stock purchase plan that has the following features: (1) the shares purchased under the plan are acquired for no less than 85% of their market value; (2) the offering period under the plan is 27 months or less; and (3) dilution is 10% or less. Commentary : Companies should have compensation programs that are reasonable and that align shareholder and management interests over the longer term. Further, disclosure of compensation programs should provide absolute transparency to shareholders regarding the sources and amounts of, and the factors influencing, executive compensation. Appropriately designed equity-based compensation plans can be an effective way to align the interests of long-term shareholders with the interests of management. However, the funds may vote against these or other executive compensation proposals on a case-by-case basis where compensation is excessive by reasonable corporate standards or where a company fails to provide transparent disclosure of executive compensation. (Examples of excessive executive compensation may include, but are not limited to, equity incentive plans that exceed the dilution criteria noted above, excessive perquisites, performance-based compensation programs that do not properly correlate reward and performance, golden parachutes or other severance arrangements that present conflicts between managements interests and the interests of shareholders, and golden coffins or unearned death benefits.) In voting on a proposal relating to executive compensation, the funds will consider whether the proposal has been approved by an independent compensation committee of the board. Capitalization Many proxy proposals involve changes in a companys capitalization, including the authorization of additional stock, the issuance of stock, the repurchase of outstanding stock, or the approval of a stock split. The management of a companys capital structure involves a number of important issues, including cash flow, financing needs, and market conditions that are unique to the circumstances of the company. As a result, the funds will vote on a case-by-case basis on board-approved proposals involving changes to a companys capitalization, except that where the funds are not otherwise withholding votes from the entire board of directors: ► The funds will vote for proposals relating to the authorization and issuance of additional common stock (except where such proposals relate to a specific transaction). ► The funds will vote for proposals to effect stock splits (excluding reverse stock splits). ► The funds will vote for proposals authorizing share repurchase programs. Commentary : A company may decide to authorize additional shares of common stock for reasons relating to executive compensation or for routine business purposes. For the most part, these decisions are best left to the board of directors and senior management. The funds will vote on a case-by-case basis, however, on other proposals to change a companys capitalization, including the authorization of common stock with special voting rights, the authorization or issuance of common stock in connection with a specific transaction ( e.g. , an acquisition, merger or reorganization), or the authorization or issuance of preferred stock. Actions such as these involve a number of considerations that may affect a shareholders investment and that warrant a case-by-case determination. Acquisitions, Mergers, Reincorporations, Reorganizations and Other Transactions Shareholders may be confronted with a number of different types of transactions, including acquisitions, mergers, reorganizations involving business combinations, liquidations, and the sale of all or substantially all of a companys assets, which may require their consent. Voting on such proposals involves considerations unique to each transaction. As a result, the funds will vote on a case-by-case basis on board-approved proposals to effect these types of transactions, except as follows: ► The funds will vote for mergers and reorganizations involving business combinations designed solely to reincorporate a company in Delaware. Commentary : A company may reincorporate into another state through a merger or reorganization by setting up a shell company in a different state and then merging the company into the new company. While reincorporation into states with extensive and established corporate laws  notably Delaware  provides companies and shareholders with a more well-defined legal framework, shareholders must carefully consider the reasons for a reincorporation into another jurisdiction, including especially an offshore jurisdiction. Anti-Takeover Measures Some proxy proposals involve efforts by management to make it more difficult for an outside party to take control of the company without the approval of the companys board of directors. These include the adoption of a shareholder rights plan, requiring supermajority voting on particular issues, the adoption of fair price provisions, the issuance of blank check preferred stock, and the creation of a separate class of stock with disparate voting rights. Such proposals may adversely affect shareholder rights, lead to management entrenchment, or create conflicts of interest. As a result, the funds will vote against board-approved proposals to adopt such anti-takeover measures, except as follows: ► The funds will vote on a case-by-case basis on proposals to ratify or approve shareholder rights plans; and ► The funds will vote on a case-by-case basis on proposals to adopt fair price provisions. Commentary : The funds Trustees recognize that poison pills and fair price provisions may enhance or protect shareholder value under certain circumstances. For instance, where a company has incurred significant operating losses, a shareholder rights plan may be appropriately tailored to protect shareholder value by preserving a companys net operating losses. Thus, the funds will consider proposals to approve such matters on a case-by-case basis. Other Business Matters Many proxies involve approval of routine business matters, such as changing a companys name, ratifying the appointment of auditors, and procedural matters relating to the shareholder meeting. For the most part, these routine matters do not materially affect shareholder interests and are best left to the board of directors and senior management of the company. The funds will vote for board-approved proposals approving such matters, except as follows: ► The funds will vote on a case-by-case basis on proposals to amend a companys charter or bylaws (except for charter amendments necessary to effect stock splits, to change a companys name or to authorize additional shares of common stock). ► The funds will vote against authorization to transact other unidentified, substantive business at the meeting. ► The funds will vote on a case-by-case basis on proposals to ratify the selection of independent auditors if there is evidence that the audit firms independence or the integrity of an audit is compromised. ► The funds will vote on a case-by-case basis on other business matters where the funds are otherwise withholding votes for the entire board of directors. Commentary : Charter and bylaw amendments and the transaction of other unidentified, substantive business at a shareholder meeting may directly affect shareholder rights and have a significant impact on shareholder value. As a result, the funds do not view these items as routine business matters. Putnam Managements investment professionals and the funds proxy voting service may also bring to the Proxy Managers attention company-specific items that they believe to be non-routine and warranting special consideration. Under these circumstances, the funds will vote on a case-by-case basis. The funds proxy voting service may identify circumstances that call into question an audit firms independence or the integrity of an audit. These circumstances may include recent material restatements of financials, unusual audit fees, egregious contractual relationships, and aggressive accounting policies. The funds will consider proposals to ratify the selection of auditors in these circumstances on a case-by-case basis. In all other cases, given the existence of rules that enhance the independence of audit committees and auditors by, for example, prohibiting auditors from performing a range of non-audit services for audit clients, the funds will vote for the ratification of independent auditors. II. SHAREHOLDER PROPOSALS SEC regulations permit shareholders to submit proposals for inclusion in a companys proxy statement. These proposals generally seek to change some aspect of the companys corporate governance structure or to change some aspect of its business operations. The funds generally will vote in accordance with the recommendation of the companys board of directors on all shareholder proposals, except as follows: ► The funds will vote for shareholder proposals asking that director nominees receive support from holders of a majority of votes cast or a majority of shares outstanding in order to be (re)elected. ► The funds will vote for shareholder proposals to declassify a board, absent special circumstances which would indicate that shareholder interests are better served by a classified board structure. ► The funds will vote for shareholder proposals to require shareholder approval of shareholder rights plans. ► The funds will vote for shareholder proposals requiring companies to make cash payments under management severance agreements only if both of the following conditions are met:  the company undergoes a change in control, and  the change in control results in the termination of employment for the person receiving the severance payment. ► The funds will vote on a case-by-case basis on shareholder proposals requiring companies to accelerate vesting of equity awards under management severance agreements only if both of the following conditions are met:  the company undergoes a change in control, and  the change in control results in the termination of employment for the person receiving the severance payment. ► The funds will vote on a case-by-case basis on shareholder proposals to limit a companys ability to make excise tax gross-up payments under management severance agreements. ► The funds will vote on a case-by-case basis on shareholder proposals requesting that the board adopt a policy to recoup, in the event of a significant restatement of financial results or significant extraordinary write-off, to the fullest extent practicable, for the benefit of the company, all performance-based bonuses or awards that were paid to senior executives based on the company having met or exceeded specific performance targets to the extent that the specific performance targets were not, in fact, met. ► The funds will vote for shareholder proposals requiring a company to report on its executive retirement benefits ( e.g. , deferred compensation, split-dollar life insurance, SERPs and pension benefits). ► The funds will vote for shareholder proposals requiring a company to disclose its relationships with executive compensation consultants ( e.g. , whether the company, the board or the compensation committee retained the consultant, the types of services provided by the consultant over the past five years, and a list of the consultants clients on which any of the companys executives serve as a director). ► The funds will vote for shareholder proposals that are consistent with the funds proxy voting guidelines for board-approved proposals. ► The funds will vote on a case-by-case basis on other shareholder proposals where the funds are otherwise withholding votes for the entire board of directors. Commentary : In light of the substantial reforms in corporate governance that are currently underway, the funds Trustees believe that effective corporate reforms should be promoted by holding boards of directors  and in particular their independent directors  accountable for their actions, rather than by imposing additional legal restrictions on board governance through piecemeal proposals. Generally speaking, shareholder proposals relating to business operations are often motivated primarily by political or social concerns, rather than the interests of shareholders as investors in an economic enterprise. As stated above, the funds Trustees believe that boards of directors and management are responsible for ensuring that their businesses are operating in accordance with high legal and ethical standards and should be held accountable for resulting corporate behavior. Accordingly, the funds will generally support the recommendations of boards that meet the basic independence and governance standards established in these guidelines. Where boards fail to meet these standards, the funds will generally evaluate shareholder proposals on a case-by-case basis. However, the funds generally support shareholder proposals to implement majority voting for directors, observing that majority voting is an emerging standard intended to encourage directors to be attentive to shareholders interests. The funds also generally support shareholder proposals to declassify a board or to require shareholder approval of shareholder rights plans. The funds Trustees believe that these shareholder proposals further the goals of reducing management entrenchment and conflicts of interest, and aligning managements interests with shareholders interests in evaluating proposed acquisitions of the company. The Trustees also believe that shareholder proposals to limit severance payments may further these goals in some instances. In general, the funds favor arrangements in which severance payments are made to an executive only when there is a change in control and the executive loses his or her job as a result. Arrangements in which an executive receives a payment upon a change of control even if the executive retains employment introduce potential conflicts of interest and may distract management focus from the long term success of the company. In evaluating shareholder proposals that address severance payments, the funds distinguish between cash and equity payments. The funds generally do not favor cash payments to executives upon a change in control transaction if the executive retains employment. However, the funds recognize that accelerated vesting of equity incentives, even without termination of employment, may help to align management and shareholder interests in some instances, and will evaluate shareholder proposals addressing accelerated vesting of equity incentive payments on a case-by-case basis. When severance payments exceed a certain amount based on the executives previous compensation, the payments may be subject to an excise tax. Some compensation arrangements provide for full excise tax gross-ups, which means that the company pays the executive sufficient additional amounts to cover the cost of the excise tax. The funds are concerned that the benefits of providing full excise tax gross-ups to executives may be outweighed by the cost to the company of the gross-up payments. Accordingly, the funds will vote on a case-by-case basis on shareholder proposals to curtail excise tax gross-up payments. The funds generally favor arrangements in which severance payments do not trigger an excise tax or in which the companys obligations with respect to gross-up payments are limited in a reasonable manner. The funds Trustees believe that performance-based compensation can be an effective tool for aligning management and shareholder interests. However, to fulfill its purpose, performance compensation should only be paid to executives if the performance targets are actually met. A significant restatement of financial results or a significant extraordinary write-off may reveal that executives who were previously paid performance compensation did not actually deliver the required business performance to earn that compensation. In these circumstances, it may be appropriate for the company to recoup this performance compensation. The funds will consider on a case-by-case basis shareholder proposals requesting that the board adopt a policy to recoup, in the event of a significant restatement of financial results or significant extraordinary write-off, performance-based bonuses or awards paid to senior executives based on the company having met or exceeded specific performance targets to the extent that the specific performance targets were not, in fact, met. The funds do not believe that such a policy should necessarily disadvantage a company in recruiting executives, as executives should understand that they are only entitled to performance compensation based on the actual performance they deliver. The funds Trustees will also consider whether a companys severance payment and performance-based compensation arrangements, taking all of the pertinent circumstances into account, constitute excessive compensation or otherwise reflect poorly on the corporate governance practices of the company. In addition, as the Trustees evaluate these matters, they will be mindful of evolving practices and legislation relevant to executive compensation and corporate governance. The funds Trustees also believe that shareholder proposals that are intended to increase transparency, particularly with respect to executive compensation, without establishing rigid restrictions upon a companys ability to attract and motivate talented executives, are generally beneficial to sound corporate governance without imposing undue burdens. The funds will generally support shareholder proposals calling for reasonable disclosure. III. VOTING SHARES OF NON-U.S. ISSUERS Many of the Putnam funds invest on a global basis, and, as a result, they may hold, and have an opportunity to vote, shares in non-U.S. issuers  i.e., issuers that are incorporated under the laws of foreign jurisdictions and whose shares are not listed on a U.S. securities exchange or the NASDAQ stock market. In many non-U.S. markets, shareholders who vote proxies of a non-U.S. issuer are not able to trade in that companys stock on or around the shareholder meeting date. This practice is known as share blocking. In countries where share blocking is practiced, the funds will vote proxies only with direction from Putnam Managements investment professionals. In addition, some non-U.S. markets require that a companys shares be re-registered out of the name of the local custodian or nominee into the name of the shareholder for the shareholder to be able to vote at the meeting. This practice is known as share reregistration. As a result, shareholders, including the funds, are not able to trade in that companys stock until the shares are re-registered back in the name of the local custodian or nominee following the meeting. In countries where share re-registration is practiced, the funds will generally not vote proxies. Protection for shareholders of non-U.S. issuers may vary significantly from jurisdiction to jurisdiction. Laws governing non-U.S. issuers may, in some cases, provide substantially less protection for shareholders than do U.S. laws. As a result, the guidelines applicable to U.S. issuers, which are premised on the existence of a sound corporate governance and disclosure framework, may not be appropriate under some circumstances for non-U.S. issuers. However, the funds will vote proxies of non-U.S. issuers in accordance with the guidelines applicable to U.S. issuers , except as follows: Uncontested Election of Directors Germany ► For companies subject to co-determination, the funds will vote on a case by-case basis for the election of nominees to the supervisory board. ► The funds will withhold votes for the election of a former member of the companys managerial board to chair of the supervisory board. Commentary : German corporate governance is characterized by a two-tier board systema managerial board composed of the companys executive officers, and a supervisory board. The supervisory board appoints the members of the managerial board. Shareholders elect members of the supervisory board, except that in the case of companies with more than 2,000 employees, company employees are allowed to elect half of the supervisory board members. This co-determination practice may increase the chances that the supervisory board of a large German company does not contain a majority of independent members. In this situation, under the Funds proxy voting guidelines applicable to U.S. issuers, the funds would vote against all nominees. However, in the case of companies subject to co-determination, the Funds will vote for supervisory board members on a case-by-case basis, so that the funds can support independent nominees. Consistent with the funds belief that the interests of shareholders are best protected by boards with strong, independent leadership, the funds will withhold votes for the election of former chairs of the managerial board to chair of the supervisory board. Japan ► For companies that have established a U.S.-style corporate governance structure, the funds will withhold votes from the entire board of directors if  the board does not have a majority of outside directors ,  the board has not established nominating and compensation committees composed of a majority of outside directors , or  the board has not established an audit committee composed of a majority of independent directors . ► The funds will withhold votes for the appointment of members of a companys board of statutory auditors if a majority of the members of the board of statutory auditors is not independent. Commentary : Board structure : Recent amendments to the Japanese Commercial Code give companies the option to adopt a U.S.-style corporate governance structure ( i.e. , a board of directors and audit, nominating, and compensation committees). The funds will vote for proposals to amend a companys articles of incorporation to adopt the U.S.-style corporate structure. Definition of outside director and independent director : Corporate governance principles in Japan focus on the distinction between outside directors and independent directors. Under these principles, an outside director is a director who is not and has never been a director, executive, or employee of the company or its parent company, subsidiaries or affiliates. An outside director is independent if that person can make decisions completely independent from the managers of the company, its parent, subsidiaries, or affiliates and does not have a material relationship with the company ( i.e. , major client, trading partner, or other business relationship; familial relationship with current director or executive; etc.). The guidelines have incorporated these definitions in applying the board independence standards above. Korea ► The funds will withhold votes from the entire board of directors if  the board does not have a majority of outside directors,  the board has not established a nominating committee composed of at least a majority of outside directors, or  the board has not established an audit committee composed of at least three members and in which at least two-thirds of its members are outside directors. Commentary : For purposes of these guidelines, an outside director is a director that is independent from the management or controlling shareholders of the company, and holds no interests that might impair performing his or her duties impartially from the company, management or controlling shareholder. In determining whether a director is an outside director, the funds will also apply the standards included in Article 415-2(2) of the Korean Commercial Code ( i.e. , no employment relationship with the company for a period of two years before serving on the committee, no director or employment relationship with the companys largest shareholder, etc.) and may consider other business relationships that would affect the independence of an outside director. Russia ► The funds will vote on a case-by-case basis for the election of nominees to the board of directors. Commentary : In Russia, director elections are typically handled through a cumulative voting process. Cumulative voting allows shareholders to cast all of their votes for a single nominee for the board of directors, or to allocate their votes among nominees in any other way. In contrast, in regular voting, shareholders may not give more than one vote per share to any single nominee. Cumulative voting can help to strengthen the ability of minority shareholders to elect a director. In Russia, as in some other emerging markets, standards of corporate governance are usually behind those in developed markets. Rather than vote against the entire board of directors, as the funds generally would in the case of a company whose board fails to meet the funds standards for independence, the funds may, on a case by case basis, cast all of their votes for one or more independent director nominees. The funds believe that it is important to increase the number of independent directors on the boards of Russian companies to mitigate the risks associated with dominant shareholders. United Kingdom ► The funds will withhold votes from the entire board of directors if  the board does not have at least a majority of independent non-executive directors,  the board has not established a nomination committee composed of a majority of independent non-executive directors, or  the board has not established compensation and audit committees composed of (1) at least three directors (in the case of smaller companies, two directors) and (2) solely independent non-executive directors. ► The funds will withhold votes from any nominee for director who is considered an independent director by the company and who has received compensation within the last three years from the company other than for service as a director, such as investment banking, consulting, legal, or financial advisory fees. ► The funds will vote for proposals to amend a companys articles of association to authorize boards to approve situations that might be interpreted to present potential conflicts of interest affecting a director. Commentary : Application of guidelines : Although the United Kingdoms Combined Code on Corporate Governance (Combined Code) has adopted the comply and explain approach to corporate governance, the funds Trustees believe that the guidelines discussed above with respect to board independence standards are integral to the protection of investors in U.K. companies. As a result, these guidelines will generally be applied in a prescriptive manner. Definition of independence : For the purposes of these guidelines, a non-executive director shall be considered independent if the director meets the independence standards in section A.3.1 of the Combined Code ( i.e. , no material business or employment relationships with the company, no remuneration from the company for non-board services, no close family ties with senior employees or directors of the company, etc.), except that the funds do not view service on the board for more than nine years as affecting a directors independence. Smaller companies : A smaller company is one that is below the FTSE 350 throughout the year immediately prior to the reporting year. Conflicts of interest : The Companies Act 2006 requires a director to avoid a situation in which he or she has, or can have, a direct or indirect interest that conflicts, or possibly may conflict, with the interests of the company. This broadly written requirement could be construed to prevent a director from becoming a trustee or director of another organization. Provided there are reasonable safeguards, such as the exclusion of the relevant director from deliberations, the funds believe that the board may approve this type of potential conflict of interest in its discretion. Other Matters ► The funds will vote for shareholder proposals calling for a majority of a companys directors to be independent of management. ► The funds will vote for shareholder proposals seeking to increase the independence of board nominating, audit, and compensation committees. ► The funds will vote for shareholder proposals that implement corporate governance standards similar to those established under U.S. federal law and the listing requirements of U.S. stock exchanges, and that do not otherwise violate the laws of the jurisdiction under which the company is incorporated. ► The funds will vote on a case-by-case basis on proposals relating to (1) the issuance of common stock in excess of 20% of the companys outstanding common stock where shareholders do not have preemptive rights, or (2) the issuance of common stock in excess of 100% of the companys outstanding common stock where shareholders have preemptive rights. ► The funds will vote for proposals permitting companies to deliver reports and other materials electronically ( e.g. , via website posting). ► The funds will vote for proposals permitting companies to issue regulatory reports in English. ► The funds will vote: against remuneration reports that indicate that awards under a long term incentive plan are not linked to performance targets; and on a case-by-case basis on other remuneration reports, giving consideration to whether the report indicates a correlation between compensation and performance that is consistent with the funds high standards for compensation practices. As adopted March 6, 2009 Proxy Voting Procedures of the Putnam Funds The proxy voting procedures below explain the role of the funds Trustees, the proxy voting service and the Proxy Coordinator, as well as how the process will work when a proxy question needs to be handled on a case-by-case basis, or when there may be a conflict of interest. The role of the funds Trustees The Trustees of the Putnam funds exercise control of the voting of proxies through their Board Policy and Nominating Committee, which is composed entirely of independent Trustees. The Board Policy and Nominating Committee oversees the proxy voting process and participates, as needed, in the resolution of issues that need to be handled on a case-by-case basis. The Committee annually reviews and recommends, for Trustee approval, guidelines governing the funds proxy votes, including how the funds vote on specific proposals and which matters are to be considered on a case-by-case basis. The Trustees are assisted in this process by their independent administrative staff (Office of the Trustees), independent legal counsel, and an independent proxy voting service. The Trustees also receive assistance from Putnam Investment Management, LLC (Putnam Management), the funds investment advisor, on matters involving investment judgments. In all cases, the ultimate decision on voting proxies rests with the Trustees, acting as fiduciaries on behalf of the shareholders of the funds. The role of the proxy voting service The funds have engaged an independent proxy voting service to assist in the voting of proxies. The proxy voting service is responsible for coordinating with the funds custodians to ensure that all proxy materials received by the custodians relating to the funds portfolio securities are processed in a timely fashion. To the extent applicable, the proxy voting service votes all proxies in accordance with the proxy voting guidelines established by the Trustees. The proxy voting service will refer proxy questions to the Proxy Coordinator (described below) for instructions under circumstances where: (1) the application of the proxy voting guidelines is unclear; (2) a particular proxy question is not covered by the guidelines; or (3) the guidelines call for specific instructions on a case-by-case basis. The proxy voting service is also requested to call to the Proxy Coordinators attention specific proxy questions that, while governed by a guideline, appear to involve unusual or controversial issues. The funds also utilize research services relating to proxy questions provided by the proxy voting service and by other firms. The role of the Proxy Coordinator Each year, a member of the Office of the Trustees is appointed Proxy Coordinator to assist in the coordination and voting of the funds proxies. The Proxy Coordinator will deal directly with the proxy voting service and, in the case of proxy questions referred by the proxy voting service, will solicit voting recommendations and instructions from the Office of the Trustees, the Chair of the Board Policy and Nominating Committee, and Putnam Managements investment professionals, as appropriate. The Proxy Coordinator is responsible for ensuring that these questions and referrals are responded to in a timely fashion and for transmitting appropriate voting instructions to the proxy voting service. Voting procedures for referral items As discussed above, the proxy voting service will refer proxy questions to the Proxy Coordinator under certain circumstances. When the application of the proxy voting guidelines is unclear or a particular proxy question is not covered by the guidelines (and does not involve investment considerations), the Proxy Coordinator will assist in interpreting the guidelines and, as appropriate, consult with one of more senior staff members of the Office of the Trustees and the Chair of the Board Policy and Nominating Committee on how the funds shares will be voted. For proxy questions that require a case-by-case analysis pursuant to the guidelines or that are not covered by the guidelines but involve investment considerations, the Proxy Coordinator will refer such questions, through a written request, to Putnam Managements investment professionals for a voting recommendation. Such referrals will be made in cooperation with the person or persons designated by Putnam Managements Legal and Compliance Department to assist in processing such referral items. In connection with each such referral item, the Legal and Compliance Department will conduct a conflicts of interest review, as described below under Conflicts of Interest, and provide a conflicts of interest report (the Conflicts Report) to the Proxy Coordinator describing the results of such review. After receiving a referral item from the Proxy Coordinator, Putnam Managements investment professionals will provide a written recommendation to the Proxy Coordinator and the person or persons designated by the Legal and Compliance Department to assist in processing referral items. Such recommendation will set forth (1) how the proxies should be voted; (2) the basis and rationale for such recommendation; and (3) any contacts the investment professionals have had with respect to the referral item with non-investment personnel of Putnam Management or with outside parties (except for routine communications from proxy solicitors). The Proxy Coordinator will then review the investment professionals recommendation and the Conflicts Report with one of more senior staff members of the Office of the Trustees in determining how to vote the funds proxies. The Proxy Coordinator will maintain a record of all proxy questions that have been referred to Putnam Managements investment professionals, the voting recommendation, and the Conflicts Report. In some situations, the Proxy Coordinator and/or one of more senior staff members of the Office of the Trustees may determine that a particular proxy question raises policy issues requiring consultation with the Chair of the Board Policy and Nominating Committee, who, in turn, may decide to bring the particular proxy question to the Committee or the full Board of Trustees for consideration. Conflicts of interest Occasions may arise where a person or organization involved in the proxy voting process may have a conflict of interest. A conflict of interest may exist, for example, if Putnam Management has a business relationship with (or is actively soliciting business from) either the company soliciting the proxy or a third party that has a material interest in the outcome of a proxy vote or that is actively lobbying for a particular outcome of a proxy vote. Any individual with knowledge of a personal conflict of interest (e.g., familial relationship with company management) relating to a particular referral item shall disclose that conflict to the Proxy Coordinator and the Legal and Compliance Department and otherwise remove himself or herself from the proxy voting process. The Legal and Compliance Department will review each item referred to Putnam Managements investment professionals to determine if a conflict of interest exists and will provide the Proxy Coordinator with a Conflicts Report for each referral item that (1) describes any conflict of interest; (2) discusses the procedures used to address such conflict of interest; and (3) discloses any contacts from parties outside Putnam Management (other than routine communications from proxy solicitors) with respect to the referral item not otherwise reported in an investment professionals recommendation. The Conflicts Report will also include written confirmation that any recommendation from an investment professional provided under circumstances where a conflict of interest exists was made solely on the investment merits and without regard to any other consideration. As adopted March 11, 2005 Item 8. Portfolio Managers of Closed-End Management Investment Companies (a)(1) Portfolio Managers. The officers of Putnam Management identified below are primarily responsible for the day-to-day management of the funds portfolio . Portfolio Joined Employer Positions Over Past Five Years managers Fund D. William Kohli 2002 Putnam Management Director, Global Core Team 1994-Present Previously, Team Leader, Portfolio Construction Michael Atkin 2007 Putnam Management Senior Economist, 1997-Present Previously, Team Leader, County Analysis Rob Bloemker 2005 Putnam Management Head of Fixed Income 1999-Present Previously, Deputy Head of Investments , and Chief Investment Officer, - Fixed Income ; Kevin Murphy 2007 Putnam Management Team Leader, High Grade Credit 1999-Present Paul Scanlon 2005 Putnam Management Team Leader, U.S. High-Yield. 1999-Present Previously, Portfolio Manager (a)(2) Other Accounts Managed by the Funds Portfolio Managers. The following table shows the number and approximate assets of other investment accounts (or portions of investment accounts) that the funds Portfolio Managers managed as of the funds most recent fiscal year-end. Unless noted, none of the other accounts pays a fee based on the accounts performance. Other accounts (including separate accounts, managed Portfolio Other accounts that pool account programs and Leader or Other SEC-registered open- assets from more than one single-sponsor defined Member end and closed-end funds client contribution plan offerings) Number Assets Number Assets Number Assets of of of accounts accounts accounts William Kohli 7* $3,181,300,000 8 $1,651,300,000 8 $2,249,100,000 Rob Bloemker 20** $8,365,500,000 24 $7,282,500,000 20*** $6,874,700,000 Michael Atkin 5 $3,015,100,000 4 $872,000,000 4 $1,267,300,000 Paul Scanlon 16* $5,949,100,000 22 $1,872,200,000 6 $509,400,000 Kevin Murphy 15** $6,100,100,000 17 $4,958,300,000 14 $4,748,100,000 * 2 accounts, with total assets of $166,200,000, pay an advisory fee based on account performance. **4 accounts, with total assets of $254,100,000, pay an advisory fee based on account performance. ***2 accounts, with total assets of $313,300,000, pay an advisory fee based on account performance. Potential conflicts of interest in managing multiple accounts. Like other investment professionals with multiple clients, the funds Portfolio Managers may face certain potential conflicts of interest in connection with managing both the fund and the other accounts listed under Other Accounts Managed by the Funds Portfolio Managers at the same time. The paragraphs below describe some of these potential conflicts, which Putnam Management believes are faced by investment professionals at most major financial firms. As described below, Putnam Management and the Trustees of the Putnam funds have adopted compliance policies and procedures that attempt to address certain of these potential conflicts. The management of accounts with different advisory fee rates and/or fee structures, including accounts that pay advisory fees based on account performance (performance fee accounts), may raise potential conflicts of interest by creating an incentive to favor higher-fee accounts. These potential conflicts may include, among others:  The most attractive investments could be allocated to higher-fee accounts or performance fee accounts.  The trading of higher-fee accounts could be favored as to timing and/or execution price. For example, higher-fee accounts could be permitted to sell securities earlier than other accounts when a prompt sale is desirable or to buy securities at an earlier and more opportune time.  The trading of other accounts could be used to benefit higher-fee accounts (front- running).  The investment management team could focus their time and efforts primarily on higher-fee accounts due to a personal stake in compensation. Putnam Management attempts to address these potential conflicts of interest relating to higher-fee accounts through various compliance policies that are generally intended to place all accounts, regardless of fee structure, on the same footing for investment management purposes. For example, under Putnam Managements policies:  Performance fee accounts must be included in all standard trading and allocation procedures with all other accounts.  All accounts must be allocated to a specific category of account and trade in parallel with allocations of similar accounts based on the procedures generally applicable to all accounts in those groups (e.g., based on relative risk budgets of accounts).  All trading must be effected through Putnams trading desks and normal queues and procedures must be followed (i.e., no special treatment is permitted for performance fee accounts or higher-fee accounts based on account fee structure).  Front running is strictly prohibited.  The funds Portfolio Manager(s) may not be guaranteed or specifically allocated any portion of a performance fee. As part of these policies, Putnam Management has also implemented trade oversight and review procedures in order to monitor whether particular accounts (including higher-fee accounts or performance fee accounts) are being favored over time. Potential conflicts of interest may also arise when the Portfolio Manager(s) have personal investments in other accounts that may create an incentive to favor those accounts. As a general matter and subject to limited exceptions, Putnam Managements investment professionals do not have the opportunity to invest in client accounts, other than the Putnam funds. However, in the ordinary course of business, Putnam Management or related persons may from time to time establish pilot or incubator funds for the purpose of testing proposed investment strategies and products prior to offering them to clients. These pilot accounts may be in the form of registered investment companies, private funds such as partnerships or separate accounts established by Putnam Management or an affiliate. Putnam Management or an affiliate supplies the funding for these accounts. Putnam employees, including the funds Portfolio Manager(s), may also invest in certain pilot accounts. Putnam Management, and to the extent applicable, the Portfolio Manager(s) will benefit from the favorable investment performance of those funds and accounts. Pilot funds and accounts may, and frequently do, invest in the same securities as the client accounts. Putnam Managements policy is to treat pilot accounts in the same manner as client accounts for purposes of trading allocation  neither favoring nor disfavoring them except as is legally required. For example, pilot accounts are normally included in Putnam Managements daily block trades to the same extent as client accounts (except that pilot accounts do not participate in initial public offerings) . A potential conflict of interest may arise when the fund and other accounts purchase or sell the same securities. On occasions when the Portfolio Manager(s) consider the purchase or sale of a security to be in the best interests of the fund as well as other accounts, Putnam Managements trading desk may, to the extent permitted by applicable laws and regulations, aggregate the securities to be sold or purchased in order to seek to obtain the best execution and lower brokerage commissions, if any. Aggregation of trades may create the potential for unfairness to the fund or another account if one account is favored over another in allocating the securities purchased or sold  for example, by allocating a disproportionate amount of a security that is likely to increase in value to a favored account. Putnam Managements trade allocation policies generally provide that each days transactions in securities that are purchased or sold by multiple accounts are, insofar as possible, averaged as to price and allocated between such accounts (including the fund) in a manner which in Putnam Managements opinion is equitable to each account and in accordance with the amount being purchased or sold by each account. Certain exceptions exist for specialty, regional or sector accounts. Trade allocations are reviewed on a periodic basis as part of Putnam Managements trade oversight procedures in an attempt to ensure fairness over time across accounts. Cross trades, in which one Putnam account sells a particular security to another account (potentially saving transaction costs for both accounts), may also pose a potential conflict of interest. Cross trades may be seen to involve a potential conflict of interest if, for example, one account is permitted to sell a security to another account at a higher price than an independent third party would pay. Putnam Management and the funds Trustees have adopted compliance procedures that provide that any transactions between the fund and another Putnam-advised account are to be made at an independent current market price, as required by law. Another potential conflict of interest may arise based on the different investment objectives and strategies of the fund and other accounts. For example, another account may have a shorter-term investment horizon or different investment objectives, policies or restrictions than the fund. Depending on another accounts objectives or other factors, the Portfolio Manager(s) may give advice and make decisions that may differ from advice given, or the timing or nature of decisions made, with respect to the fund. In addition, investment decisions are the product of many factors in addition to basic suitability for the particular account involved. Thus, a particular security may be bought or sold for certain accounts even though it could have been bought or sold for other accounts at the same time. More rarely, a particular security may be bought for one or more accounts managed by the Portfolio Manager(s) when one or more other accounts are selling the security (including short sales). There may be circumstances when purchases or sales of portfolio securities for one or more accounts may have an adverse effect on other accounts. As noted above, Putnam Management has implemented trade oversight and review procedures to monitor whether any account is systematically favored over time. The funds Portfolio Manager(s) may also face other potential conflicts of interest in managing the fund, and the description above is not a complete description of every conflict that could be deemed to exist in managing both the fund and other accounts. (a)(3) Compensation of portfolio managers. Putnams goal for our products and investors is to deliver top quartile or better performance over a rolling 3-year period versus peers on a pre-tax basis. For this fund, the peer group Putnam compares fund performance against is its broad investment category as determined by Lipper Inc. and identified in the shareholder report included in Item 1. Each portfolio manager is assigned an industry competitive incentive compensation target for achieving this goal. The target is based in part on the type and amount of assets the individual manages. The target increases or decreases depending on whether the portfolio managers performance is higher or lower than the top quartile, subject to a maximum increase of 50%, for a portfolio manager who outperforms at least 90% of his or her peer group, and a maximum decrease of 100%, for a portfolio manager who outperforms less than 25% of his or her peer group. For example, the target of a portfolio manager who outperforms 50% of his or her peer group would decrease 50%. Investment performance of a portfolio manager is asset-weighted across the products he or she manages. Portfolio manager incentive compensation targets are also adjusted for company performance/economics. Actual incentive compensation may be greater or less than a portfolio managers target, as it takes into consideration team/group performance and qualitative performance factors. Incentive compensation includes a cash bonus and may also include grants of restricted stock or options. In addition to incentive compensation, portfolio managers receive fixed annual salaries typically based on level of responsibility and experience. (a)(4) Fund ownership. The following table shows the dollar ranges of shares of the fund owned by the professionals listed above at the end of the funds last two fiscal years, including investments by their immediate family members and amounts invested through retirement and deferred compensation plans. * Assets in the fund $10,001 $50,001 $100,001 $500,001 $1,000,001 and Year $0 $1$10,000 $50,000 $100,000 $500,000 $1,000,000 over D. William Kohli 2009 * Michael Atkin 2009 * Rob Bloemker 2009 * Kevin Murphy 2009 * Paul Scanlon 2009 * (b) Not applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Registrant Purchase of Equity Securities Maximum Total Number Number (or of Shares Approximate Purchased Dollar Value) as Part of Shares of Publicly that May Yet Be Total Number Average Announced Purchased of Shares Price Paid Plans or under the Plans Period Purchased per Share Programs* or Programs** August 1 - August 31, 2008 255,606 $5.82 255,606 7,280,265 September 1 - September 30, 2008 3,615,257 $5.31 3,615,257 3,665,008 October 1 - October 7, 2008 - - - 3,665,008 October 8 - October 31, 2008 2,765,218 $4.92 2,765,218 11,799,070 November 1 - November 30, 2008 815,994 $3.73 815,994 10,983,076 December 1 - December 31, 2008 1,073,426 $3.76 1,073,426 9,909,650 January 1 - January 31, 2009 - - - 9,909,650 February 1 - February 28, 2009 207,886 $4.14 207,886 9,701,764 March 1 - March 31, 2009 103,943 $4.08 103,943 9,597,821 April 1 - April 30, 2009 545,478 $4.23 545,478 9,052,343 May 1 - May 31, 2009 - - - 9,052,343 June 1 - June 30, 2009 - - - 9,052,343 July 1 - July 31, 2009 - - - 9,052,343 *The Board of Trustees announced a repurchase plan on October 7, 2005 for which 9,757,815 shares were approved for repurchase by the fund. The repurchase plan was approved through October 6, 2006. On March 10, 2006, the Trustees announced that the repurchase program was increased to allow repurchases of up to a total of 19,515,630 shares over the original term of the program. On September 15, 2006, the Trustees voted to extend the term of the repurchase program through October 6, 2007. In September 2007, the Trustees announced that the repurchase program was increased to allow repurchases up to a total 15,775,319 shares through October 7, 2008. In September 2008, the Trustees announced that the repurchase program was increased to allow repurchases up to a total 14,564,288 shares through October 7, 2009. **Information prior to October 7, 2008 is based on the total number of shares eligible for repurchase under the program, as amended through September 2007. Information from October 8, 2008 forward is based on the total number of shares eligible for repurchase under the program, as amended through September 2008. Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Premier Income Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: September 29, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Charles E. Porter Charles E. Porter Principal Executive Officer Date: September 29, 2009 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 29, 2009
